Exhibit 10.1

EXECUTION VERSION

 

 

INVESTMENT AGREEMENT

by and among

COTY INC.,

and

KKR RAINBOW AGGREGATOR L.P.

Dated as of May 11, 2020

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          PAGE   ARTICLE I   DEFINITIONS  

Section 1.01

  

Definitions

     1 ARTICLE II   PURCHASE AND SALE  

Section 2.01

  

Purchase and Sale

     11

Section 2.02

  

Initial Closing

     11

Section 2.03

  

Second Closing

     11 ARTICLE III   REPRESENTATIONS AND WARRANTIES OF THE COMPANY



Section 3.01

  

Organization; Standing

     12

Section 3.02

  

Capitalization

     13

Section 3.03

  

Authority; Noncontravention

     14

Section 3.04

  

Governmental Approvals

     15

Section 3.05

  

Company SEC Documents; Undisclosed Liabilities

     15

Section 3.06

  

Absence of Certain Changes

     17

Section 3.07

  

Legal Proceedings

     17

Section 3.08

  

Compliance with Laws; Permits

     17

Section 3.09

  

Tax Matters

     19

Section 3.10

  

No Rights Agreement; Anti-Takeover Provisions

     19

Section 3.11

  

Brokers and Other Advisors

     19

Section 3.12

  

Sale of Securities

     19

Section 3.13

  

Listing and Maintenance Requirements

     20

Section 3.14

  

Status of Securities

     20

Section 3.15

  

Certain Material Indebtedness

     20

Section 3.16

  

Investment Company Status

     20

Section 3.17

  

Ability to Pay Dividends

     21

Section 3.18

  

United Kingdom Brand Share

     21

Section 3.19

  

No Other Company Representations or Warranties

     21

Section 3.20

  

No Other Investor Representations or Warranties

     21

 

i



--------------------------------------------------------------------------------

ARTICLE IV   REPRESENTATIONS AND WARRANTIES OF THE INVESTOR  

Section 4.01

  

Organization; Standing

     22

Section 4.02

  

Authority; Noncontravention

     22

Section 4.03

  

Governmental Approvals

     23

Section 4.04

  

Financing

     23

Section 4.05

  

Ownership of Company Stock

     23

Section 4.06

  

Brokers and Other Advisors

     23

Section 4.07

  

Non-Reliance on Company Estimates, Projections, Forecasts, Forward-Looking
Statements and Business Plans

     23

Section 4.08

  

Purchase for Investment

     24

Section 4.09

  

No Other Investor Representations or Warranties

     24

Section 4.10

  

No Other Company Representations or Warranties

     25 ARTICLE V   ADDITIONAL AGREEMENTS  

Section 5.01

  

Negative Covenants

     25

Section 5.02

  

Reasonable Best Efforts; Filings

     26

Section 5.03

  

Corporate Actions

     28

Section 5.04

  

Public Disclosure

     29

Section 5.05

  

Confidentiality

     29

Section 5.06

  

NYSE Listing of Shares

     30

Section 5.07

  

Standstill

     30

Section 5.08

  

Transfer Restrictions

     32

Section 5.09

  

Legend

     34

Section 5.10

  

Election of Directors

     34

Section 5.11

  

Voting

     37

Section 5.12

  

Tax Matters

     37

Section 5.13

  

Use of Proceeds

     38

Section 5.14

  

Sponsor

     38

Section 5.15

  

Information Rights

     39

Section 5.16

  

Financing Cooperation

     40

Section 5.17

  

Exclusivity

     41

Section 5.18

  

Preemptive Rights

     42

Section 5.19

  

Available Registration Statement

     44

Section 5.20

  

Section 16 Matters

     45

Section 5.21

  

Company Actions

     45

 

ii



--------------------------------------------------------------------------------

ARTICLE VI   CONDITIONS TO CLOSING  

Section 6.01

  

Conditions to the Obligations of the Company and the Investor

     46

 

Section 6.02

  

Conditions to the Obligations of the Company

     46

Section 6.03

  

Conditions to the Obligations of the Investor

     47

Section 6.04

  

Additional Conditions to the Obligations of the Investor to Effect the Second
Closing

     48 ARTICLE VII   TERMINATION; SURVIVAL  

Section 7.01

  

Termination

     48

Section 7.02

  

Effect of Termination

     49

Section 7.03

  

Survival

     49 ARTICLE VIII   MISCELLANEOUS  

Section 8.01

  

Amendments; Waivers

     50

Section 8.02

  

Extension of Time, Waiver, Etc.

     50

Section 8.03

  

Assignment

     50

Section 8.04

  

Counterparts

     50

Section 8.05

  

Entire Agreement; No Third Party Beneficiaries; No Recourse

     50

Section 8.06

  

Governing Law; Jurisdiction

     51

Section 8.07

  

Specific Enforcement

     52

Section 8.08

  

WAIVER OF JURY TRIAL

     52

Section 8.09

  

Notices

     53

Section 8.10

  

Severability

     54

Section 8.11

  

Expenses

     54

Section 8.12

  

Interpretation

     54

Section 8.13

  

Investor Representative

     55

EXHIBITS

EXHIBIT A – Form of Series B Certificate of Designations

EXHIBIT B – Form of Registration Rights Agreement

EXHIBIT C – Form of Certificate of Amendment

 

 

iii



--------------------------------------------------------------------------------

INVESTMENT AGREEMENT, dated as of May 11, 2020 (this “Agreement”), by and among
Coty Inc., a Delaware corporation (the “Company”) and KKR Rainbow Aggregator
L.P., a Delaware limited partnership (the “Investor”).

WHEREAS, the Company desires to issue, sell and deliver to the Investor, and the
Investor desires to purchase and acquire from the Company, pursuant to the terms
and conditions set forth in this Agreement, up to an aggregate of 1,000,000
shares of the Company’s Series B Convertible Preferred Stock, par value $0.01
per share (the “Series B Preferred Stock”), having the powers, designations,
preferences and relative, participating, optional or other special rights, and
the qualifications, limitations and restrictions thereof specified in the form
of Certificate of Designations attached hereto as Exhibit A (the “Series B
Certificate of Designations”);

NOW, THEREFORE, in consideration of the mutual covenants, representations,
warranties and agreements contained in this Agreement, the receipt and
sufficiency of which are hereby acknowledged, the parties to this Agreement
hereby agree as follows:

ARTICLE I

Definitions

Section 1.01    Definitions. (a) As used in this Agreement (including the
recitals hereto), the following terms shall have the following meanings:

“20% Ownership Requirement” means that the Investor Parties continue to
beneficially own at all times shares of Series B Preferred Stock and/or shares
of Common Stock that represent in the aggregate and on an as converted basis, at
least 20% of the number of shares of Common Stock beneficially owned by the
Investor Parties, on an as converted basis, as of immediately following the
Second Closing, to the extent the Second Closing occurs; provided, that if the
Second Closing does not occur, as of immediately following the Initial Closing.

“50% Beneficial Ownership Requirement” means that the Investor Parties continue
to beneficially own at all times shares of Series B Preferred Stock and/or
shares of Common Stock that represent in the aggregate and on an as converted
basis, at least 50% of the number of shares of Common Stock beneficially owned
by the Investor Parties, on an as converted basis, as of immediately following
the Second Closing, to the extent the Second Closing occurs; provided, that if
the Second Closing does not occur, as of immediately following the Initial
Closing.

“Acquisition Proposal” means any proposal or offer from any Person relating to
any direct or indirect (i) sale, lease or other disposition directly or
indirectly by merger, consolidation, business combination, share exchange, joint
venture or otherwise of assets of the Company or any of its Subsidiaries
representing 20% or more of the consolidated assets of the Company (other than
sales of inventory in the ordinary course of business and consistent with past
practice); (ii) issuance, sale or other disposition, directly or indirectly
(including by way of merger, consolidation, business combination, share
exchange, joint venture or any similar transaction), of securities (or options,
rights or warrants to purchase, or securities convertible into

 



--------------------------------------------------------------------------------

or exchangeable for, such securities) representing 10% or more of any class of
equity securities of the Company (other than grants of Series A Preferred Stock,
Company Stock Options and Company RSUs under the Company Stock Plans in the
ordinary course of business to employees, officers or directors of the Company
or any of its Subsidiaries); (iii) tender offer or exchange offer as defined
pursuant to the Exchange Act that, if consummated, would result in any Person
beneficially owning 10% or more of any class or series (or the voting power of
any class or series) of equity securities of the Company or any other
transaction in which any Person shall acquire beneficial ownership or the right
to acquire beneficial ownership, of 10% or more of any class or series (or the
voting power of any class or series) of equity securities; (iv) merger,
consolidation, business combination, recapitalization, liquidation, dissolution
or similar transaction involving any the Company or any of its Subsidiaries
representing 20% or more of the consolidated assets of the Company; or
(v) combination of the foregoing (in each case, other than the Transactions).

“Affiliate” means, as to any Person, any other Person that, directly or
indirectly, controls, or is controlled by, or is under common control with, such
Person; provided, however, (i) that the Company and its Subsidiaries, on the one
hand, and any Investor Party or any of its Affiliates, on the other hand, shall
not be deemed to be Affiliates, (ii) “portfolio companies” (as such term is
customarily used among institutional investors) in which any Investor Party or
any of its Affiliates has an investment (whether as debt or equity) shall not be
deemed an Affiliate of such Investor Party and (iii) the Excluded Sponsor
Parties shall not be deemed to be Affiliates of any Investor Party, the Company
or any of the Company’s Subsidiaries. For this purpose, “control” (including its
correlative meanings, “controlling”, “controlled by” and “under common control
with”), with respect to the relationship between or among two or more Persons,
means the possession, directly or indirectly, of the power to direct or cause
the direction of the affairs or management of a Person, whether through the
ownership of voting securities, as trustee or executor, by Contract or
otherwise.

“Anti- Money Laundering Laws” means anti-money laundering-related laws,
regulations, and codes of practice applicable to the Company and its
Subsidiaries and their operations from time to time, including without
limitation the EU Anti-Money Laundering Directives and any laws, decrees,
administrative orders, circulars, or instructions implementing or interpreting
the same.

“as converted basis” means (i) with respect to the outstanding shares of Common
Stock as of any date, all outstanding shares of Common Stock calculated on a
basis in which all shares of Common Stock issuable upon conversion of the
outstanding shares of Series A Preferred Stock, Series A-1 Preferred Stock and
Series B Preferred Stock (at the applicable exchange price or conversion rate in
effect on such date as set forth in the subscription agreement or certificate of
designations in respect of such Preferred Stock) are assumed to be outstanding
as of such date, (ii) with respect to any outstanding shares of Series A
Preferred Stock as of any date, the number of shares of Common Stock issuable
upon conversion of such shares of Series A Preferred Stock on such date (at the
applicable exchange price in effect on such date as set forth in the applicable
subscription agreements in respect of such Series A Preferred Stock), (iii) with
respect to any outstanding shares of Series A-1 Preferred Stock as of any date,
the number of shares of Common Stock issuable upon conversion of such shares of
Series A-1 Preferred Stock on such date (at the applicable exchange price in
effect on such date as set forth in the

 

2



--------------------------------------------------------------------------------

applicable subscription agreements in respect of such Series A-1 Preferred
Stock) and (iv) with respect to any outstanding shares of Series B Preferred
Stock as of any date, the number of shares of Common Stock issuable upon
conversion of such shares of Series B Preferred Stock on such date (at the
Conversion Rate in effect on such date as set forth in the Series B Certificate
of Designations).

“Available Registration Statement” shall mean, with respect to a Registration
Statement as of a date, that (i) as of such date such Registration Statement is
effective for an offering to be made on a delayed or continuous basis, there is
no stop order with respect thereto and the Company reasonably believes that such
Registration Statement will be continuously available for the resale of
Registrable Securities for the next ten (10) Business Days and (ii) as of such
date and continuously for the next ten (10) Business Days, (a) there is not in
effect a Postponement Period or Quarterly Blackout Period (as each such term is
defined in the Registration Rights Agreement) and (b) the Investor Parties are
not restricted by the holdback provision of Section 9(a) of the Registration
Rights Agreement or any related “lock-up” agreement.

Any Person shall be deemed to “beneficially own”, to have “beneficial ownership”
of, or to be “beneficially owning” any securities (which securities shall also
be deemed “beneficially owned” by such Person) that such Person is deemed to
“beneficially own” within the meaning of Rules 13d-3 and 13d-5 under the
Exchange Act; provided that any Person shall be deemed to beneficially own any
securities that such Person has the right to acquire, whether or not such right
is exercisable immediately (including assuming conversion of all Series B
Preferred Stock, if any, owned by such Person to Common Stock).

“Board” means the Board of Directors of the Company.

“Business Day” means any day except a Saturday, a Sunday or other day on which
the SEC or banks in the City of New York are authorized or required by Law to be
closed with respect to the provision of “essential services” (as defined by any
applicable Governmental Authority from time to time).

“Code” means the United States Internal Revenue Code of 1986, as amended.

“Common Stock” means the class A common stock, par value $0.01 per share, of the
Company.

“Company Charter Documents” means the Company’s certificate of incorporation and
bylaws, each as amended to the date of this Agreement, and shall include the
Series B Certificate of Designations, as filed with the Secretary of State of
the State of Delaware.

“Company Plan” means each plan, program, policy, agreement or other arrangement
covering current or former employees, directors or consultants, that is (i) an
employee welfare plan within the meaning of Section 3(1) of ERISA, (ii) an
employee pension benefit plan within the meaning of Section 3(2) of ERISA, other
than any plan which is a “multiemployer plan” (as defined in Section 4001(a)(3)
of ERISA), (iii) a stock option, stock purchase, stock appreciation right or
other stock-based agreement, program or plan, (iv) an individual employment,
consulting, severance, retention or other similar agreement or (v) a

 

3



--------------------------------------------------------------------------------

bonus, incentive, deferred compensation, profit-sharing, retirement,
post-retirement, vacation, severance or termination pay, benefit or
fringe-benefit plan, program, policy, agreement or other arrangement, in each
case that is sponsored, maintained or contributed to by the Company or any of
its Subsidiaries or to which the Company or any of its Subsidiaries is obligated
to contribute to or has or may have any liability, other than any plan, program,
policy, agreement or arrangement sponsored and administered by a Governmental
Authority.

“Company RSU” means a restricted stock unit with respect to Common Stock.

“Company Stock Option” means an option to purchase shares of Common Stock.

“Company Stock Plans” means the 2007 Stock Plan for Directors, as amended and
restated on April 8, 2013 and the Amended and Restated Coty Inc. Equity and
Long-Term Incentive Plan, in each case as amended from time to time.

“Competitor” means any Person that is primarily engaged in any business that
directly or indirectly competes with the beauty products business of the Company
or any of its Subsidiaries in North America and Europe.

“Conversion Rate” has the meaning set forth in the Series B Certificate of
Designations.

“DGCL” means the Delaware General Corporation Law, as amended, supplemented or
restated from time to time.

“Equity Commitment Letter” means that certain Equity Commitment Letter by and
between KKR Europe Fund V (USD) SCSp, KKR European Fund V (EUR) SCSp and the
Investor, dated as of the date hereof, a copy of which has been delivered to the
Company concurrently with the execution of this Agreement.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated thereunder.

“Existing Credit Agreement” means the Amended and Restated Credit Agreement,
dated as of April 5, 2018 (as amended by Amendment No. 1 to the Credit
Agreement, dated as of June 27, 2019 and Amendment No. 2 to the Credit
Agreement, dated as of April 29, 2020), by and among the Company, Coty B.V., the
lenders from time to time party thereto and JPMorgan Chase Bank, N.A., as
administrative agent, as amended, supplemented, amended and restated or
otherwise modified from time to time.

“Export Control Laws” means the EC Regulation 428/2009 and the implementing laws
and regulations of the EU member states; the U.S. Export Administration Act,
U.S. Export Administration Regulations, U.S. Arms Export Control Act, U.S.
International Traffic in Arms Regulations, and their respective implementing
rules and regulations; the U.K. Export Control Act 2002 (as amended and extended
by the Export Control Order 2008) and its implementing rules and regulations;
and other similar export control laws or restrictions applicable to the Company,
its Subsidiaries and their respective operations from time to time.

 

4



--------------------------------------------------------------------------------

“First Fall-Away of Investor Board Rights” means the first day on which the
Investor Parties no longer meet the 50% Beneficial Ownership Requirement.

“Fraud” means actual, not constructive, common law fraud (under the laws of the
State of Delaware) in the making of the representations and warranties expressly
given in this Agreement.

“GAAP” means generally accepted accounting principles, as in effect in the
United States from time to time.

“Governmental Authority” means any government, court, regulatory or
administrative agency, commission, arbitrator or authority or other legislative,
executive or judicial governmental official or entity (in each case including
any self-regulatory organization), whether federal, state or local, domestic,
foreign or multinational.

“HSR Act” means the Hart-Scott-Rodino Antitrust Improvements Act of 1976, as
amended, and the rules and regulations promulgated thereunder.

“Indenture” means the Indenture governing the 6.500% senior notes due 2026, the
4.000% senior notes due 2023 and the 4.750% senior notes due 2026, dated as of
April 5, 2018, among the Company, as issuer, the subsidiary guarantors named
therein, Deutsche Bank Trust Company Americas, as trustee, registrar and U.S.
paying agent and Deutsche Bank AG, London Branch, as London paying agent.

“Investor” has the meaning set forth in the Preamble. Any reference to any
action by the Investor Parties in this Agreement that requires an instrument in
writing signed by the Investor Parties shall require an instrument in writing
signed by the Investor, so long as it is the sole Investor Party, or each of the
Investor Parties; provided that an instrument in writing signed by the Investor
Representative shall be deemed to be an instrument in writing signed by each of
the Investor Parties.

“Investor Designee” means an individual designated in writing by the Investor
Parties and reasonably acceptable to the Board to be elected or nominated by the
Company for election to the Board pursuant to Section 5.10(a), Section 5.10(c)
or Section 5.10(d), as applicable; provided, that any employee of Sponsor with
the title of managing director or member will be deemed reasonably acceptable to
the Board.

“Investor Director” means a member of the Board who was elected to the Board as
an Investor Designee.

“Investor Material Adverse Effect” means any effect, change, event or occurrence
that, individually or in the aggregate, would or would reasonably be expected
to, prevent, materially delay, interfere with, hinder or impair (i) the
consummation by the Investor of any of the Transactions or (ii) the compliance
by the Investor with its obligations under this Agreement.

 

5



--------------------------------------------------------------------------------

“Investor Parties” means the Investor and each Permitted Transferee of the
Investor to whom shares of Series B Preferred Stock or Common Stock issued upon
conversion of shares of Series B Preferred Stock are transferred pursuant to
Section 5.08(b)(i).

“KKR Capital Markets” means KKR Capital Markets LLC, KKR Capital Markets
Partners LLP, KKR Capital Markets Japan Limited, KKR Capital Markets Asia
Limited, KKR Capital Markets (Ireland) Limited or any of their respective
Affiliates.

“KKR Capstone” means KKR Capstone Americas LLC or any of its Affiliates.

“Knowledge” means, with respect to the Company, the actual knowledge of the
individuals listed on Section 1.01 of the Company Disclosure Letter, after
reasonable inquiry.

“Liens” means any mortgage, pledge, lien, charge, encumbrance, security interest
or other restriction of any kind or nature, whether based on common law, statute
or contract.

“Lock-Up Period” means the period commencing on the Initial Closing Date and
ending on the date that is three (3) months after the Initial Closing Date.

“Material Adverse Effect” means any effect, change, event or circumstance that,
individually or in the aggregate, has had, or would reasonably be expected to
(i) have a material adverse effect on the business, assets, properties,
financial condition or results of operation of the Company and its Subsidiaries,
taken as a whole; provided, however, that any changes or events resulting from
the following items shall not be considered when determining whether a Material
Adverse Effect has occurred: (a) changes in economic, political, regulatory,
financial or capital market conditions generally or in the industries in which
the Company and its Subsidiaries operate, (b) any acts of war, sabotage,
terrorist activities or changes imposed by a Governmental Authority associated
with national security, (c) effects of epidemics, pandemics or disease outbreaks
(including the COVID-19 virus) or weather or meteorological events, (d) any
change of Law, accounting standards, regulatory policy or industry standards
after the date of this Agreement, (e) the announcement, execution or delivery of
this Agreement or the consummation of the Transactions (it being understood that
this clause (e) shall not apply to a breach of any representation or warranty
set forth in Section 3.01, Section 3.03 or Section 3.04), (f) any actions taken
by, or at the written request of, Investor or the Investor Parties and (g) any
failure by the Company to meet projections or forecasts or revenue or earnings
predictions for any period (but, for the purposes of clarity, not the underlying
cause of such failure), except, solely with respect to clauses (a), (b), (c) and
(d), to the extent the Company and its Subsidiaries, taken as a whole, are
materially and disproportionately affected thereby relative to other
participants in the industry or industries in which the Company and its
Subsidiaries operate (in which case only the incremental material and
disproportionate effect or effects may be taken into account in determining
whether there has been a Material Adverse Effect) or (ii) prevent or materially
delay, interfere with, hinder or impair (a) the consummation by the Company or
its Subsidiaries of any of the Transactions on a timely basis or (b) the
compliance by the Company or its Subsidiaries with its respective obligations
under this Agreement.

“NYSE” means the New York Stock Exchange.

 

6



--------------------------------------------------------------------------------

“Permitted Transferee” means (i) an Affiliate (other than any “portfolio
company” described below) of the Investor, (ii) any successor entity, (iii) any
customary co-investor so long as such transferor or its Affiliates continue to
retain sole control of the voting and disposition of the Series B Preferred
Stock so transferred; provided that the Investor shall be permitted to transfer
up to 15% of the shares of Series B Preferred Stock directly to up to ten
(10) third party co-investors who will control the voting and disposition of
such shares, subject to compliance with Section 5.08(a)(i) during the Lock-Up
Period or (iv) any investment fund, vehicle, holding company or similar entity
for separately managed accounts with respect to which a member of the Sponsor
Group serves as a general partner, managing member, manager or advisor, or any
successor entity of the Persons described in this clause (iv); provided,
however, that in no event shall (x) the Company or any of its Subsidiaries,
(y) any “portfolio company” (as such term is customarily used among
institutional investors) of any Person or any entity controlled by any portfolio
company of any Person or (z) any Competitor (whether or not an Affiliate of the
Investor) constitute a “Permitted Transferee”.

“Person” means any individual, corporation, limited liability company, limited
or general partnership, joint venture, association, joint-stock company, trust,
unincorporated organization, government or any agency or political subdivision
thereof, any other form of entity or any group comprised of two or more of the
foregoing.

“Preferred Stock” means, collectively, the Series A Preferred Stock, the Series
A-1 Preferred Stock and the Series B Preferred Stock.

“Registrable Securities” has the meaning set forth in the Registration Rights
Agreement.

“Registration Rights Agreement” means that certain Registration Rights Agreement
to be entered into by the Company and the Investor on the Closing Date, the form
of which is set forth as Exhibit B hereto, as it may be amended, supplemented or
otherwise modified.

“Registration Statement” has the meaning set forth in the Registration Rights
Agreement.

“Representatives” means, with respect to any Person, its officers, directors,
principals, partners, managers, members, employees, consultants, agents,
financial advisors, investment bankers, attorneys, accountants, other advisors
and other representatives.

“SEC” means the Securities and Exchange Commission.

“Second Fall-Away of Investor Board Rights” means the first day on which the
Investor Parties no longer meet the 20% Beneficial Ownership Requirement.

“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder.

 

7



--------------------------------------------------------------------------------

“Series A Certificate of Designations” means the Certificate of Designations of
Preferred Stock, Series A, dated April 17, 2015, as it may be amended,
supplemented or otherwise modified.

“Series A Preferred Stock” means the series A preferred stock, par value $0.01
per share, of the Company.

“Series A-1 Certificate of Designations” means the Certificate of Designations
of Preferred Stock, Series A-1, dated February 4, 2019, as it may be amended,
supplemented or otherwise modified.

“Series A-1 Preferred Stock” means the series A-1 preferred stock, par value
$0.01 per share, of the Company.

“Sponsor” means Kohlberg Kravis Roberts & Co. L.P.

“Subsidiary” means with respect to any entity, (i) any corporation of which a
majority of the securities entitled to vote generally in the election of
directors thereof, at the time as of which any determination is being made, are
owned by such entity, either directly or indirectly, and (ii) any joint venture,
general or limited partnership, limited liability company or other legal entity
in which such entity is the record or beneficial owner, directly or indirectly,
of a majority of the voting interests or the general partner.

“Tax” or “Taxes” mean all taxes, imposts, levies, duties, deductions,
withholdings (including backup withholding), assessments, fees or other like
assessments or charges, in each case in the nature of a tax, imposed by a
Governmental Authority, together with all interest, penalties and additions
imposed with respect to such amounts.

“Tax Return” means any report, return, information return, filing, claim for
refund or other information filed or required to be filed with a Governmental
Authority in connection with Taxes, including any schedules or attachments
thereto, and any amendments to any of the foregoing.

“Transaction Documents” means this Agreement, the Series B Certificate of
Designations, the Registration Rights Agreement, the Equity Commitment Letter
and all other documents, certificates or agreements executed in connection with
the transactions contemplated by this Agreement, the Series B Certificate of
Designations, the Registration Rights Agreement and the Equity Commitment
Letter.

“Transactions” means the Purchase and the other transactions expressly
contemplated by this Agreement and the other Transaction Documents, including
the exercise by any Investor Party of the right to convert Acquired Shares into
shares of Common Stock.

“Transfer” means, directly or indirectly, to sell, transfer, assign, pledge,
encumber, hypothecate or similarly dispose of, either voluntarily or
involuntarily, or to enter into any contract, option or other arrangement or
understanding with respect to the sale, transfer, assignment, pledge,
encumbrance, hypothecation or similar disposition of, any shares of equity
securities beneficially owned by a Person or any interest in any shares of
equity securities

 

8



--------------------------------------------------------------------------------

beneficially owned by a Person; provided, however, that, notwithstanding
anything to the contrary in this Agreement, a Transfer shall not include (i) the
conversion of one or more shares of Series B Preferred Stock into shares of
Common Stock pursuant to the Series B Certificate of Designations, (ii) the
redemption or other acquisition of Common Stock or Series B Preferred Stock by
the Company, (iii) the direct or indirect transfer of any limited partnership
interests or other equity interests in an Investor Party (or any direct or
indirect parent entity of such Investor Party) (provided that if any transferor
or transferee referred to in this clause (iii) ceases to be controlled (directly
or indirectly) by the Person (directly or indirectly) controlling such Person
immediately prior to such transfer, such event shall be deemed to constitute a
“Transfer”) or (iv) the making any short sale of, granting any option for the
purchase of, or entering into any hedging or similar transaction with the same
economic effect as a short sale of or the purpose of which is to offset the loss
which results from a decline in the market price of, any shares of Series B
Preferred Stock or Common Stock, or otherwise establishing or increasing,
directly or indirectly, a put equivalent position, as defined in Rule 16a-1(h)
under the Exchange Act, with respect to the any of the Series B Preferred Stock
or Common Stock or any other capital stock of the Company (any such action, a
“Hedge”). In the event that any Person that is a corporation, partnership,
limited liability company or other legal entity (other than an individual, trust
or estate) ceases to be controlled by the Person controlling such Person or a
Permitted Transferee thereof, such event shall be deemed to constitute a
“Transfer” subject to the restrictions on Transfer contained or referenced
herein.

“Wella Sale” means the acquisition by one or more newly formed entities formed
by funds and/or separately managed accounts advised and/or managed by Kohlberg
Kravis Roberts & Co. L.P. or its affiliates of at least a majority of the issued
share capital of a newly formed entity (or a direct or indirect holding company
thereof) that would, at the time such acquisition is completed, own all or
substantially all of the Company’s Professional Beauty (including Professional
Hair, OPI and GHD) and Retail Hair businesses, which for the avoidance of doubt,
shall include the professional and retail hair businesses in Brazil but exclude
the Brazilian consumer beauty business (“Wella”), whether by merger, asset sale,
stock sale, stock issuance or other business combination transaction.

(b)    In addition to the terms defined in Section 1.01(a), the following terms
have the meanings assigned thereto in the Sections set forth below:

 

Term

  

Section

Acquired Shares

  

2.01

Action

  

3.07

Additional Purchase Price

  

2.03(b)(ii)

Aggregate Purchase Price

  

2.03(b)(ii)

Agreement

  

Preamble

Anti-Corruption Laws

  

3.08(b)

Balance Sheet Date

  

3.05(c)

Bankruptcy and Equity Exception

  

3.03(a)

Capitalization Date

  

3.02(a)

Class B Common Stock

  

3.02(a)

Company

  

Preamble

 

9



--------------------------------------------------------------------------------

Company Disclosure Letter

  

Article III

Company SEC Documents

  

3.05(a)

Company Securities

  

3.02(b)

Confidential Information

  

5.05

Confidentiality Agreement

  

5.05

Contract

  

3.03(b)

DOJ

  

5.02(c)

Excluded Sponsor Parties

  

5.14(a)

Filed SEC Documents

  

Article III

Foreclosure Limitations

  

5.08(b)(vi)

FTC

  

5.02(c)

HSR Form

  

5.02(b)

Initial Closing

  

2.02(a)

Initial Closing Date

  

2.02(a)

Initial Investor Director Designees

  

5.10(a)

Initial Purchase Price

  

2.02(b)(ii)

Investor Representative

  

8.13

IRS

  

5.12(a)

Issuer Agreement

  

5.16

Judgments

  

3.07

KKR

  

5.02(b)

Laws

  

3.08(a)

New Security

  

5.18(a)

Non-Recourse Party

  

8.05(b)

OFAC

  

3.08(d)

Permits

  

3.08(a)

Permitted Loan

  

5.08(b)(vi)

Preemptive Rights Portion

  

5.18(b)

Preemptive Securities

  

5.18(a)

Purchase

  

2.01

Restraints

  

6.01(a)

Restricted Country

  

3.08(e)

Sanctions

  

3.08(d)

Second Closing

  

2.03(a)

Second Closing Date

  

2.03(a)

Series B Preferred Stock

  

Recitals

Series B Certificate of Designations

  

Recitals

Sponsor Group

  

5.14(a)

Standstill Expiration Date

  

5.07

Termination Date

  

7.01(b)

 

10



--------------------------------------------------------------------------------

ARTICLE II

Purchase and Sale

Section 2.01    Purchase and Sale. On the terms of this Agreement and subject to
the satisfaction (or, to the extent permitted by applicable Law, waiver by the
party entitled to the benefit thereof) of the conditions set forth in Article
VI, at the Initial Closing or the Second Closing, as applicable, the Investor
shall purchase and acquire from the Company, and the Company shall issue, sell
and deliver to the Investor, shares of Series B Preferred Stock (the “Acquired
Shares”) for a purchase price per Acquired Share equal to $1,000.00. The
purchase and sale of the Acquired Shares pursuant to this Section 2.01 is
referred to as the “Purchase”.

Section 2.02    Initial Closing. (a) On the terms of this Agreement, the initial
closing of the Purchase (the “Initial Closing”) shall occur at 10:00 a.m. (New
York City time) on the second (2nd) Business Day following such date on which
the conditions to the Initial Closing set forth in Article VI of this Agreement
have been satisfied or, to the extent permitted by applicable Law, waived by the
party entitled to the benefit thereof (other than those conditions that by their
nature are to be satisfied at the Initial Closing, but subject to the
satisfaction or waiver of those conditions at such time), and shall be conducted
remotely via the electronic exchange of documents and signatures, or at such
other place, time and date as shall be agreed between the Company and the
Investor; provided that notwithstanding anything to the contrary herein, the
Investor shall not be required to effect the Initial Closing prior to the
fifteenth (15th) day after the date hereof (the date on which the Initial
Closing occurs, the “Initial Closing Date”).

(b)    At the Initial Closing:

(i)    the Company shall deliver to the Investor (A) 750,000 Acquired Shares,
free and clear of all Liens, except restrictions imposed by the Series B
Certificate of Designations, the Securities Act, Section 5.08 and any applicable
securities Laws and evidence of the issuance of the Acquired Shares to the
Investor, credited to book-entry accounts maintained by the transfer agent of
the Company and (B) the Registration Rights Agreement, duly executed by the
Company; and

(ii)    the Investor shall (A) pay $750,000,000 (the “Initial Purchase Price”)
to the Company, by wire transfer of immediately available U.S. federal funds, to
the account designated by the Company in writing at least two (2) Business Days
prior to the Closing Date and (B) deliver to the Company the Registration Rights
Agreement, duly executed by the Investor.

Section 2.03    Second Closing. (a) On the terms of this Agreement, an
additional closing of the Purchase (the “Second Closing”) shall occur at 10:00
a.m. (New York City time) on the fifteenth (15th) calendar day (or if such
fifteenth (15th) calendar day is not a Business Day, the next Business Day
thereafter) following such date on which the conditions to the Second Closing
set forth in Article VI of this Agreement have been satisfied or, to the extent
permitted by applicable Law, waived by the party entitled to the benefit thereof
(other than those conditions that by their nature are to be satisfied at the
Second Closing, but subject to the satisfaction or waiver of those conditions at
such time), and shall be conducted remotely via the electronic

 

11



--------------------------------------------------------------------------------

exchange of documents and signatures, or at such other place, time and date as
shall be agreed between the Company and the Investor (the date on which the
Second Closing occurs, the “Second Closing Date”).

(b)    At the Second Closing:

(i)    the Company shall deliver to the Investor 250,000 Acquired Shares, free
and clear of all Liens, except restrictions imposed by the Series B Certificate
of Designations, the Securities Act, Section 5.08 and any applicable securities
Laws and evidence of the issuance of the Acquired Shares to the Investor,
credited to book-entry accounts maintained by the transfer agent of the Company;
and

(ii)    the Investor shall pay $250,000,000 (the “Additional Purchase Price” and
together with the Initial Purchase Price, the “Aggregate Purchase Price”) to the
Company, by wire transfer of immediately available U.S. federal funds, to the
account designated by the Company in writing at least two (2) Business Days
prior to the Closing Date.

ARTICLE III

Representations and Warranties of the Company

The Company represents and warrants to the Investor as of the date of this
Agreement, as of the Initial Closing and as of the Second Closing (except to the
extent made only as of a specified date, in which case such representation and
warranty is made as of such date) that, except as (A) set forth in the
confidential disclosure letter delivered by the Company to the Investor prior to
the execution of this Agreement (the “Company Disclosure Letter”) (it being
understood that any information, item or matter set forth on one section or
subsection of the Company Disclosure Letter shall only be deemed disclosure with
respect to, and shall only be deemed to apply to and qualify, the section or
subsection of this Agreement to which it corresponds in number and each other
section or subsection of this Agreement to the extent that it is reasonably
apparent on its face that such information, item or matter is relevant to such
other section or subsection) or (B) disclosed in any report, schedule, form,
statement or other document (including exhibits) filed with, or furnished to,
the SEC (and publicly available) after January 1, 2018 and prior to the date of
this Agreement (the “Filed SEC Documents”), other than any risk factor
disclosures in any such Filed SEC Document contained in the “Risk Factors”
section or any forward-looking statements within the meaning of the Securities
Act or the Exchange Act thereof (it being acknowledged that nothing disclosed in
the Filed SEC Documents shall be deemed to qualify or modify the representations
and warranties set forth in Sections 3.01(a), 3.02, 3.03, 3.10 and 3.11):

Section 3.01    Organization; Standing. (a) The Company is a corporation duly
organized and validly existing under the Laws of the State of Delaware, is in
good standing and has all requisite corporate power and corporate authority
necessary to carry on its business as it is now being conducted, except (other
than with respect to the Company’s due organization and valid existence) as
would not, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect. The Company is duly licensed or qualified to do
business and is in

 

12



--------------------------------------------------------------------------------

good standing (where such concept is recognized under applicable Law) in each
jurisdiction in which the nature of the business conducted by it or the
character or location of the properties and assets owned or leased by it makes
such licensing or qualification necessary, except where the failure to be so
licensed, qualified or in good standing would not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect. True and
complete copies of the Company Charter Documents are included in the Filed SEC
Documents.

(b)    Each of the Company’s Subsidiaries is duly organized, validly existing
and in good standing (where such concept is recognized under applicable Law)
under the Laws of the jurisdiction of its organization, except where the failure
to be so organized, existing and in good standing would not, individually or in
the aggregate, reasonably be expected to have a Material Adverse Effect. Each of
the Company’s Subsidiaries is duly licensed or qualified to do business and is
in good standing (where such concept is recognized under applicable Law) in each
jurisdiction in which the nature of the business conducted by it or the
character or location of the properties and assets owned or leased by it makes
such licensing or qualification necessary, except where the failure to be so
licensed, qualified or in good standing would not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect.

Section 3.02    Capitalization. (a) The authorized capital stock of the Company
consists of 1,000,000,000 shares of Common Stock, 367,754,370 shares of class B
common stock, par value $0.01 per share (“Class B Common Stock”), and 20,000,000
shares of preferred stock, par value $0.01 per share, including 9,000,000 shares
which have been designated Series A Preferred Stock and 6,925,341 shares which
have been designated Series A-1 Preferred Stock. At the close of business on
May 5, 2020 (the “Capitalization Date”), (i) 763,092,589 shares of Common Stock
were issued and outstanding, (ii) 69,000,000 shares of Common Stock were
reserved and available for future issuance pursuant to the Company Stock Plans,
of which amount (A) 20,480,365 shares of Common Stock were subject to
outstanding Company Stock Options and (B) 11,386,921 Company RSUs were
outstanding, (iii) no shares of Class B Common Stock were issued or outstanding,
(iv) 1,500,000 shares of Series A Preferred Stock were issued and outstanding
and (v) no shares of Series A-1 Preferred Stock were issued and outstanding.

(b)    Except as described in this Section 3.02, there are (i) no outstanding
shares of capital stock of, or other equity or voting interests of any character
in, the Company as of the date hereof other than shares that have become
outstanding after the Capitalization Date which were reserved for issuance as of
the Capitalization Date as set forth in Section 3.02(a), (ii) no outstanding
securities of the Company convertible into or exercisable or exchangeable for
shares of capital stock of, or other equity or voting interests of any character
in, the Company, (iii) no outstanding obligations, options, warrants, rights,
pledges, calls, puts, phantom equity, premptive rights, or other rights,
commitments, agreements or arrangements of any character to acquire from the
Company, or that obligate the Company to issue, any capital stock of, or other
equity or voting interests (or voting debt) in, or any securities convertible
into or exercisable or exchangeable for shares of capital stock of, or other
equity or voting interests (or voting debt) in, the Company other than
obligations under the Company Plans in the ordinary course of business, (iv) no
obligations of the Company to grant, extend or enter into any subscription,
warrant, right, convertible or exchangeable security or other similar agreement
or commitment relating to any capital stock of, or other equity or voting
interests (or voting debt) in, the Company (the items in

 

13



--------------------------------------------------------------------------------

clauses (i), (ii), (iii) and (iv) being referred to collectively as “Company
Securities”) and (v) no other obligations by the Company or any of its
Subsidiaries to make any payments based on the price or value of any Company
Securities. Other the Series A Certificate of Designations and the Series A-1
Certificate of Designations, there are no outstanding agreements of any kind
which obligate the Company or any of its Subsidiaries to repurchase, redeem or
otherwise acquire any Company Securities (other than pursuant to the cashless
exercise of Company Stock Options or the forfeiture or withholding of Taxes with
respect to Company Stock Options or Company RSUs), or obligate the Company to
grant, extend or enter into any such agreements relating to any Company
Securities, including any agreements granting any preemptive rights,
subscription rights, anti-dilutive rights, rights of first refusal or similar
rights with respect to any Company Securities. Except as set forth on
Section 3.02(b) of the Company Disclosure Letter, none of the Company or any
Subsidiary of the Company is a party to any stockholders’ agreement, voting
trust agreement, registration rights agreement or other similar agreement or
understanding relating to any Company Securities or any other agreement relating
to the disposition, voting or dividends with respect to any Company Securities.
All outstanding shares of Common Stock and Preferred Stock have been duly
authorized and validly issued and are fully paid, nonassessable and were not
issued in violation of any purchase option, call option, right of first refusal,
subscription right, preemptive or similar rights of a third Person, the Company
Charter Documents or any agreement to which the Company is a party. All of the
outstanding shares of capital stock or equity interests of the Company’s
Subsidiaries have been duly authorized, validly issued, fully paid and
non-assessable and none of such capital stock or equity interests are subject to
or were issued in violation of any applicable Laws and are not subject to and
have not been issued in violation of any stockholders agreement, proxy, voting
trust or similar agreement, or any preemptive rights, rights of first refusal or
similar rights of any Person, except as would not reasonably be expected to be
material to the Company and its Subsidiaries, taken as a whole.

Section 3.03    Authority; Noncontravention. (a) The Company has all necessary
corporate power and corporate authority to execute and deliver this Agreement
and the other Transaction Documents and to perform its obligations hereunder and
thereunder and to consummate the Transactions. The execution, delivery and
performance by the Company of this Agreement and the other Transaction
Documents, and the consummation by it of the Transactions, have been duly
authorized by the Board and no other corporate action on the part of the Company
is necessary to authorize the execution, delivery and performance by the Company
of this Agreement and the other Transaction Documents and the consummation by it
of the Transactions. This Agreement has been and at the Initial Closing, the
other Transaction Documents will be, duly executed and delivered by the Company
and, assuming due authorization, execution and delivery hereof or thereof, as
applicable, by the Investor, constitutes (or in the case of the other
Transaction Documents, at the Initial Closing will constitute) a legal, valid
and binding obligation of the Company, enforceable against the Company in
accordance with its terms, except that such enforceability (i) may be limited by
bankruptcy, insolvency, fraudulent transfer, reorganization, moratorium and
other similar Laws of general application affecting or relating to the
enforcement of creditors’ rights generally and (ii) is subject to general
principles of equity, whether considered in a proceeding at law or in equity
(the “Bankruptcy and Equity Exception”).

(b)    Neither the execution and delivery of this Agreement or the other
Transaction Documents by the Company, nor the consummation by the Company of the

 

14



--------------------------------------------------------------------------------

Transactions, nor performance or compliance by the Company with any of the terms
or provisions hereof or thereof, will (i) conflict with or violate any provision
of (A) the Company Charter Documents or (B) the similar organizational documents
of any of the Company’s Subsidiaries or (ii) assuming that the authorizations,
consents and approvals referred to in Section 3.04 are obtained prior to the
Initial Closing Date and the filings referred to in Section 3.04 are made and
any waiting periods thereunder have terminated or expired prior to the Initial
Closing Date, (x) violate any Law or Judgment applicable to the Company or any
of its Subsidiaries or (y) violate or constitute a default (or constitute an
event which, with notice or lapse of time or both, would violate or constitute a
default) under, result in the termination of or a right of termination or
cancellation under, result in the loss of any benefit or require a payment or
incur a penalty under, any of the terms or provisions of any loan or credit
agreement, indenture, debenture, note, bond, mortgage, deed of trust, lease,
sublease, license, contract or other agreement (each, a “Contract”) to which the
Company or any of its Subsidiaries is a party or by which it is bound or
accelerate the Company’s or, if applicable, any of its Subsidiaries’ obligations
under any such Contract, except, in the case of clause (ii), as would not,
individually or in the aggregate, have or reasonably be expected to have, a
Material Adverse Effect.

Section 3.04    Governmental Approvals. Except for (a) the filing of the Series
B Certificate of Designations with the Secretary of State of the State of
Delaware, (b) filings required under, and compliance with other applicable
requirements of the HSR Act and the other filings set forth on Section 3.04 of
the Company Disclosure Letter, if required, (c) compliance with any applicable
state securities or blue sky laws, no consent or approval of, or filing,
license, permit or authorization, declaration or registration with, any
Governmental Authority is necessary for the execution and delivery of this
Agreement and the other Transaction Documents by the Company, the performance by
the Company of its obligations hereunder and thereunder and the consummation by
the Company of the Transactions, other than such other consents, approvals,
filings, licenses, permits or authorizations, declarations or registrations
that, if not obtained, made or given, would not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect.

Section 3.05    Company SEC Documents; Undisclosed Liabilities. (a) The Company
has filed with the SEC, on a timely basis, all required reports, schedules,
forms, statements and other documents required to be filed by the Company with
the SEC pursuant to the Exchange Act since January 1, 2018 (collectively, the
“Company SEC Documents”). As of their respective SEC filing dates, the Company
SEC Documents complied in all material respects with the requirements of the
Securities Act, the Exchange Act and/or the Sarbanes-Oxley Act of 2002 (and the
regulations promulgated thereunder), as the case may be, applicable to such
Company SEC Documents, and none of the Company SEC Documents as of such
respective dates (or, if amended prior to the date of this Agreement, the date
of the filing of such amendment, with respect to the disclosures that are
amended) contained any untrue statement of a material fact or omitted to state a
material fact required to be stated therein or necessary in order to make the
statements therein, in light of the circumstances under which they were made,
not misleading.

(b)    The consolidated financial statements of the Company and its Subsidiaries
(including all related notes or schedules) included or incorporated by reference
in the Company SEC Documents complied as to form, as of their respective dates
of filing with the SEC, in all

 

15



--------------------------------------------------------------------------------

material respects with the published rules and regulations of the SEC with
respect thereto, have been prepared in accordance with GAAP (except, in the case
of unaudited quarterly statements, as permitted by Form 10-Q of the SEC or other
rules and regulations of the SEC) applied on a consistent basis during the
periods involved (except (i) as may be indicated in the notes thereto or (ii) as
permitted by Regulation S-X) and present fairly, in all material respects, the
consolidated financial position of the Company and its consolidated Subsidiaries
as of the dates thereof and the consolidated results of their operations and
cash flows for the periods shown (subject, in the case of unaudited quarterly
financial statements, to normal year-end adjustments. which are not reasonably
expected to be materially adverse individually or in the aggregate to the
Company and its Subsidiaries, taken as a whole).

(c)    Neither the Company nor any of its Subsidiaries has any liabilities of
any nature (whether accrued, absolute, contingent or otherwise) that would be
required under GAAP, to be reflected on a consolidated balance sheet of the
Company (including the notes thereto) except liabilities (i) reflected or
reserved against in the balance sheet (or the notes thereto) of the Company and
its Subsidiaries as of December 31, 2019 (the “Balance Sheet Date”) included in
the Filed SEC Documents, (ii) incurred after the Balance Sheet Date in the
ordinary course of business and that do not arise from any material breach of a
Contract, (iii) as expressly contemplated by this Agreement or otherwise
incurred in connection with the Transactions, (iv) that have been discharged or
paid prior to the date of this Agreement or (v) as would not, individually or in
the aggregate, have had or reasonably be expected to have, a Material Adverse
Effect.

(d)    The Company has established and maintains, and at all times since
January 1, 2018 has maintained, disclosure controls and procedures and a system
of internal controls over financial reporting (as such terms are defined in
paragraphs (e) and (f), respectively, of Rule 13a-15 under the Exchange Act) as
required by Rule 13a-15 under the Exchange Act relating to the Company and its
consolidated Subsidiaries sufficient to provide reasonable assurance that
(a) transactions are executed in accordance with Company management’s general or
specific authorization, (b) transactions are recorded as necessary to permit
preparation of financial statements in conformity with GAAP, consistently
applied, and to maintain accountability for assets, (c) access to assets is
permitted only in accordance with Company management’s general or specific
authorization and (d) the recorded accountability for assets is compared with
existing assets at reasonable intervals and appropriate action is taken with
respect to any differences. There are no “significant deficiencies” or “material
weaknesses” (as defined by the Public Company Accounting Oversight Board) in the
design or operation of the Company’s internal controls over, and procedures
relating to, financial reporting which would reasonably be expected to adversely
affect in any material respect the Company’s ability to record, process,
summarize and report financial data, in each case which has not been
subsequently remediated. Since January 1, 2018, there has not been any Fraud,
whether or not material, that involves management or other employees of the
Company or any of its Subsidiaries who have a significant role in the Company’s
internal controls over financial reporting. As of the date of this Agreement, to
the Knowledge of the Company, there is no reason that its outside auditors and
its chief executive officer and chief financial officer will not be able to give
the certifications and attestations required pursuant to the rules and
regulations adopted pursuant to Section 404 of the Sarbanes-Oxley Act of 2002,
without qualification, when next due.

 

16



--------------------------------------------------------------------------------

(e)    There is no transaction, arrangement or other relationship between the
Company and/or any of its Subsidiaries and an unconsolidated or other
off-balance sheet entity that is required by applicable Law to be disclosed by
the Company in its Filed SEC Documents and is not so disclosed.

Section 3.06    Absence of Certain Changes. (a) Since December 31, 2019 through
the date of this Agreement, except for the execution and performance of this
Agreement and any other agreements contemplated hereby and the discussions,
negotiations and transactions related hereto, the business of the Company and
its Subsidiaries has been carried on and conducted in all material respects in
the ordinary course of business, and (b) since June 30, 2019, there has not been
any Material Adverse Effect or any event, change or occurrence that would,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.

Section 3.07    Legal Proceedings. Except as would not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect, there is no
(a) pending or, to the Knowledge of the Company, threatened legal, regulatory or
administrative proceeding, suit, proceeding, dispute, investigation, arbitration
or action (an “Action”) against the Company or any of its Subsidiaries or
(b) outstanding order, judgment, injunction, ruling, writ or decree of any
Governmental Authority (“Judgments”) imposed upon the Company or any of its
Subsidiaries or any of their respective assets, in each case, by or before any
Governmental Authority.

Section 3.08    Compliance with Laws; Permits.

(a)    The Company and each of its Subsidiaries are and since January 1, 2018
have been, in compliance with all state or federal laws, common law, statutes,
ordinances, codes, rules or regulations or other similar requirement enacted,
adopted, promulgated, or applied by any Governmental Authority (“Laws”) or
Judgments, in each case, that are applicable to the Company or any of its
Subsidiaries, except as would not, individually or in the aggregate, reasonably
be expected to have a Material Adverse Effect. The Company and each of its
Subsidiaries hold all licenses, franchises, permits, certificates, approvals and
authorizations from Governmental Authorities (“Permits”) necessary for the
lawful conduct of their respective businesses, except where the failure to hold
the same would not, individually or in the aggregate, reasonably be expected to
have a Material Adverse Effect.

(b)    The Company, each of its Subsidiaries, and each of their respective
officers, directors, employees and, to the Company’s Knowledge, agents acting on
their behalf is, and for the last five years has been, in compliance in all
material respects with (i) the Foreign Corrupt Practices Act of 1977 and any
rules and regulations promulgated thereunder, (ii) the United Kingdom Bribery
Act, (iii) anti-bribery legislation promulgated by the European Union and
implemented by its member states, (iv) legislation adopted in furtherance of the
OECD Convention on Combating Bribery of Foreign Public Officials in
International Business Transactions and (v) any other Laws applicable to the
Company and its Subsidiaries that address the prevention of corruption, bribery
or terrorism (collectively, the “Anti-Corruption Laws”). None of the Company,
any of its Subsidiaries or any director, officer, or, to the Company’s
Knowledge, any agent, employee, or other person associated with or acting on
behalf of the Company or its Subsidiaries within the last five (5) years has
offered, promised, provided, or

 

17



--------------------------------------------------------------------------------

authorized the provision of any money or other thing of value, directly or
indirectly, to any Person to improperly influence official action or secure an
improper advantage, or to encourage the recipient to breach a duty of good faith
or loyalty or the policies of his/her employer, nor has violated or is in
violation of any provision of any Anti-Corruption Laws.

(c)    The Company, each of its Subsidiaries, and to the Company’s Knowledge,
each of their respective officers, directors, employees and, to the Company’s
Knowledge, agents acting on their behalf is, and for the last five (5) years has
been, in material compliance with Anti-Money Laundering Laws and Export Control
Laws.

(d)    The Company, each of its Subsidiaries, and each of their officers,
directors, employees and, to the Company’s Knowledge, agents acting on their
behalf is, and, for the last five (5) years has been, in compliance with all
Laws or other financial restrictions administered by (i) the United States
(including without limitation the Office of Foreign Assets Control of the United
States Treasury Department (“OFAC”), including OFAC’s Specially Designated
Nationals and Blocked Persons List, and the U.S. Department of State), (ii) the
European Union and enforced by its member states, (iii) the United Nations,
(iv) Her Majesty’s Treasury or (v) other similar governmental bodies with
regulatory authority over the Company, its Subsidiaries and their respective
operations from time to time (collectively, “Sanctions”). None of the Company,
any of its Subsidiaries, or any director, officer, or to the Company’s
Knowledge, agent, or employee of the Company or any of its Subsidiaries is
currently the subject or the target of any Sanctions, nor is the Company or any
of its Subsidiaries (x) located, organized or resident in a country or territory
that is the subject or target of Sanctions, including, without limitation, Cuba,
Iran, North Korea, Syria and Crimea, or (y) majority-owned or controlled by a
Person that is the subject of Sanctions.

(e)    To the Company’s Knowledge, the Company and its Subsidiaries have not
engaged in, nor are now engaged in, any dealings or transactions with or for the
benefit of any person located, organized, or ordinarily resident in Cuba, Iran,
North Korea, Sudan, Syria, or Crimea (each a “Restricted Country”), in each case
directly or indirectly, including through agents or other persons acting on its
behalf.

(f)    Neither the Company nor any of its Subsidiaries is party to any actual or
threatened legal proceedings or outstanding enforcement action relating to any
breach or suspected breach of Anti-Corruption Laws, Anti-Money Laundering Laws,
Sanctions or Export Control Laws.

(g)    The Company and its Subsidiaries will not use the proceeds from the
Transactions (i) in furtherance of an offer, payment, promise to pay or
authorization of the payment or giving of money or anything else of value, to
any Person in violation of any Anti-Corruption Laws, or (ii) directly or
indirectly to fund or facilitate any activities of or business with any person,
or in any country or territory, that, at the time of such funding, is the
subject or the target of Sanctions.

(h)    The Company and its Subsidiaries have instituted and maintain policies
and procedures designed to ensure, and which are reasonably expected to continue
to ensure, compliance with all applicable Anti-Corruption Laws and Sanctions. No
action, suit or

 

18



--------------------------------------------------------------------------------

proceeding by or before any court or governmental agency, authority or body or
any arbitrator involving the Company or any of its Subsidiaries with respect to
Anti-Corruption Laws or Sanctions is pending or, to the Knowledge of the
Company, threatened.

Section 3.09    Tax Matters. Except as would not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect: (a) the
Company and each of its Subsidiaries has prepared (or caused to be prepared) and
timely filed (taking into account valid extensions of time within which to file)
all Tax Returns required to be filed by it, and all such filed Tax Returns
(taking into account all amendments thereto) are true, complete and accurate,
(b) all Taxes owed by the Company and each of its Subsidiaries that are due
(whether or not shown on any Tax Return) have been timely paid, except for Taxes
that are being contested in good faith by appropriate proceedings and that have
been adequately reserved against in accordance with GAAP, (c) no examination or
audit of any Tax Return relating to any Taxes of the Company or any of its
Subsidiaries or with respect to any Taxes due from the Company or any of its
Subsidiaries by any Governmental Authority is currently in progress or
threatened in writing, (d) none of the Company or any of its Subsidiaries has
liability for any other Person (other than the Company and its Subsidiaries)
under Treasury Regulations Section 1.1502-6 (or any similar provision of state,
local or foreign Law), as a transferee or successor, or by contract and (e) none
of the Company or any of its Subsidiaries has engaged in any “listed
transaction” within the meaning of Treasury Regulations Section 1.6011-4(b)(2).

Section 3.10    No Rights Agreement; Anti-Takeover Provisions. (a) As of the
date of this Agreement, neither the Company nor any of its Subsidiaries is party
to a stockholder rights agreement, “poison pill” or similar anti-takeover
agreement or plan.

(b)    The Board has taken all necessary actions to ensure that no restrictions
included in any “control share acquisition,” “fair price,” “moratorium,”
“business combination” or other state anti-takeover Law (including Section 203
of the DGCL) is, or as of the Closing will be, applicable to (x) the
Transactions, including the Company’s issuance of shares of Common Stock upon
conversion of the Series B Preferred Stock and any issuance pursuant to
Section 5.18 or (y) the Wella Sale and other transactions contemplated by the
Memorandum of Understanding entered into contemporaneously with the execution
and delivery of this Agreement.

Section 3.11    Brokers and Other Advisors. Other than fees payable in
accordance with Section 8.11 and except as set forth on Section 3.11 of the
Company Disclosure Letter, no broker, investment banker, financial advisor or
other Person is entitled to any broker’s, finder’s, financial advisor’s or other
similar fee or commission, or the reimbursement of expenses in connection
therewith, in connection with the Transactions based upon arrangements made by
or on behalf of the Company or any of its Subsidiaries.

Section 3.12    Sale of Securities. Assuming the accuracy of the representations
and warranties set forth in Section 4.08, the offer, sale and issuance of the
shares of Series B Preferred Stock pursuant to this Agreement is exempt from the
registration and prospectus delivery requirements of the Securities Act and the
rules and regulations thereunder. Without limiting the foregoing, neither the
Company nor any other Person authorized by the Company to act on its behalf, has
engaged in a general solicitation or general advertising (within the meaning

 

19



--------------------------------------------------------------------------------

of Regulation D of the Securities Act) of investors with respect to offers or
sales of Series B Preferred Stock, and neither the Company nor any Person acting
on its behalf has made any offers or sales of any security or solicited any
offers to buy any security, under circumstances that would cause the offering or
issuance of Series A Preferred Stock under this Agreement to be integrated with
prior offerings by the Company for purposes of the Securities Act that would
result in none of Regulation D or any other applicable exemption from
registration under the Securities Act to be available, nor will the Company take
any action or steps that would cause the offering or issuance of Series B
Preferred Stock under this Agreement to be integrated with other offerings by
the Company.

Section 3.13    Listing and Maintenance Requirements. The Common Stock is
registered pursuant to Section 12(b) of the Exchange Act and listed on the NYSE,
and the Company has taken no action designed to, or which to the Knowledge of
the Company is reasonably likely to have the effect of, terminating the
registration of the Common Stock under the Exchange Act or delisting the Common
Stock from the NYSE, nor has the Company received any notification that the SEC
or the NYSE is contemplating terminating such registration or listing. The
Company is in compliance in all material respects with the listing and listing
maintenance requirements of the NYSE applicable to it for the continued trading
of its Common Stock on the NYSE.

Section 3.14    Status of Securities. As of the Initial Closing or the Second
Closing, as applicable, the Acquired Shares, and the shares of Common Stock
issuable upon conversion of any of the foregoing shares and any accrued and
compounded dividends, will be, when issued, duly authorized by all necessary
corporate action on the part of the Company, validly issued, fully paid and
nonassessable and issued in compliance with all applicable federal and state
securities Laws and will not be subject to preemptive rights of any other
stockholder of the Company, and will be free and clear of all Liens, except
restrictions imposed by the Series B Certificate of Designations, the Securities
Act, Section 5.08 and any applicable securities Laws. The respective rights,
preferences, privileges, and restrictions of the Series A Preferred Stock, the
Series A-1 Preferred Stock, the Series B Preferred Stock, the Common Stock and
the Class B Common Stock are as stated in the Company Charter Documents
(including the Series A Certificate of Designations, the Series A-1 Certificate
of Designations and the Series B Certificate of Designations) or as otherwise
provided by applicable Law. As of the Initial Closing or the Second Closing, as
applicable, the Acquired Shares, and the shares of Common Stock issuable upon
conversion of the Acquired Shares and any accrued and compounded dividends have
been duly reserved for issuance.

Section 3.15    Certain Material Indebtedness. Neither the Company nor any of
its Subsidiaries is, as of the date of this Agreement, in default in the payment
of any material indebtedness or in default under any agreement relating to its
material indebtedness.

Section 3.16    Investment Company Status. Neither the Company nor any of its
Subsidiaries is, and immediately after the sale of the Acquired Shares
hereunder, none of the Company nor any of its Subsidiaries will be, required to
be registered as an “investment company” under the Investment Company Act of
1940, as amended.

 

20



--------------------------------------------------------------------------------

Section 3.17    Ability to Pay Dividends. Except with respect to the covenants
contained in (a) the Existing Credit Agreement or (b) the Indenture, the Company
is not party to any material Contract, and is not subject to any provision in
the Company Charter Documents or resolutions of the Board that, in each case, by
its terms prohibits or prevents the Company from paying dividends in form and
the amounts contemplated by the Series B Certificate of Designations. The
Company and its Subsidiaries are not in material breach of, or default or
violation under, the Existing Credit Agreement or the Indenture.

Section 3.18    United Kingdom Brand Share. To the Company’s Knowledge, the
Company’s brand share of sales of beauty products sold at retail in the United
Kingdom, based on value or volume, in calendar year 2019 was less than 25%.

Section 3.19    No Other Company Representations or Warranties. Except for the
representations and warranties made by the Company in this Article III (as
modified by the Company Disclosure Letter) and in any certificate or other
document delivered in connection with this Agreement, neither the Company nor
any other Person acting on its behalf makes any other express or implied
representation or warranty with respect to the Series B Preferred Stock, the
Common Stock, the Company or any of its Subsidiaries or their respective
businesses, operations, properties, assets, liabilities, condition (financial or
otherwise) or prospects, notwithstanding the delivery or disclosure to the
Investor or its Representatives of any documentation, forecasts or other
information with respect to any one or more of the foregoing, and the Investor
acknowledges the foregoing. In particular, and without limiting the generality
of the foregoing, except for the representations and warranties made by the
Company in this Article III (as modified by the Company Disclosure Letter) and
in any certificate or other document delivered in connection with this
Agreement, neither the Company nor any other Person makes or has made any
express or implied representation or warranty to the Investor or its
Representatives with respect to (a) any financial projection, forecast,
estimate, budget or prospect information relating to the Company, any of its
Subsidiaries or their respective businesses or (b) any oral or written
information presented to the Investor or its Representatives in the course of
its due diligence investigation of the Company, the negotiation of this
Agreement or the course of the Transactions or any other transactions or
potential transactions involving the Company and the Investor.

Section 3.20    No Other Investor Representations or Warranties. Except for the
representations and warranties expressly set forth in Article IV and in any
certificate or other document delivered in connection with this Agreement, the
Company hereby acknowledges that neither the Investor nor any other Person,
(a) has made or is making any other express or implied representation or
warranty with respect to the Investor or any of its Subsidiaries or their
respective businesses, operations, assets, liabilities, condition (financial or
otherwise) or prospects, including with respect to any information provided or
made available to the Company or any of its Representatives or any information
developed by the Company or any of its Representatives or (b) will have or be
subject to any liability or indemnification obligation to the Company resulting
from the delivery, dissemination or any other distribution to the Company or any
of its Representatives, or the use by the Company or any of its Representatives,
of any information, documents, estimates, projections, forecasts or other
forward-looking information, business plans or other material developed by or
provided or made available to the Company or any of its Representatives,
including in due diligence materials, in anticipation or contemplation

 

21



--------------------------------------------------------------------------------

of any of the Transactions or any other transactions or potential transactions
involving the Company and the Investor. The Company, on behalf of itself and on
behalf of its respective Affiliates, expressly waives any such claim relating to
the foregoing matters.

ARTICLE IV

Representations and Warranties of the Investor

The Investor represents and warrants to the Company, as of the date of this
Agreement, as of the Initial Closing Date and as of the Second Closing Date
(except to the extent made only as of a specified date, in which case such
representation and warranty is made as of such date):

Section 4.01    Organization; Standing. The Investor is a Delaware limited
partnership duly organized, validly existing and in good standing under the Laws
of its jurisdiction of organization and the Investor has all requisite power and
authority necessary to carry on its business as it is now being conducted and,
except (other than with respect to the Investor’s due organization and valid
existence) as would not, individually or in the aggregate, reasonably be
expected to have an Investor Material Adverse Effect. The Investor is duly
licensed or qualified to do business and is in good standing in each
jurisdiction in which the nature of the business conducted by it or the
character or location of the properties and assets owned or leased by it makes
such licensing or qualification necessary, except where the failure to be so
licensed, qualified or in good standing would not, individually or in the
aggregate, reasonably be expected to have an Investor Material Adverse Effect.

Section 4.02    Authority; Noncontravention. The Investor has all necessary
power and authority to execute and deliver this Agreement and the other
Transaction Documents, to perform its obligations hereunder and thereunder and
to consummate the Transactions. The execution, delivery and performance by the
Investor of this Agreement and the other Transaction Documents and the
consummation by the Investor of the Transactions have been duly authorized and
approved by all necessary action on the part of the Investor, and no further
action, approval or authorization by any of its stockholders, partners, members
or other equity owners, as the case may be, is necessary to authorize the
execution, delivery and performance by the Investor of this Agreement and the
other Transaction Documents and the consummation by the Investor of the
Transactions. This Agreement has been and at the Closing, the other Transaction
Documents will be, duly executed and delivered by the Investor and, assuming due
authorization, execution and delivery hereof or thereof, as applicable, by the
Company, constitutes (or in the case of the other Transaction Documents, at the
Closing will constitute) a legal, valid and binding obligation of the Investor,
enforceable against it in accordance with its terms, subject to the Bankruptcy
and Equity Exception. Neither the execution and delivery of this Agreement or
the other Transaction Documents by the Investor, nor the consummation of the
Transactions by the Investor, nor performance or compliance by the Investor with
any of the terms or provisions hereof or thereof, will (i) conflict with or
violate any provision of the certificate or articles of incorporation, bylaws or
other comparable charter or organizational documents of the Investor or
(ii) assuming that the authorizations, consents and approvals referred to in
Section 4.03 are obtained prior to the Closing Date and the filings referred to
in Section 4.03 are made and any waiting periods with respect to such filings
have terminated or expired prior to the Closing Date, (x) violate any Law

 

22



--------------------------------------------------------------------------------

or Judgment applicable to the Investor or any of its Subsidiaries or (y) violate
or constitute a default (or constitute an event which, with notice or lapse of
time or both, would violate or constitute a default) under any of the terms,
conditions or provisions of any Contract to which the Investor or any of its
Subsidiaries is a party or accelerate the Investor’s or any of its
Subsidiaries’, if applicable, obligations under any such Contract, except, in
the case of clause (ii), as would not, individually or in the aggregate,
reasonably be expected to have an Investor Material Adverse Effect.

Section 4.03    Governmental Approvals. Except for (a) the filing by the Company
of the Series B Certificate of Designations with the Secretary of State of the
State of Delaware and (b) filings required under, and compliance with other
applicable requirements of, the HSR Act and the other filings set forth on
Section 3.04 of the Company Disclosure Letter, if required, no consent or
approval of, or filing, license, permit or authorization, declaration or
registration with, any Governmental Authority is necessary for the execution and
delivery of this Agreement and the other Transaction Documents by the Investor,
the performance by the Investor of its obligations hereunder and thereunder and
the consummation by the Investor of the Transactions, other than such other
consents, approvals, filings, licenses, permits, authorizations, declarations or
registrations that, if not obtained, made or given, would not, individually or
in the aggregate, reasonably be expected to have an Investor Material Adverse
Effect.

Section 4.04    Financing. The Investor has delivered to the Company a true and
complete copy of the Equity Commitment Letter, pursuant to which KKR Europe Fund
V (USD) SCSp and KKR European Fund V (EUR) SCSp have committed, subject only to
the terms and conditions thereof, to invest the amounts set forth therein. As of
the date of this Agreement, the Equity Commitment Letter is in full force and
effect and constitutes the enforceable, legal, valid and binding obligations of
each of the parties thereto. At the Closing, assuming reciept of the funds under
the Equity Commitment Letter, the Investor will have available funds necessary
to consummate the Purchase and pay the Aggregate Purchase Price on the terms and
conditions contemplated by this Agreement. As of the date of this Agreement,
Investor is not aware of any reason why the funds sufficient to pay the Initial
Purchase Price will not be available on the Initial Closing Date or the
Additional Purchase Price on the Second Closing Date.

Section 4.05    Ownership of Company Stock. None of the Investor nor any funds
advised by the Sponsor owns any Common Stock.

Section 4.06    Brokers and Other Advisors. No broker, investment banker,
financial advisor or other Person is entitled to any broker’s, finder’s,
financial advisor’s or other similar fee or commission, or the reimbursement of
expenses in connection therewith, in connection with the Transactions based upon
arrangements made by or on behalf of the Investor or any of their respective
Subsidiaries, except for Persons, if any, whose fees and expenses will be paid
by the Investor (or pursuant to the expense reimbursement provisions hereof).

Section 4.07    Non-Reliance on Company Estimates, Projections, Forecasts,
Forward-Looking Statements and Business Plans. In connection with the due
diligence investigation of the Company by the Investor and its Representatives,
the Investor and its Representatives have received and may continue to receive
from the Company and its Representatives certain estimates, projections,
forecasts and other forward-looking information,

 

23



--------------------------------------------------------------------------------

as well as certain business plan information containing such information,
regarding the Company and its Subsidiaries and their businesses and operations.
The Investor hereby acknowledges that there are uncertainties inherent in
attempting to make such estimates, projections, forecasts and other
forward-looking statements, as well as in such business plans, with which the
Investor is familiar, that the Investor is making its own evaluation of the
adequacy and accuracy of all estimates, projections, forecasts and other
forward-looking information, as well as such business plans, so furnished to the
Investor (including the reasonableness of the assumptions underlying such
estimates, projections, forecasts, forward-looking information or business
plans), and that except for the representations and warranties made by the
Company in Article III of this Agreement (as modified by the Company Disclosure
Letter) and in any certificate or other document delivered in connection with
this Agreement, the Investor will have no claim against the Company and its
Subsidiaries, or any of their respective Representatives with respect thereto,
except with respect to Fraud.

Section 4.08    Purchase for Investment. The Investor acknowledges that the
Series B Preferred Stock and the Common Stock issuable upon the conversion of
the Series B Preferred Stock have not been registered under the Securities Act
or under any state or other applicable securities Laws. The Investor
(a) acknowledges that it is acquiring the Series B Preferred Stock and the
Common Stock issuable upon the conversion of the Series B Preferred Stock
pursuant to an exemption from registration under the Securities Act solely for
investment with no intention to distribute any of the foregoing to any Person,
(b) will not sell, transfer or otherwise dispose of any Series B Preferred Stock
and the Common Stock issuable upon the conversion of the Series B Preferred
Stock, except in compliance with this Agreement and the registration
requirements or exemption provisions of the Securities Act and any other
applicable securities Laws, (c) has such knowledge and experience in financial
and business matters and in investments of this type that it is capable of
evaluating the merits and risks of its investment in the Series B Preferred
Stock and the Common Stock issuable upon the conversion of the Series B
Preferred Stock and of making an informed investment decision, (d) is an
“accredited investor” (as that term is defined by Rule 501 of the Securities
Act), and (e) (i) has been furnished with or has had access to all the
information that it considers necessary or appropriate to make an informed
investment decision with respect to the Series B Preferred Stock and the Common
Stock issuable upon the conversion of the Series B Preferred Stock, (ii) has had
an opportunity to discuss with the Company and its Representatives the intended
business and financial affairs of the Company and to obtain information
necessary to verify any information furnished to it or to which it had access
and (iii) can bear the economic risk of (x) an investment in the Series B
Preferred Stock and the Common Stock issuable upon the conversion of the Series
B Preferred Stock indefinitely and (y) a total loss in respect of such
investment.

Section 4.09    No Other Investor Representations or Warranties. Except for the
representations and warranties made by the Investor in this Article IV and in
any certificate or other document delivered in connection with this Agreement,
neither the Investor nor any other Person acting on its behalf makes any other
express or implied representation or warranty with respect to the Investor or
any of its Affiliates or their respective businesses, operations, properties,
assets, liabilities, condition (financial or otherwise) or prospects,
notwithstanding the delivery or disclosure to the Company or its Representatives
of any documentation, forecasts or other information with respect to any one or
more of the foregoing, and the Company acknowledges the foregoing. In
particular, and without limiting the generality of the foregoing,

 

24



--------------------------------------------------------------------------------

except for the representations and warranties made by the Investor in this
Article IV and in any certificate or other document delivered in connection with
this Agreement, neither the Investor nor any other Person makes or has made any
express or implied representation or warranty to the Company or its
Representatives with respect to (a) any financial projection, forecast,
estimate, budget or prospect information relating to the Investor, any of its
Subsidiaries or their respective businesses or (b) any oral or written
information presented to the Company or its Representatives in the course of the
negotiation of this Agreement or the course of the Transactions or any other
transactions or potential transactions involving the Investor and the Company.

Section 4.10    No Other Company Representations or Warranties. Except for the
representations and warranties expressly set forth in Article III (as modified
by the Company Disclosure Letter) and in any certificate or other document
delivered in connection with this Agreement, the Investor hereby acknowledges
that neither the Company nor any of its Subsidiaries, nor any other Person,
(a) has made or is making any other express or implied representation or
warranty with respect to the Series B Preferred Stock, the Common Stock, the
Company or any of its Subsidiaries or their respective businesses, operations,
assets, liabilities, condition (financial or otherwise) or prospects, including
with respect to any information provided or made available to the Investor or
any of its Representatives or any information developed by the Investor or any
of its Representatives or (b) will have or be subject to any liability or
indemnification obligation to the Investor resulting from the delivery,
dissemination or any other distribution to the Investor or any of its
Representatives, or the use by the Investor or any of its Representatives, of
any information, documents, estimates, projections, forecasts or other
forward-looking information, business plans or other material developed by or
provided or made available to the Investor or any of its Representatives,
including in due diligence materials, or management presentations (formal or
informal), in anticipation or contemplation of any of the Transactions and the
Investor, on behalf of itself and on behalf of its respective Affiliates,
expressly waives any such claim relating to the foregoing matters.

ARTICLE V

Additional Agreements

Section 5.01    Negative Covenants. Except as required by applicable Law,
Judgment or to comply with any notice from a Governmental Authority, as
expressly contemplated, required or permitted by this Agreement or as described
in Section 5.01 of the Company Disclosure Letter, (i) during the period from the
date of this Agreement until the Initial Closing Date (or such earlier date on
which this Agreement may be terminated pursuant to Section 7.01), (1) unless the
Investor Parties otherwise consent in writing (such consent not to be
unreasonably withheld, delayed or conditioned) the Company shall, and shall
cause its Subsidiaries to, use their commercially reasonable efforts to operate
their businesses in all material respects in the ordinary course of business and
to maintain and preserve in all material respects its existing relationships
with its customers, employees, independent contractors and other

 

25



--------------------------------------------------------------------------------

business relationships having material business dealings with the Company or any
of its Subsidiaries and (2) unless the Investor Parties otherwise consent in
writing (such consent not to be unreasonably withheld, delayed or conditioned),
the Company shall not and shall cause its Subsidiaries not to:

(a)    other than the authorization and issuance of the Series B Preferred Stock
to the Investor and the consummation of the other Transactions, issue, sell or
grant any shares of its capital stock or other equity or voting interests, or
any securities or rights convertible into, exchangeable or exercisable for, or
evidencing the right to subscribe for any shares of its capital stock or other
equity or voting interests, or any rights, warrants or options to purchase any
shares of its capital stock or other equity or voting interests; provided that
the Company may issue or grant shares of Common Stock or other securities in the
ordinary course of business pursuant to the terms of the Series A Certificate of
Designations, the Series A-1 Certificate of Designations or a Company Plan in
effect on the date of this Agreement;

(b)    redeem, purchase or otherwise acquire any of its outstanding shares of
capital stock or other equity or voting interests, or any rights, warrants or
options to acquire any shares of its capital stock or other equity or voting
interests (other than pursuant to the cashless exercise of Company Stock Options
or the forfeiture or withholding of Taxes with respect to Company Stock Options
or Company RSUs);

(c)    solely with respect to the Company, establish a record date for, declare,
set aside for payment or pay any dividend on, or make any other distribution in
respect of, any shares of its capital stock or other equity or voting interests;

(d)    split, combine, subdivide, recapitalize, reclassify or like change to any
shares of its capital stock or other equity or voting interests;

(e)    amend or supplement the Company Charter Documents or make any material
amendments to the organizational documents of any of the Company’s Subsidiaries
or take or authorize any action to wind up its affairs or dissolve;

(f)    enter into any new, or amend, terminate or renew in any material respect,
any material Contract between the Company or one of its Subsidiaries, on the one
hand, and any of its Affiliates (other than the Company’s Subsidiaries) or any
officer or director of the Company or any of its Subsidiaries, on the other
hand, outside the ordinary course of business;

(g)    make any material change in the Company’s or its Subsidiaries’ financial
accounting principles, except as required by changes in GAAP (or any
interpretation thereof) or in applicable Law; or

(h)    agree or commit to do any of the foregoing.

Section 5.02    Reasonable Best Efforts; Filings. (a) Subject to the terms and
conditions of this Agreement, each of the Company and the Investor Parties shall
cooperate with each other and use (and shall cause their Affiliates to use)
their respective reasonable best efforts (unless, with respect to any action,
another standard of performance is expressly provided for herein) to promptly
(i) take, or cause to be taken, all actions, and do, or cause to be done, and
assist and cooperate with each other in doing, all things necessary, proper or
advisable to obtain the expiration or termination of the waiting period under
the HSR Act and cause the conditions to Closing to be satisfied as promptly as
reasonably practicable and to consummate and make effective, in the most
expeditious manner reasonably practicable, the Transactions, including preparing
and filing promptly and fully all documentation to effect all necessary filings,
notices,

 

26



--------------------------------------------------------------------------------

petitions, statements, registrations, submissions of information, applications
and other documents, (ii) obtain all approvals, consents, registrations,
waivers, permits, authorizations, orders and other confirmations from any
Governmental Authority or third party necessary, proper or advisable to
consummate the Transactions and (iii) execute and deliver any additional
instruments necessary to consummate the Transactions and (iv) defend or contest
in good faith any Action brought by a third party that could otherwise prevent
or impede, interfere with, hinder or delay in any material respect the
consummation of the Transactions.

(b)    The Company and the Investor Parties shall, and shall cause their
Affiliates to, (i) (x) make an appropriate filing of a Notification and Report
Form (“HSR Form”) pursuant to the HSR Act with respect to the Transactions
(which shall request the early termination of any waiting period applicable to
the Transactions under the HSR Act) and (y) make the other filings set forth on
Schedule 5.02 of the Company Disclosure Letter, as promptly as reasonably
practicable following the date of this Agreement and, with respect to HSR, in
any event within seven (7) Business Days after the date of this Agreement, and
(ii) supply as promptly as reasonably practicable any additional information and
documentary material that may be requested pursuant to the HSR Act, in
connection with such other filings or by any Governmental Authority, and use
reasonable best efforts to promptly take any and all steps necessary to avoid or
eliminate each and every impediment and obtain all consents that may be required
pursuant to the HSR Act, in connection with such other filings or other
applicable Law, so as to enable the parties hereto to consummate the
Transactions. Notwithstanding anything to the contrary in this Section 5.02,
nothing in this Section 5.02 or this Agreement shall require or obligate any
Investor Party to, and the Company shall not, without prior written consent of
the Investor Parties, agree, propose, commit to, or effect, or otherwise be
required, by consent decree, hold separate, or otherwise, any sale, divestiture,
hold separate, or any other action otherwise limiting the freedom of action in
any respect with respect to any businesses, products, rights, services,
licenses, assets, or interest therein, of (i) the Investor or any Affiliate
(including KKR & Co. Inc. and the Sponsor (each, “KKR”) and their respective
Affiliates and any investment funds or investment vehicles affiliated with, or
managed or advised by, KKR or any portfolio company (as such term is commonly
understood in the private equity industry) or investment of KKR, or (ii) the
Company or any its Affiliates or subsidiaries.

(c)    Each of the Company and the Investor Parties shall, and shall cause their
Affiliates to, use their respective reasonable best efforts to (i) cooperate in
all respects with the other party in connection with any filing or submission
with a Governmental Authority in connection with the Transactions and in
connection with any investigation or other inquiry by or before a Governmental
Authority relating to the Transactions (including to determine whether a
Governmental Authority has jurisdiction over the Transactions), (ii) keep the
other party informed in all material respects and on a reasonably timely basis
of any material communication received by the Company, the Investor Parties or
their Affiliates, as the case may be, from or given by the Company, the Investor
Parties or their Affiliates, as the case may be, to the Federal Trade Commission
(“FTC”), the Department of Justice (“DOJ”) or any other Governmental Authority,
in each case regarding the Transactions, (iii) subject to applicable Laws
relating to the exchange of information, consult with the other party with
respect to information relating to such party and its respective Subsidiaries,
as the case may be, that appears in any filing made with, or written materials
submitted to, any Governmental Authority in connection with the Transactions,
other than “4(c) and 4(d) documents” as that term is used in the rules and
regulations under the

 

27



--------------------------------------------------------------------------------

HSR Act and other confidential information contained in the HSR Form and (iv) to
the extent permitted by the FTC, the DOJ or such other applicable Governmental
Authority, give the other party the opportunity to attend and participate in
meetings and conferences with the FTC, DOJ, or any other applicable Governmental
Authority. Any documents or other materials provided pursuant to this
Section 5.02(c) may be redacted or withheld as necessary to address reasonable
privilege or confidentiality concerns, and to remove references concerning the
valuation of the Company or other competitively sensitive material, and the
parties may, as each deems advisable, reasonably designate any material provided
under this Section 5.02(c) as “outside counsel only material”.

Section 5.03    Corporate Actions. (a) At any time that any Series B Preferred
Stock is outstanding, the Company shall:

(i)    from time to time take all lawful action within its control to cause the
authorized capital stock of the Company to include a sufficient number of
authorized but unissued shares of Common Stock to satisfy the conversion
requirements of all shares of the Series B Preferred Stock then outstanding and
all accrued and unpaid dividends thereon; and

(ii)    not effect any voluntary deregistration under the Exchange Act or any
voluntary delisting of the Common Stock from the NYSE other than in connection
with a Change of Control (as defined in the Series B Certificate of
Designations) pursuant to which the Investor has elected to exercise its
conversion rights or Change of Control Put (as defined in the Series B
Certificate of Designations) under Section 9 of the Series B Certificate of
Designations and the Company agrees to satisfy, or will otherwise cause the
satisfaction in full of its obligations under Section 9 of the Series B
Certificate of Designations or is otherwise consistent with the terms set forth
in Section 9 of the Series B Certificate of Designations.

(b)    (i) Prior to the Initial Closing, the Company shall file with the
Secretary of State of the State of Delaware the Series B Certificate of
Designations in the form attached hereto as Exhibit A, with such changes thereto
as the parties may reasonably agree and (ii) as promptly as practicable
following the date hereof, the Company shall file with the Secretary of State of
the State of Delaware the Certificate of Amendment to the Amended and Restated
Certificate of Incorporation, as amended, of the Company in the form attached
hereto as Exhibit C, with such changes thereto as the parties may reasonably
agree.

(c)    If any occurrence since the date of this Agreement until the Initial
Closing would have resulted in an adjustment to the Conversion Rate pursuant to
the Series B Certificate of Designations if the Series B Preferred Stock had
been issued and outstanding since the date of this Agreement, the Company shall
adjust the Conversion Rate, effective as of the Initial Closing, in the same
manner as would have been required by the Series B Certificate of Designations
if the Series B Preferred Stock had been issued and outstanding since the date
of this Agreement.

 

28



--------------------------------------------------------------------------------

(d)    The Company shall not adopt any stockholder rights agreement, “poison
pill” or similar anti-takeover agreement or plan that prohibits the Investor
Parties from taking any of the actions permitted by this Agreement or the Series
B Certificate of Designations.

Section 5.04    Public Disclosure. The Investor Parties and the Company shall,
and shall cause their Affiliates to, consult with each other before issuing, and
give each other the opportunity to review and comment upon, any press release or
other public statements with respect to the Transaction Documents or the
Transactions, and shall not, and shall cause their Affiliates not to, issue any
such press release or make any such public statement prior to such consultation,
except as may be required by applicable Law, Judgment, court process or the
rules and regulations of any national securities exchange or national securities
quotation system; provided that the initial announcement with respect to the
Transaction Documents or the Transactions shall be mutually agreed between the
Investor Parties and the Company. Notwithstanding the forgoing, this
Section 5.04 shall not apply to any press release or other public statement made
by the Company or the Investor Parties (a) which does not contain any
information relating to the Transactions that has not been previously announced
or made public in accordance with the terms of this Agreement or (b) is made in
the ordinary course of business and does not relate specifically to the signing
of the Transaction Documents or the Transactions. Notwithstanding anything to
the contrary in this Agreement or the Confidentiality Agreement, in no event
shall either this Section 5.04 or any provision of the Confidentiality Agreement
limit disclosure by any Investor Party and their respective Affiliates of
ordinary course communications regarding this Agreement and the Transactions to
its existing or prospective general and limited partners, equityholders,
members, managers and investors of any Affiliates of such Person, including
disclosing information about the Transactions on their websites in the ordinary
course of business consistent with past practice or as part of any sales and
Transfers to any co-investors.

Section 5.05    Confidentiality. The Investor Parties will, and will direct
their Affiliates and Representatives who actually receive Confidential
Information to, keep confidential any information (including oral, written and
electronic information) concerning the Company, its Subsidiaries or its
Affiliates that may be furnished to any Investor Party, its Affiliates or its or
their respective Representatives by or on behalf of the Company or any of its
Representatives pursuant to this Agreement, including any such information
provided pursuant to Section 5.15 of this Agreement (“Confidential Information”)
and to use the Confidential Information solely for the purposes of monitoring,
administering or managing the Investor Parties’ investment in the Company made
pursuant to this Agreement; provided that Confidential Information will not
include information that (a) was or becomes available to the public other than
as a result of a breach of any confidentiality obligation in this Agreement by
any Investor Party or its Affiliates or their respective Representatives,
(b) was or becomes available to any Investor Party or its Affiliates or their
respective Representatives from a source other than the Company or its
Representatives; provided that such source is reasonably believed by such
Investor Party or its Affiliates not to be subject to an obligation of
confidentiality (whether by agreement or otherwise), (c) at the time of
disclosure is already in the possession of an Investor Party or its Affiliates
or their respective Representatives or (d) was independently developed by any
Investor Party or its Affiliates or their respective Representatives without
reference to, incorporation of, or other use of any Confidential Information;
provided that an Investor Party may disclose Confidential Information (i) to its
attorneys, accountants, consultants and financial

 

29



--------------------------------------------------------------------------------

and other professional advisors to the extent necessary to obtain their services
in connection with its investment in the Company, (ii) to any prospective
purchaser of Acquired Shares from such Investor Party, or prospective financing
sources in connection with the syndication and marketing of any Permitted Loan,
in each case, as long as such prospective purchaser or lender, as applicable,
agrees to be bound by similar confidentiality or non-disclosure terms as are
contained in this Agreement (with the Company as an express third party
beneficiary of such agreement), (iii) to any Affiliate, partner, member, limited
partners, prospective partners or co-investors, or related investment fund of
such Investor Parties and their Affiliates and their respective directors,
officers, employees, consultants, financing sources and representatives, in each
case in the ordinary course of business (provided that the recipients of such
confidential information are directed to abide by the confidentiality and
non-disclosure obligations contained herein), (iv) as may be reasonably
determined by such Investor Party to be necessary in connection with such
Investor Party’s enforcement of its rights in connection with this Agreement or
its investment in the Company, or (v) as may otherwise be required by law or
legal, judicial or regulatory process; and provided, further, that (x) any
breach of the confidentiality and use terms herein by any Person to whom such
Investor Party may disclose confidential information pursuant to clauses (i) and
(iii) of the preceding proviso shall be attributable to such Investor Party for
purposes of determining such Investor Party’s compliance with this Section 5.05,
except those who have entered into a separate confidentiality or non-disclosure
agreement or obligation with the Company and (y) that such Investor Party takes
commercially reasonable steps (at the Company’s sole expense) to minimize the
extent of any required disclosure described in clause (v) of the preceding
proviso. The confidentiality letter agreement, dated December 4, 2019 (as
amended on May 1, 2020), by and between Kohlberg Kravis Roberts & Co. Partners
LLP and the Company (the “Confidentiality Agreement”) shall terminate
simultaneously with the Initial Closing.

Section 5.06    NYSE Listing of Shares. To the extent the Company has not done
so prior to the date of this Agreement, the Company shall as promptly as
practicable following the date of this Agreement cause the aggregate number of
shares of Common Stock issuable upon the conversion of the Acquired Shares and
any accrued and unpaid dividends to be approved for listing on the NYSE. From
time to time following the Closing Date, the Company shall cause the number of
shares of Common Stock issuable upon conversion or redemption of the then
outstanding shares of Series B Preferred Stock, and any accrued and unpaid
dividends thereon, to be approved for listing on the NYSE.

Section 5.07    Standstill. The Investor Parties agree that until the later of
(i) 90 days after the first day on which no Investor Designee serves on the
Board and the Investor has no rights (or has irrevocably waived its right) under
Section 5.10 (except for Section 5.10(f)) and (ii) the expiration of the Lock-Up
Period (the “Standstill Expiration Date”), without the prior written approval of
the Board, the Investor Parties will not, directly or indirectly, and will cause
their Affiliates not to:

(a)    acquire, offer or seek to acquire, agree to acquire or make a proposal to
acquire, by purchase or otherwise, any equity securities or direct or indirect
rights to acquire any equity securities of the Company, any securities
convertible into or exchangeable for any such equity securities, any options or
other derivative securities or contracts or instruments in any way related to
the price of shares of Common Stock (solely to the extent that, after giving
effect to

 

30



--------------------------------------------------------------------------------

such acquisition, the Investor Parties and their Affiliates would beneficially
own, in the aggregate, greater than 15% of the then outstanding Common Stock
(which calculation shall, for the avoidance of doubt, include the notional or
other number of shares of Common Stock specified in the documentation for any
Contract to which any of the Investor Parties are party which is designed to
produce economic benefits and risks to any of the Investor Parties that
correspond substantially to the ownership by the Investor Parties of shares of
Common Stock, except in the case of any such Contract which is settled only in
cash));

(b)    make or in any way encourage or participate in any “solicitation” of
“proxies” (whether or not relating to the election or removal of directors), as
such terms are used in the rules of the SEC, to vote, or knowingly seek to
advise or influence any Person with respect to voting of, any voting securities
of the Company or any of its Subsidiaries, or call or seek to call a meeting of
the Company’s stockholders or initiate any stockholder proposal for action by
the Company’s stockholders, or seek election to or to place a representative on
the Board or seek the removal of any director from the Board;

(c)    make any public announcement with respect to, or offer, seek, propose or
indicate an interest in (in each case with or without conditions), any merger,
consolidation, business combination, tender or exchange offer, recapitalization,
reorganization or purchase of more than 50% of the assets, properties or
securities of the Company or any Subsidiary of the Company, or any other
extraordinary transaction involving the Company or any Subsidiary of the Company
or any of their respective securities, or enter into any discussions,
negotiations, arrangements, understandings or agreements (whether written or
oral) with any other Person regarding any of the foregoing;

(d)    otherwise act, alone or in concert with others, to seek to control or
influence, in any manner, the management, board of directors or policies of the
Company or any of its Subsidiaries;

(e)    make any proposal or statement of inquiry or disclose any intention, plan
or arrangement inconsistent with any of the foregoing;

(f)    advise, assist, knowingly encourage or direct any Person to do, or to
advise, assist, knowingly encourage or direct any other Person to do, any of the
foregoing;

(g)    take any action that would require the Company to make a public
announcement regarding the possibility of a transaction or any of the events
described in this Section 5.07;

(h)    enter into any agreements, arrangements or understandings with any third
party (including security holders of the Company, but excluding, for the
avoidance of doubt, any Investor Parties) with respect to any of the foregoing,
including forming, joining or in any way participating in a “group” (as defined
in Section 13(d)(3) of the Exchange Act) with any third party in connection with
any of the foregoing;

(i)    request the Company or any of its Representatives, directly or
indirectly, to amend or waive any provision of this Section 5.07; provided that
this clause shall not prohibit the Investor Parties from making a confidential
request to the Company seeking an amendment

 

31



--------------------------------------------------------------------------------

or waiver of the provisions of this Section 5.07, which the Company may accept
or reject in its sole discretion, so long as any such request is made in a
manner that does not require public disclosure thereof by any Person; or

(j)    contest the validity of this Section 5.07 or make, initiate, take or
participate in any demand, Action (legal or otherwise) or proposal to amend,
waive or terminate any provision of this Section 5.07;

provided, however, that nothing in this Section 5.07 will (1) limit the Investor
Parties’ ability to vote, Transfer or Hedge (subject to Section 5.08), convert
shares of Series B Preferred Stock into Common Stock (subject to Section 6 of
the Series B Certificate of Designations), limit or restrict any transfer
pursuant to a Permitted Loan or any foreclosure thereunder or transfer in lieu
of a foreclosure thereunder, privately make and submit to the Company and/or the
Board any proposal that is intended by the Investor Parties to be made and
submitted on a non-publicly disclosed or announced basis (and would not
reasonably be expect to require public disclosure by any Person), participate in
rights offerings made by the Company to all holders of its Common Stock, receive
any dividends or similar distributions with respect to any securities of the
Company held by the Investor Parties, tender shares of Common Stock or Series B
Preferred Stock into any tender or exchange offer (subject to Section 5.08),
effect an adjustment to the Conversion Rate pursuant to the Series B Certificate
of Designations or otherwise exercise rights under its Common Stock or Series B
Preferred Stock that are not the subject of this Section 5.07, (2) limit the
ability of the Investor Director to vote or otherwise exercise his or her legal
duties or otherwise act in his or her capacity as a member of the Board or
(3) apply to or otherwise restrict the Wella Sale.

Section 5.08    Transfer Restrictions. (a) Except as otherwise permitted in this
Agreement, including Section 5.08(b), until the expiration of the Lock-Up
Period, the Investor Parties will not Transfer any Series B Preferred Stock or
any Common Stock issued upon conversion of the Series B Preferred Stock.

(b)    Notwithstanding Section 5.08(a), the Investor Parties shall be permitted
to Transfer any portion or all of their Series B Preferred Stock or Common Stock
issued upon conversion of the Series B Preferred Stock at any time under the
following circumstances:

(i)    Transfers to any Permitted Transferees, but only if the transferee agrees
in writing prior to such Transfer for the express benefit of the Company (in
form and substance reasonably satisfactory to the Company and with a copy
thereof to be furnished to the Company) to be bound by the terms of this
Agreement and if the transferee and the transferor agree for the express benefit
of the Company that the transferee shall Transfer the Series B Preferred Stock
or Common Stock so Transferred back to the transferor at or before such time as
the transferee ceases to be a Permitted Transferee of the transferor;

(ii)    Transfers pursuant to a merger, tender offer or exchange offer or other
business combination, acquisition of assets or similar transaction or any change
of control transaction involving the Company or any Subsidiary that, in each
case, is approved by the Board;

 

32



--------------------------------------------------------------------------------

(iii)    Transfers pursuant to a tender offer or exchange offer that is
(A) approved by the Board, (B) for less than all of the outstanding shares of
Common Stock of the Company or (C) part of a two-step transaction in which a
tender offer is followed by a second step merger, in which the consideration to
be received in the first step of such transaction is not identical to the amount
or form of consideration to be received in the second step merger;

(iv)    Transfers to the Company or any of its Subsidiaries or that have been
approved in writing by the Board;

(v)    Transfers after commencement by the Company or a significant subsidiary
(as such term is defined in Rule 12b-2 under the Exchange Act) of the Company of
bankruptcy, insolvency or other similar proceedings; and

(vi)    Transfers in connection with a total return swap or bona fide loan or
other financing arrangement, in each case entered into with a nationally
recognized financial institution, including a pledge to such a financial
institution to secure a bona fide debt financing and any foreclosure by such
financial institution or transfer to such financial institution in lieu of
foreclosure and subsequent sale of the securities (each, a “Permitted Loan”), as
long as such financial institution agrees with the relevant Investor Party (with
the Company as an express third party beneficiary of such agreement) that
following such foreclosure or in connection with such Transfer it shall not
directly or indirectly Transfer (other than pursuant to a broadly distributed
offering or a sale effected through a broker-dealer) such foreclosed or
Transferred, as the case may be, Series B Preferred Stock or Common Stock to a
Competitor without the Company’s consent (such agreement by the relevant
financial institution, the “Foreclosure Limitations”) (it being understood that
a list of Competitors shall be set forth in any issuer agreement entered into at
the time of the Permitted Loan or as otherwise agreed between the Company, the
relevant Investor Party and/or the relevant financial institution(s), as the
case may be). Any Permitted Loan entered into by an Investor Party or its
Affiliates shall be with one or more financial institutions reasonably
acceptable to the Company and, except as specified above, nothing contained in
this Agreement or the Registration Rights Agreement shall prohibit or otherwise
restrict the ability of any lender (or its securities’ affiliate) or collateral
agent to foreclose upon, or accept a Transfer in lieu of foreclosure, and sell,
dispose of or otherwise Transfer the Series B Preferred Stock and/or shares of
Common Stock issued upon conversion of Series B Preferred Stock (including
shares of Common Stock received upon conversion or redemption of the Series B
Preferred Stock following foreclosure or Transfer in lieu of foreclosure on a
Permitted Loan) mortgaged, hypothecated and/or pledged to secure the obligations
of the borrower following an event of default under a Permitted Loan. Subject to
the preceding provisions of this clause (vi), in the event that any lender or
other creditor under a Permitted Loan transaction (including any agent or
trustee on their behalf) or any Affiliate of the foregoing exercises any rights
or remedies in respect of the Series B Preferred Stock or the shares of Common
Stock issuable or issued upon conversion of the Series B Preferred Stock or any
other collateral for any Permitted Loan, no lender, creditor, agent or trustee
on their behalf or affiliate of any of the foregoing (other than, for the
avoidance of doubt, an Investor Party or its Affiliates) shall be entitled to
any rights or have any obligations or be subject to any transfer restrictions or
limitations hereunder except and to the extent for those expressly provided for
in Registration Rights Agreement.

 

33



--------------------------------------------------------------------------------

(c)    Notwithstanding Sections 5.08(a) and (b), the Investor Parties will not
at any time knowingly, directly or indirectly (without the prior written consent
of the Board), Transfer any Series B Preferred Stock or Common Stock issued upon
conversion of the Series B Preferred Stock to a Competitor; provided, that
(i) these restrictions shall not apply to Transfers into the public market
pursuant to a bona fide, broadly distributed underwritten public offering, in
each case made pursuant to the Registration Rights Agreement or through a bona
fide sale to the public without registration effectuated pursuant to Rule 144
under the Securities Act and (ii) in lieu of the foregoing, in connection with a
Transfer of shares of Series B Preferred Stock or Common Stock issued upon
conversion of the Series B Preferred Stock in connection with any foreclosure or
exercise of remedies under a Permitted Loan, only the Foreclosure Limitations
shall be applicable.

(d)    Any attempted Transfer in violation of this Section 5.08 shall be null
and void ab initio.

Section 5.09    Legend. (a) All certificates or other instruments representing
the Series B Preferred Stock or Common Stock issued upon conversion of the
Series B Preferred Stock will bear a legend substantially to the following
effect:

THE SECURITIES REPRESENTED BY THIS INSTRUMENT HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED, OR THE SECURITIES LAWS OF ANY STATE AND MAY
NOT BE TRANSFERRED, SOLD OR OTHERWISE DISPOSED OF EXCEPT WHILE A REGISTRATION
STATEMENT RELATING THERETO IS IN EFFECT UNDER SUCH ACT AND APPLICABLE STATE
SECURITIES LAWS OR PURSUANT TO AN EXEMPTION FROM REGISTRATION UNDER SUCH ACT OR
SUCH LAWS.

THE SECURITIES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO TRANSFER
RESTRICTIONS SET FORTH IN AN INVESTMENT AGREEMENT, DATED AS OF MAY 11, 2020,
COPIES OF WHICH ARE ON FILE WITH THE SECRETARY OF THE ISSUER.

(b)    (i) Upon request of the applicable Investor Party, upon receipt by the
Company of an opinion of counsel reasonably satisfactory to the Company to the
effect that such legend is no longer required under the Securities Act and
applicable state securities Laws, the Company shall promptly cause the first
paragraph of the legend to be removed from any certificate for Series B
Preferred Stock or Common Stock to be Transferred in accordance with the terms
of this Agreement and (ii) the second paragraph of the legend shall be removed
upon the expiration of such transfer restrictions set forth in this Agreement
(and, for the avoidance of doubt, immediately prior to any termination of this
Agreement).

Section 5.10     Election of Directors. (a) Effective immediately following the
Initial Closing, the Company will increase the size of the Board in order to
elect or appoint two

 

34



--------------------------------------------------------------------------------

Investor Designees (such individual, the “Initial Investor Director Designees”)
to the Board with each to serve for a term expiring at the next annual meeting
of the Company’s stockholders and until his or her successor is duly elected and
qualified.

(b)    Upon the occurrence of the First Fall-Away of Investor Board Rights, at
the written request of the Board, one of the Investor Directors shall
immediately resign, and the Investor Parties shall cause one Investor Director
immediately to resign, from the Board effective as of the date of the First
Fall-Away of Investor Board Rights. Upon the occurrence of the Second Fall-Away
of Investor Board Rights, at the written request of the Board, the remaining
Investor Director shall immediately resign, and the Investor Parties shall cause
such Investor Director immediately to resign, from the Board effective as of the
date of the Second Fall-Away of Investor Board Rights, and the Investor Parties
shall no longer have any rights under this Section 5.10, including, for the
avoidance of doubt, any designation or nomination rights under Section 5.10(c).

(c)    Following the Initial Closing and until the occurrence of the Second
Fall-Away of Investor Board Rights, at any annual meeting of the Company’s
stockholders at which the term of an Investor Director shall expire, the
Investor Parties shall have the right to designate Investor Designees to the
Board at such annual meeting for election to the Board at such annual meeting
(in accordance with Section 14 of the Series B Certificate of Designations). The
Company shall include any Investor Designees designated by the Investor Parties
in accordance with this Section 5.10(c) and Section 14 of the Series B
Certificate of Designations in the Company’s slate of nominees for the
applicable annual meeting of the Company’s stockholders and shall recommend that
the holders of Common Stock vote in favor of any such Investor Designee’s
election and shall support any Investor Designee in a manner no less rigorous
and favorable than the manner in which the Company supports its other nominees
in the aggregate. Without the prior written consent of the Investor Parties, so
long as the Investor Parties are entitled to designate an Investor Designee for
election to the Board in accordance with this Section 5.10, the Board shall not
remove any Investor Director from his or her directorship (except as required by
Law, the Series B Certificate of Designations or the Company Charter Documents).

(d)    In the event of the death, disability, resignation or removal of any
Investor Director as a member of the Board (other than resignation pursuant to
Section 5.10(b)), the Investor Parties, if the Investor Parties are entitled to
nominate one or more directors pursuant to this Section 5.10, may designate an
Investor Designee to replace such Investor Director and, subject to
Section 5.10(e) and any applicable provisions of the DGCL, the Company shall
cause such Investor Designee to fill such resulting vacancy.

(e)    The Company’s obligations to have any Investor Designee elected to the
Board or nominate any Investor Designee for election as a director at any
meeting of the Company’s stockholders pursuant to this Section 5.10, as
applicable, shall in each case be subject to such Investor Designee’s
satisfaction of all requirements regarding service as a director of the Company
under applicable Law and stock exchange rules regarding service as a director of
the Company and all other criteria and qualifications for service as a director
applicable to all directors of the Company. The Investor Parties will cause each
Investor Designee to make himself or herself reasonably available for interviews
and to consent to such

 

35



--------------------------------------------------------------------------------

reference and background checks or other investigations as the Board may
reasonably request to determine the Investor Designee’s eligibility and
qualification to serve as a director of the Company. No Investor Designee shall
be eligible to serve on the Board if he or she has been involved in any of the
events enumerated under Item 2(d) of Schedule 13D under the Exchange Act or Item
401(f) of Regulation S-K under the Securities Act or is subject to any Judgment
prohibiting service as a director of any public company. As a condition to any
Investor Designee’s election to the Board or nomination for election as a
director of the Company at any meeting of the Company’s stockholders, the
Investor Parties and the Investor Designee must provide to the Company:

(i)    all information requested by the Company that is required to be or is
customarily disclosed for directors, candidates for directors and their
respective Affiliates and Representatives in a proxy statement or other filings
in accordance with applicable Law, any stock exchange rules or listing standards
or the Company Charter Documents or corporate governance guidelines, in each
case, relating to the Investor Designee’s election as a director of the Company
or the Company’s operations in the ordinary course of business;

(ii)    all information requested by the Company in connection with assessing
eligibility and other criteria applicable to directors or satisfying compliance
and legal or regulatory obligations, in each case, relating to the Investor
Designee’s nomination or election, as applicable, as a director of the Company
or the Company’s operations in the ordinary course of business; and

(iii)    an undertaking in writing by the Investor Designee:

a.    to be subject to, bound by and duly comply with the code of conduct in the
form agreed upon by the other directors of the Company; provided that no such
code of conduct shall restrict any Transfer of securities by the Investor
Parties or their Affiliates (other than with respect to the Investor Director
solely in his or her individual capacity) except as provided herein, impose
confidentiality obligations on the Investor Director other than those specified
in Section 5.05 or as mandatorily applicable under applicable Law, or impose any
share ownership requirement for the Investor Director; and

b.    to waive notice of and recuse himself or herself from any meetings,
deliberations or discussion of the Board or any committee thereof regarding any
Transaction Document, the Transactions or any other transactions involving
Sponsor.

(f)    The Company shall indemnify each Investor Director and provide each
Investor Director with director and officer insurance to the same extent as it
indemnifies and provides such insurance to other members of the Board, pursuant
to the Company Charter Documents, the DGCL or otherwise. The Company
acknowledges and agrees that it (1) is the indemnitor of first resort (i.e., its
obligations to each Investor Director are primary and any obligation of the
Investor Parties or their Affiliates to advance expenses or to provide
indemnification for the same expenses or liabilities incurred by any Investor
Director are

 

36



--------------------------------------------------------------------------------

secondary) and (2) shall be required to advance the amount of expenses incurred
by any Investor Director and shall be liable for the amount of all expenses and
liabilities incurred by such Investor Director, in each case to the same extent
as it indemnifies and provides such insurance to other members of the Board,
pursuant to the Company Charter Documents, the DGCL or otherwise, without regard
to any rights such Investor Director may have against any Investor Parties or
their Affiliates.

(g)    Prior to the Second Fall-Away of Investor Board Rights, the Company shall
not decrease the size of the Board without the consent of the Investor Parties
if such decrease would require the resignation of any Investor Designee.

(h)    The parties hereto agree that each Investor Director shall be entitled to
(i), unless waived by the Investor Director, cash or equity compensation from
the Company in connection with their service as directors and (ii) reimbursement
from the Company for the reasonable out-of-pocket fees or expenses incurred in
connection with his or her service as a director of the Board, in each case, in
a manner consistent with the Company’s practices with respect compensation or
reimbursement, respectively, for other members of the Board, including
reimbursement pursuant to customary indemnification arrangements.

Section 5.11    Voting. Until the First Fall-Away of Investor Board Rights:

(a)    Upon the later of (i) expiration or termination of the waiting period
under the HSR Act and (ii) approval or expiration of the waiting period under
Chapter VII of the German Act against Restraints of Competition, of 1958, as
amended, the Investor shall, and shall (to the extent necessary to comply with
this Section 5.11) cause the Investor Parties to, be present, in person or by
proxy, at all meetings of the stockholders of the Company so that all shares of
Series B Preferred Stock or Common Stock beneficially owned by the Investor or
the Investor Parties may be counted for the purposes of determining the presence
of a quorum and voted in accordance with Section 5.11(a) at such meetings
(including at any adjournments or postponements thereof).

(b)    The provisions of Section 5.11(a) shall not apply to the exclusive
consent and voting rights of the holders of Series B Preferred Stock set forth
in Section 13(b) and Section 14 of the Series B Certificate of Designations.

Section 5.12    Tax Matters. (a) The Company and its paying agent shall be
entitled to deduct and withhold Taxes on all payments on the Series B Preferred
Stock or Common Stock or other securities issued upon conversion of the Series B
Preferred Stock to the extent required by applicable Law. Promptly following the
date of this Agreement or, in the case of a Permitted Transferee, the date such
Permitted Transferee first acquires any Series B Preferred Stock or Common Stock
or other securities issued upon conversion of the Series B Preferred Stock, each
Investor Party shall deliver to the Company or its paying agent a duly executed,
accurate and properly completed Internal Revenue Service (“IRS”) Form W-9 or an
appropriate IRS Form W-8, as applicable. If the information on any such form
provided by an Investor Party changes, or upon the Company’s reasonable request,
the Investor Party shall provide the Company with an updated version of such
form.

 

37



--------------------------------------------------------------------------------

(b)    Absent a change in law or a contrary determination (as defined in
Section 1313(a) of the Code), the Investor Parties and the Company agree (i) not
to treat the accrual of any accrued but unpaid dividends or any accrued amounts
thereon (based on the terms as set forth in the Series B Certificate of
Designations) as a dividend for U.S. federal income tax purposes and applicable
state and local tax purposes unless and until such dividends are declared and
paid in cash, and (ii) to treat an adjustment to the Conversion Rate (as defined
in the Series B Certificate of Designations) pursuant to the proviso in such
definition as an adjustment to the issue price under U.S. Treasury Regulation
Section 1.305-1(c) and not as a deemed distribution under Section 305(b) or
Section 305(c) of the Code and, in each case, the parties shall not take any
position inconsistent with such treatment.

(c)    The Company shall pay any and all documentary, stamp and similar issue or
transfer Tax due on (x) the issue of the Series B Preferred Stock and (y) the
issue of shares of Common Stock upon conversion of the Series B Preferred Stock.
However, in the case of conversion of Series B Preferred Stock, the Company
shall not be required to pay any Tax or duty that may be payable in respect of
any Transfer involved in the issue and delivery of shares of Common Stock or
Series B Preferred Stock to a beneficial owner other than the beneficial owner
of the Series B Preferred Stock immediately prior to such conversion, and no
such issue or delivery shall be made unless and until the person requesting such
issue has paid to the Company the amount of any such Tax or duty, or has
established to the satisfaction of the Company that such Tax or duty has been
paid.

Section 5.13    Use of Proceeds. The Company shall use the proceeds from the
issuance and sale of the Acquired Shares for working capital and general
corporate purposes.

Section 5.14    Sponsor. (a) Notwithstanding anything to the contrary set forth
in this Agreement, none of the terms or provisions of this Agreement (including,
for the avoidance of doubt, Section 5.07) shall in any way limit the activities
of Sponsor or any of its Affiliates (collectively, the “Sponsor Group”), other
than the Investor Parties, in their businesses distinct from the corporate
private equity business of Sponsor (the “Excluded Sponsor Parties”), so long as
(i) no such Excluded Sponsor Party or any of its Representatives is acting on
behalf of or at the direction of any Investor Party with respect to any matter
that otherwise would violate any term or provision of this Agreement and (ii) no
Confidential Information is made directly available to any Excluded Sponsor
Party or any of its Representatives who are not involved in the corporate
private equity business of Sponsor by or on behalf of any Investor Party or any
of their Representatives, except with respect to any such Representative who is
(x) compliance personnel for compliance purposes and (y) non-compliance
personnel of Sponsor who are directors or officers of, or function in a similar
oversight role at, such Affiliate as long as Confidential Information is not
otherwise disclosed to such Affiliate.

(b)    The Investor and the Company agree and acknowledge that, subject to
applicable Law, each Investor Director designated by the Investor Parties may
share Confidential Information about the Company and its Subsidiaries with the
Investor Parties and their Affiliates.

(c)    The Investor Parties and the Company hereby agree, notwithstanding
anything to the contrary in any other agreement or at Law or in equity, that, to
the maximum extent permitted by Law, when the Investor Parties take any action
under this Agreement to give

 

38



--------------------------------------------------------------------------------

or withhold their consent, the Investor Parties shall have no duty (fiduciary or
other) to consider the interests of the Company or the other stockholders of the
Company and may act exclusively in their own interest; provided, however, that
the foregoing shall in no way affect the obligations of the parties hereto to
comply with the provisions of this Agreement. For the avoidance of doubt, the
foregoing sentence shall not limit or otherwise affect the fiduciary duties of
the Investor Directors or Investor Designees.

Section 5.15    Information Rights. Following the Closing and so long as the 50%
Beneficial Ownership Requirement is satisfied, in order to facilitate (i) the
Investor Parties’ compliance with legal and regulatory requirements applicable
to the beneficial ownership by the Investor Parties and its Affiliates of equity
securities of the Company and (ii) the Investor Representative’s oversight of
the Investor Parties’ investment in the Company, the Company agrees to provide
each of the Investor Parties and the Investor Representative with the following:

(a)    within 90 days after the end of each fiscal year of the Company, (A) an
audited, consolidated balance sheet of the Company and its Subsidiaries as of
the end of such fiscal year, (B) an audited, consolidated income statement of
the Company and its Subsidiaries for such fiscal year and (C) an audited,
consolidated statement of cash flows of the Company and its Subsidiaries for
such fiscal year; provided that this requirement shall be deemed to have been
satisfied if on or prior to such date the Company files its annual report on
Form 10-K for the applicable fiscal year with the SEC;

(b)    within 45 days after the end of each of the first three quarters of each
fiscal year of the Company, (A) an unaudited, consolidated balance sheet of the
Company and its Subsidiaries as of the end of such fiscal quarter, (B) an
unaudited, consolidated income statement of the Company and its Subsidiaries for
such fiscal quarter and (C) an unaudited, consolidated statement of cash flows
of the Company and its Subsidiaries for such fiscal quarter; provided that this
requirement shall be deemed to have been satisfied if on or prior to such date
the Company files its quarterly report on Form 10-Q for the applicable fiscal
year with the SEC; and

(c)    reasonable access, to the extent reasonably requested by the Investor
Parties or the Investor Representative, to the offices and the properties of the
Company and its Subsidiaries, including its and their books and records, and to
discuss its and their affairs, finances and accounts and matters related to
capital structure and financing with its and their officers, all upon reasonable
notice and at such reasonable times and as often as the Investor Parties and the
Investor Representative may reasonably request and the Company and its
Subsidiaries shall consider in good faith any suggestions made by the Investor
Parties with respect to the matters discussed, including with respect to the
capital structure and financing of the Company and its Subsidiaries; provided
that any investigation pursuant to this Section 5.15 shall be conducted in a
manner as not to interfere unreasonably with the conduct of the business of the
Company and its Subsidiaries;

provided that the Company shall not be obligated to provide such access or
materials if the Company determines, in its reasonable judgment, that doing so
would reasonably be expected to (i) result in the disclosure of trade secrets or
competitively sensitive information to third parties, (ii) violate applicable
Law, an applicable Judgment or a Contract or obligation of confidentiality owing
to a third party, (iii) jeopardize the protection of an attorney-client
privilege, attorney

 

39



--------------------------------------------------------------------------------

work product protection or other legal privilege (provided, however, that the
Company shall use reasonable efforts to provide alternative, redacted or
substitute documents or information in a manner that would not result in the
loss of the ability to assert attorney-client privilege, attorney work product
protection or other legal privileges), or (iv) expose the Company to risk of
liability for disclosure of personal information; provided that the parties
shall use their commercially reasonable efforts to disclose such information in
a manner that would not violate the foregoing. In addition, notwithstanding
anything to the contrary contained herein, neither the Company nor any of its
Subsidiaries will be required to provide any information or material that
relates to, contains or reflects any analyses, studies, notes, memoranda and
other information related to or prepared in connection with any Transaction
Document or the Transactions or any matters relating thereto or any transactions
with or matters relating to the Investor Parties or any Affiliates of the
Investor.

Section 5.16    Financing Cooperation. If requested by the Investor Parties, the
Company will provide the following cooperation in connection with the Investor
Parties obtaining any Permitted Loan: (i) entering into an issuer agreement (an
“Issuer Agreement”) with each lender in customary form in connection with such
transactions (which agreement may include, without limitation, agreements and
obligations of the Company relating to procedures and specified time periods for
effecting Transfers and/or conversions upon foreclosure, agreements to not
hinder or delay exercises of remedies on foreclosure, acknowledgments regarding
corporate policy, if applicable, certain acknowledgments regarding securities
Law status of the pledge arrangements and a specified list of Competitors) and
subject to the consent of the Company (which will not be unreasonably withheld
or delayed), with such changes thereto as are requested by such lender and
customary for similar financings, (ii) using commercially reasonable efforts to
(A) remove any restrictive legends on certificates representing pledged Series B
Preferred Stock or Common Stock issued upon conversion of Series B Preferred
Stock and depositing such pledged Series B Preferred Stock or Common Stock
issued upon conversion of Series B Preferred Stock in book entry form on the
books of The Depository Trust Company when eligible to do so (and providing any
necessary indemnities to the transfer agent in connection therewith) or
(B) without limiting the generality of clause (A), if such Series B Preferred
Stock is eligible for resale under Rule 144A, depositing such pledged Series B
Preferred Stock in book entry form on the books of The Depository Trust Company
or other depository with customary Rule 144A restrictive legends in lieu of the
legends specified in Section 5.09(a) above, (iii) if so requested by such lender
or counterparty, as applicable, re-registering the pledged Series B Preferred
Stock or Common Stock issued upon conversion of Series B Preferred Stock in the
name of the relevant lender, counterparty, custodian or similar party to a
Permitted Loan, with respect to Permitted Loans solely as securities
intermediary and only to the extent an Investor Party or its Affiliates
continues to beneficially own such pledged Series B Preferred Stock or Common
Stock issued upon conversion of Series B Preferred Stock, (iv) entering into
customary triparty agreements with each lender and the Investor Parties relating
to the delivery of the Series B Preferred Stock or Common Stock issued upon
conversion of Series B Preferred Stock to the relevant lender for crediting to
the relevant collateral accounts upon funding of the loan and payment of the
purchase price including a right for such lender as a third party beneficiary of
the Company’s obligations under hereunder to issue the Series B Preferred Stock
or Common Stock issued upon conversion of Series B Preferred Stock upon payment
of the purchase price therefor in accordance with the terms of this Agreement
and (v) such other cooperation and assistance as the Investor Parties may
reasonably request (which

 

40



--------------------------------------------------------------------------------

cooperation and assistance, for the avoidance of doubt, shall not include any
requirements that the Company deliver information, compliance certificates or
any other materials typically provided by borrowers to lenders) that will not
unreasonably disrupt the operation of the Company’s business. Notwithstanding
anything to the contrary in the preceding sentence, the Company’s obligation to
deliver an Issuer Agreement is conditioned on the Investor certifying to the
Company in writing that (A) the loan agreement with respect to which the Issuer
Agreement is being delivered constitutes a Permitted Loan being entered into in
accordance with this Agreement, the Investor has pledged the Series B Preferred
Stock and/or the underlying shares of Common Stock as collateral to the lenders
under such Permitted Loan and that the execution of such Permitted Loan and the
terms thereof do not violate the terms of this Agreement, (B) to the extent
applicable, whether the registration rights under the Registration Rights
Agreement are being assigned to the lenders under that Permitted Loan and
(C) the Investor Parties acknowledge and agree that the Company will be relying
on such certificate when entering into the Issuer Agreement and any inaccuracy
in such certificate will be deemed a breach of this Agreement. The Investor
Parties acknowledge and agree that the statements and agreements of the Company
in an Issuer Agreement are solely for the benefit of the applicable lenders
party thereto and that in any dispute between the Company and the Investor
Parties under this Agreement the Investor Parties shall not be entitled to use
the statements and agreements of the Company in an Issuer Agreement against the
Company.

Section 5.17    Exclusivity.

(a)    Prior to the Initial Closing, without the Investor’s prior written
consent, neither the Company nor any of its Subsidiaries shall, directly or
indirectly, take (and the Company shall not authorize or permit any directors,
officers or employees of the Company or, to the extent within the Company’s
control, other Affiliates or representatives of the Company or any of its
Subsidiaries to take) any action to (i) encourage (including by way of
furnishing non-public information), solicit, initiate or facilitate any
Acquisition Proposal, (ii) enter into any agreement with respect to any
Acquisition Proposal or enter into any agreement, arrangement or understanding
requiring it to abandon, terminate or fail to consummate any of the Transactions
or (iii) participate in any way in discussions or negotiations with, or furnish
any information to, any Person in connection with, or take any other action to
facilitate any inquiries or the making of any proposal that constitutes, or
would reasonably be expected to lead to, any Acquisition Proposal. Prior to the
Initial Closing, the Company shall use reasonable best efforts to take all
actions reasonably necessary to ensure that the directors, officers and
employees of the Company or any of its Subsidiaries and, to the extent within
the Company’s control, other Affiliates or representatives of the Company or any
of its Subsidiaries, do not take or do any of the actions referenced in the
immediately foregoing sentence. Upon execution of this Agreement and prior to
the Second Closing, unless the Investor otherwise consents in writing, the
Company shall, if applicable, cease immediately and cause to be terminated any
and all existing discussions or negotiations with any parties conducted
heretofore with respect to an Acquisition Proposal and promptly request that all
confidential information with respect thereto furnished on behalf of the Company
be returned.

(b)    Prior to the Initial Closing, the Company shall, as promptly as
practicable (and in no event later than one business day after receipt thereof),
advise the Investor of any Acquisition Proposal, potential Acquisition Proposal,
or any inquiry received by it relating to any

 

41



--------------------------------------------------------------------------------

potential Acquisition Proposal and of the material terms of any proposal or
inquiry, including, but not limited to, the identity of the Person and its
Affiliates making the same, the consideration that it may receive in respect of
any such Acquisition Proposal, potential Acquisition Proposal, or inquiry, or of
any information requested from it or of any negotiations or discussions being
sought to be initiated with it, shall furnish to the Investor a copy of any such
proposal or inquiry, if it is in writing, or a reasonably accurate written
summary of any such proposal or inquiry, if it is not in writing, and shall keep
the Investor informed on a reasonably prompt basis with respect to any
developments with respect to the foregoing.

Section 5.18    Preemptive Rights.

(a)    From and after the Initial Closing and so long as the 50% Beneficial
Ownership Requirement is satisfied, if the Company makes any public or
non-public offering of any capital stock of, other equity or voting interests
in, or equity-linked securities of, the Company or any securities that are
convertible or exchangeable into (or exercisable for) capital stock of, other
equity or voting interests in, or equity-linked securities of, the Company
(collectively “Preemptive Securities”)), including, for the purposes of this
Section 5.18, warrants, options or other such rights (any such security, a “New
Security”) (other than (1) issuances of Preemptive Securities to directors,
officers, employees, consultants or other agents of the Company, (2) issuances
of Preemptive Securities pursuant to an employee stock option plan, management
incentive plan, restricted stock plan, stock purchase plan or stock ownership
plan or similar benefit plan, program or agreement, (3) issuances made as
consideration for any acquisition (by sale, merger in which the Company is the
surviving corporation, or otherwise) by the Company of equity in, or assets of,
another Person, business unit, division or business, (4) issuances of any
securities issued as a result of a stock split, stock dividend, reclassification
or reorganization or similar event, (5) issuances of shares of Preemptive
Securities in connection with a bona fide strategic partnership or commercial
arrangement with a Person that is not an Affiliate of the Company or any of its
Subsidiaries (other than (x) any such strategic partnership or commercial
arrangement with a private equity firm or similar financial institution or
(y) an issuance the primary purpose of which is the provision of financing),
(6) securities issued pursuant to the conversion, exercise or exchange of Series
B Preferred Stock issued to the Investor Parties and (7) shares of a Subsidiary
of the Company issued to the Company or a wholly owned Subsidiary of the
Company) the Investor and each Investor Party to which the Investor later
Transfers any shares of Series B Preferred Stock or Common Stock issued upon
conversion of Series B Preferred Stock shall be afforded the opportunity to
acquire from the Company such Investor Party’s Preemptive Rights Portion of such
New Securities for the same price as that offered to the other purchasers of
such New Securities; provided, that the Investor Parties shall not be entitled
to acquire any New Securities pursuant to this Section 5.17 to the extent the
issuance of such New Securities to the Investor Parties would require approval
of the stockholders of the Company as a result of any such Investor Party’s
status, if applicable, as an Affiliate of the Company or pursuant to the rules
and listing standards of the NYSE (including NYSE Listed Company Manual
Section 312.03(c)), in which case the Company may consummate the proposed
issuance of New Securities to other Persons prior to obtaining approval of the
stockholders of the Company (subject to compliance by the Company with
Section 5.18(f) below).

 

42



--------------------------------------------------------------------------------

(b)    Subject to the foregoing proviso in Section 5.18(a), the amount of New
Securities that each Investor Party shall be entitled to purchase in the
aggregate shall be determined by multiplying (1) the total number of such
offered shares of New Securities by (2) a fraction, the numerator of which is
the number of shares of shares Series A Preferred Stock and/or shares of Common
Stock (in the aggregate and on an as converted basis) held by such Investor
Party, as of such date, and the denominator of which is the aggregate number of
shares of Common Stock (on an as converted basis) outstanding as of such date
(the “Preemptive Rights Portion”).

(c)    If the Company proposes to offer New Securities, it shall give the
Investor written notice of its intention, describing the anticipated price (or
range of anticipated prices), anticipated amount of New Securities and other
material terms and timing upon which the Company proposes to offer the same
(including, in the case of a registered public offering and to the extent
possible, a copy of the prospectus included in the registration statement filed
with respect to such offering) at least seven (7) Business Days prior to such
issuance (or, in the case of a registered public offering, at least seven
(7) Business Days prior to the commencement of such registered public offering)
(provided that, to the extent the terms of such offering cannot reasonably be
provided seven (7) Business Days prior to such issuance, notice of such terms
may be given as promptly as reasonably practicable but in any event prior to
such issuance). The Company may provide such notice to the Investor Parties on a
confidential basis prior to public disclosure of such offering. Other than in
the case of a registered public offering, the Investor Parties may notify the
Company in writing at any time on or prior to the second (2nd) Business Day
immediately preceding the date of such issuance (or, if notice of all such terms
has not been given prior to the second (2nd) Business Day immediately preceding
the date of such issuance, at any time prior to such issuance) whether any of
the Investor Parties will exercise such preemptive rights and as to the amount
of New Securities the Investor Parties desires to purchase, up to the maximum
amount calculated pursuant to Section 5.18(b). In the case of a registered
public offering, the Investor Parties shall notify the Company in writing at any
time prior to the second (2nd) Business Day immediately preceding the date of
commencement of such registered public offering (or, if notice of all such terms
has not been given prior to the second (2nd) Business Day immediately preceding
the date of commencement of such registered public offering, at any time prior
to the date of commencement of such registered public offering) whether any of
the Investor Parties will exercise such preemptive rights and as to the amount
of New Securities the Investor Parties desires to purchase, up to the maximum
amount calculated pursuant to Section 5.18(b). Such notice to the Company shall
constitute a binding commitment by the Investor Parties to purchase the amount
of New Securities so specified at the price and other terms set forth in the
Company’s notice to it. Subject to receipt of the requisite notice of such
issuance by the Company, the failure of the Investor Parties to respond prior to
the time a response is required pursuant to this Section 5.18(c) shall be deemed
to be a waiver of the Investor Parties’ purchase rights under this Section 5.18
only with respect to the offering described in the applicable notice.

(d)    Each Investor Party shall purchase the New Securities that it has elected
to purchase under this Section 5.18 concurrently with the related issuance of
such New Securities by the Company (subject to the receipt of any required
approvals from any Governmental Authority to consummate such purchase by such
Investor Party); provided, that if such related issuance is prior to the
twentieth (20th) Business Day following the date on which such Investor

 

43



--------------------------------------------------------------------------------

Party has notified the Company that it has elected to purchase New Securities
pursuant to this Section 5.18, then each Investor Party shall purchase such New
Securities within twenty (20) Business Days following the date of the related
issuance. If the proposed issuance by the Company of securities which gave rise
to the exercise by the Investor Parties of its preemptive rights pursuant to
this Section 5.18 shall be terminated or abandoned by the Company without the
issuance of any New Securities, then the purchase rights of the Investor Parties
pursuant to this Section 5.18 shall also terminate as to such proposed issuance
by the Company (but not any subsequent or future issuance), and any funds in
respect thereof paid to the Company by the Investor Parties in respect thereof
shall be promptly refunded in full.

(e)    In the case of the offering of securities for consideration in whole or
in part other than cash, including securities acquired in exchange therefor
(other than securities by their terms so exchangeable), the consideration other
than cash shall be deemed to be the fair value thereof as reasonably determined
by the Board; provided, however, that such fair value as determined by the Board
shall not exceed the aggregate market price of the securities being offered as
of the date the Board authorizes the offering of such securities.

(f)    In the event that the Investor Parties are not entitled to acquire any
New Securities pursuant to this Section 5.18 because such issuance would require
the Company to obtain stockholder approval in respect of the issuance of such
New Securities to the Investor Parties as a result of any such Investor Party’s
status, if applicable, as an Affiliate of the Company or pursuant to the rules
and listing standards of the NYSE (including NYSE Listed Company Manual
Section 312.03(c)), the Company shall, upon the Investor’s reasonable request
delivered to the Company in writing within seven (7) Business Days following its
receipt of the written notice of such issuance to the Investor Parties pursuant
to Section 5.18(c), at the Investor’s election, (i) waive the restrictions set
forth in Section 5.08 solely to the extent necessary to permit any Investor
Party to acquire such number of New Securities equivalent to its Preemptive
Rights Portion of such issuance such Investor Party would have been entitled to
purchase had it been entitled to acquire such New Securities pursuant to
Section 5.18(a)-(c); (ii) consider and discuss in good faith modifications
proposed by the Investor Parties to the terms and conditions of such portion of
the New Securities which would otherwise be issued to the Investor Parties such
that the Company would not be required to obtain stockholder approval in respect
of the issuance of such New Securities as so modified; and/or (iii) solely to
the extent that stockholder approval is required in connection with the issuance
of New Securities to Persons other than the Investor Parties, use reasonable
best efforts to seek stockholder approval in respect of the issuance of any New
Securities to the Investor Parties.

(g)    The election by any Investor Party to not exercise its subscription
rights under this Section 5.18 in any one instance shall not affect its rights
as to any subsequent proposed issuance.

(h)    The Company and the Investor Parties shall cooperate in good faith to
facilitate the exercise of the Investor Parties’ rights pursuant to this
Section 5.18, including securing any required approvals or consents.

Section 5.19    Available Registration Statement. The Company will not effect a
Mandatory Conversion (as defined in the Series B Certificate of Designations) if
any Investor

 

44



--------------------------------------------------------------------------------

Party holds or would hold upon such Mandatory Conversion (or any earlier
conversion following the dates of the Notice of Mandatory Conversion (as defined
in the Series B Certificate of Designations)) shares of Common Stock that are
Registrable Securities unless as of the date of Notice of Mandatory Conversion
and as of the Mandatory Conversion Date (as defined in the Series B Certificate
of Designations) there is an Available Registration Statement covering resale of
such shares of Common Stock by the Investor Parties.

Section 5.20    Section 16 Matters. If the Company becomes a party to a
consolidation, merger or other similar transaction, or if the Company proposes
to take or omit to take any other action under Section 5.18 (including granting
to the Investor Parties or their respective Affiliates the right to participate
in any issuance of securities) or otherwise or if there is any event or
circumstance that may result in the Investor Parties, their respective
Affiliates and/or any Investor Director being deemed to have made a disposition
or acquisition of equity securities of the Company or derivatives thereof for
purposes of Section 16 of the Exchange Act (including the purchase by the
Investor Parties of any securities under Section 5.18), and if any Investor
Director is serving on the Board at such time or has served on the Board during
the preceding six (6) months (i) the Board or a committee thereof composed
solely of two or more “non-employee directors” as defined in Rule 16b-3 of the
Exchange Act will pre-approve such acquisition or disposition of equity
securities of the Company or derivatives thereof for the express purpose of
exempting the Investor Parties’, their respective Affiliates’ and such Investor
Director’s interests (for the Investor and/or their respective Affiliates, to
the extent such persons may be deemed to be “directors by deputization”) in such
transaction from Section 16(b) of the Exchange Act pursuant to Rule 16b-3
thereunder and (ii) if the transaction involves (A) a merger or consolidation to
which the Company is a party and the Common Stock is, in whole or in part,
converted into or exchanged for equity securities of a different issuer, (B) a
potential acquisition or deemed acquisition, or disposition or deemed
disposition, by the Investor Parties, the Investor’s Affiliates, and/or any
Investor Director of equity securities of such other issuer or derivatives
thereof and (C) an Affiliate or other designee of the Investor Parties or their
Affiliates will serve on the board of directors (or its equivalent) of such
other issuer pursuant to the terms of an agreement to which the Company is a
party (or if the Investor Parties notify the Company of such service a
reasonable time in advance of the closing of such transactions), then if the
Company requires that the other issuer pre-approve any acquisition of equity
securities or derivatives thereof for the express purpose of exempting the
interests of any director or officer of the Company or any of its subsidiaries
in such transactions from Section 16(b) of the Exchange Act pursuant to Rule
16b-3 thereunder, the Company shall require that such other issuer pre-approve
any such acquisitions of equity securities or derivatives thereof for the
express purpose of exempting the interests of the Investor Parties’, their
respective Affiliates’ and any Investor Director (for the Investor Parties
and/or their respective Affiliates, to the extent such persons may be deemed to
be “directors by deputization” of such other issuer) in such transactions from
Section 16(b) of the Exchange Act pursuant to Rule 16b-3 thereunder.

Section 5.21    Company Actions.

(a)    Promptly following the Initial Closing, the Company shall create a new
position of Chief Transformation Officer. For so long as the Investor Parties
meet the 20% Beneficial Ownership Requirement, in the event that there is a
vacancy in the offices of the CEO, any Named Executive Officer or the Chief
Transformation Officer, the Company shall consult

 

45



--------------------------------------------------------------------------------

with the Investor Parties as to the person to fill such vacancy. In connection
therewith, the Company shall ensure that representatives of the Investor Parties
are provided an opportunity to identify and interview such candidates and the
Company shall give good faith consideration with respect to any recommendations
of the Investor Parties.

(b)    The Company agrees, promptly following the Initial Closing, to consider
in good faith engaging KKR Capstone with respect to consulting services
regarding the operations of the Company. The Company shall also consider in good
faith engaging KKR Capital Markets with respect to advice regarding capital
structure matters as well as any financings contemplated by the Company. Any
such engagements shall be on mutually agreed upon terms and conditions.

(c)    Upon the consummation of the Wella Sale, the Company shall, in good faith
consider entering into discussions with its lenders to make repayments under the
Existing Credit Agreement with proceeds from the Wella Sale and amend (including
with respect to the covenants therein) and extend the Existing Credit Agreement
in consultation with the Investor.

(d)    Following the date hereof and prior to the Initial Closing, the Company
shall submit to its stockholders, to the extent required under the listing rules
of the NYSE, a proposal to approve any issuance of shares of Common Stock issued
upon conversion of the Series B Preferred Stock, that would, in each case,
absent such approval violate NYSE Rule 312.03(c) (or its successor).

ARTICLE VI

Conditions to Closing

Section 6.01    Conditions to the Obligations of the Company and the Investor.
The respective obligations of each of the Company and the Investor to effect the
Initial Closing and the Second Closing, as applicable, shall be subject to the
satisfaction (or waiver, if permissible under applicable Law) on or prior to the
Initial Closing Date or the Second Closing, as applicable, of the following
condition:

(a)    no temporary or permanent Judgment shall have been enacted, promulgated,
issued, entered, amended or enforced by any Governmental Authority nor shall any
proceeding brought by a Governmental Authority seeking any of the foregoing be
pending, or any applicable Law shall be in effect enjoining or otherwise
prohibiting consummation of the Transactions (collectively, “Restraints”).

Section 6.02    Conditions to the Obligations of the Company. The obligations of
the Company to effect the Initial Closing or the Second Closing, as applicable,
shall be further subject to the satisfaction (or waiver, if permissible under
applicable Law) on or prior to the Initial Closing Date or the Second Closing
Date, as applicable, of the following conditions:

(a)    the representations and warranties of the Investor set forth in this
Agreement shall be true and correct in all material respects as of the date of
this Agreement and as of the Initial Closing Date or the Second Closing Date, as
applicable, with the same effect as though made on and as of such date (except
to the extent expressly made as of an earlier date, in which case as of such
earlier date);

 

46



--------------------------------------------------------------------------------

(b)    the Investor shall have complied with or performed in all material
respects its obligations required to be complied with or performed by it
pursuant to this Agreement at or prior to the Initial Closing or the Second
Closing, as applicable; and

(c)    the Company shall have received a certificate, signed on behalf of the
Investor by a duly authorized officer thereof, certifying that the conditions
set forth in Section 6.02(a) and Section 6.02(b) have been satisfied.

Section 6.03    Conditions to the Obligations of the Investor. The obligations
of the Investor to effect the Initial Closing or the Second Closing, as
applicable, shall be further subject to the satisfaction (or waiver, if
permissible under applicable Law) on or prior to the Initial Closing Date or the
Second Closing Date, as applicable, of the following conditions:

(a)    the representations and warranties of the Company (i) set forth in
Sections 3.01, 3.02, 3.03(a), 3.10, 3.11, 3.12, 3.13, 3.14 and 3.17 shall be
true and correct (disregarding all qualifications or limitations as to
“materiality”, “Material Adverse Effect” and words of similar import set forth
therein) in all material respects as of the date of this Agreement and as of the
Initial Closing Date or the Second Closing Date, as applicable, with the same
effect as though made on and as of such date (except to the extent expressly
made as of an earlier date, in which case as of such earlier date), (ii) set
forth in Section 3.06(b) shall be true and correct in all respects as of the
date of this Agreement and as of the Initial Closing Date or the Second Closing
Date, as applicable, with the same effect as though made on and as of such date
and (iii) set forth in this Agreement, other than in Sections 3.01, 3.02,
3.03(a), 3.06(b), 3.10 3.11, 3.12, 3.13, 3.14 and 3.17, shall be true and
correct (disregarding all qualifications or limitations as to “materiality”,
“Material Adverse Effect” and words of similar import set forth therein) as of
the date of this Agreement and as of the Initial Closing Date or the Second
Closing Date, as applicable, with the same effect as though made on and as of
such date (except to the extent expressly made as of an earlier date, in which
case as of such earlier date), except, in the case of this clause (iii), where
the failure to be true and correct has not had and would not reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect;

(b)    the Company shall have complied with or performed in all material
respects its obligations required to be complied with or performed by it
pursuant to this Agreement at or prior to the Initial Closing or the Second
Closing, as applicable;

(c)    the Investor shall have received a certificate, signed on behalf of the
Company by a duly authorized officer thereof, certifying that the conditions set
forth in Section 6.03(a) and 6.03(b) have been satisfied;

(d)    prior to the Initial Closing, the Company shall have duly adopted and
filed with the Secretary of State of the State of Delaware the Series B
Certificate of Designations, and a certified copy thereof shall have been
delivered to the Investor; and

(e)    prior to the Initial Closing, to the extent that the Initial Investor
Director Designees have been designated at least ten (10) Business Days prior to
the Initial Closing, the

 

47



--------------------------------------------------------------------------------

Board shall have taken all actions necessary and appropriate to cause to be
elected or appointed to the Board, effective immediately following the Closing,
the Initial Investor Director Designees.

Section 6.04    Additional Conditions to the Obligations of the Investor to
Effect the Second Closing. The obligations of the Investor to effect the Second
Closing, as applicable, shall be further subject to the satisfaction (or waiver,
if permissible under applicable Law) on or prior to the Second Closing Date of
the following condition:

(a)    a valid and binding purchase and sale agreement in respect of the Wella
Sale, containing principal terms substantially consistent with the Memorandum of
Understanding, dated May 11, 2020, between the Company and KKR Rainbow
Aggregator (Asset) GP LLC, shall have been executed by the Company, the Investor
(or an Affiliate thereof) and any other parties thereto by May 30, 2020, as such
date may be extended as the Company and the Investor shall agree.

ARTICLE VII

Termination; Survival

Section 7.01    Termination. This Agreement may be terminated and the
Transactions abandoned at any time prior to the Closing:

(a)    by the mutual written consent of the Company and the Investor;

(b)    by either the Company or the Investor upon written notice to the other,
if the Closing has not occurred on or prior to July 31, 2020 (the “Termination
Date”); provided that the right to terminate this Agreement under this
Section 7.01(b) shall not be available to any party if any breach by such party
of its representations and warranties set forth in this Agreement or the failure
of such party to perform any of its obligations under this Agreement has been a
principal cause of or primarily resulted in the events specified in this
Section 7.01(b);

(c)    by either the Company or the Investor if any Restraint enjoining or
otherwise prohibiting consummation of the Transactions shall be in effect and
shall have become final and non-appealable prior to the Closing Date; provided
that the right to terminate this Agreement pursuant to Section 7.01(c) shall not
be available to any party unless such party has complied in all material
respects with its obligations under Section 5.02;

(d)    by the Investor if the Company shall have breached any of its
representations or warranties or failed to perform any of its covenants or
agreements set forth in this Agreement, which breach or failure to perform
(i) would give rise to the failure of a condition set forth in Section 6.03(a)
or Section 6.03(b) and (ii) is incapable of being cured prior to the Termination
Date, or if capable of being cured, shall not have been cured within thirty
(30) calendar days (but in no event later than the Termination Date) following
receipt by the Company of written notice of such breach or failure to perform
from the Investor stating the Investor’s intention to terminate this Agreement
pursuant to this Section 7.01(d) and the basis for such termination; provided
that the Investor shall not have the right to terminate this Agreement pursuant
to this Section 7.01(d) if the Investor is then in material breach of any of its
representations, warranties, covenants or agreements hereunder which breach
would give rise to the failure of a condition set forth in Section 6.02(a) or
Section 6.02(b); or

 

48



--------------------------------------------------------------------------------

(e)    by the Company if the Investor shall have breached any of its
representations or warranties or failed to perform any of its covenants or
agreements set forth in this Agreement, which breach or failure to perform
(i) would give rise to the failure of a condition set forth in Section 6.02(a)
or Section 6.02(b) and (ii) is incapable of being cured prior to the Termination
Date, or if capable of being cured, shall not have been cured within thirty
(30) calendar days (but in no event later than the Termination Date) following
receipt by the Investor of written notice of such breach or failure to perform
from the Company stating the Company’s intention to terminate this Agreement
pursuant to this Section 7.01(e) and the basis for such termination; provided
that the Company shall not have the right to terminate this Agreement pursuant
to this Section 7.01(e) if the Company is then in material breach of any of its
representations, warranties, covenants or agreements hereunder which breach
would give rise to the failure of a condition set forth in Section 6.03(a) or
Section 6.03(b).

Section 7.02    Effect of Termination. In the event of the termination of this
Agreement as provided in Section 7.01, written notice thereof shall be given to
the other party, specifying the provision hereof pursuant to which such
termination is made, and this Agreement shall forthwith become null and void
(other than Article I, this Section 7.02 and Article VIII and, if this Agreement
is terminated following the Initial Closing and prior to the Second Closing,
Sections 5.07 through 5.16 and Sections 5.18 through 5.21, all of which shall
survive termination of this Agreement and the Confidentiality Agreement (which
shall survive in accordance with its terms except as otherwise provided
herein)), and there shall be no liability on the part of the Investor or the
Company in connection with this Agreement, except that no such termination shall
relieve any party hereto from liability for damages to another party resulting
from a willful and material breach of any representation, warranty, covenant or
agreement in this Agreement prior to the date of termination or from Fraud;
provided that, notwithstanding any other provision set forth in this Agreement,
except in the case of Fraud, neither the Investor, on the one hand, nor the
Company, on the other hand, shall have any such liability in excess of the
Initial Purchase Price or, if the Second Closing occurs, the Aggregate Purchase
Price.

Section 7.03    Survival. All of the covenants or other agreements of the
parties contained in this Agreement that by their terms are to be performed
following the Closing shall survive the Closing until fully performed or
fulfilled, unless and to the extent that non-compliance with such covenants or
agreements is waived in writing by the party entitled to such performance.
Except for the warranties and representations contained in Sections 3.01, 3.02,
3.03(a), 3.10, 3.11, 3.12, 3.13, 3.14, 4.01, 4.02 and 4.06, which shall survive
until the sixth (6th) anniversary of the Initial Closing Date (or, if the Second
Closing occurs, of the Second Closing Date), the representations and warranties
made herein shall survive for one (1) year following the Initial Closing Date
(or, if the Second Closing occurs, the Second Closing Date) and shall then
expire; provided that nothing herein shall relieve any party of liability for
any inaccuracy or breach of such representation or warranty to the extent that
any good faith allegation of such inaccuracy or breach is made in writing prior
to such expiration by a Person entitled to make such claim pursuant to the terms
and conditions of this Agreement. For the avoidance of doubt, claims may be made
with respect to the breach of any representation, warranty or covenant until the
applicable survival period therefor as described above expires.

 

49



--------------------------------------------------------------------------------

ARTICLE VIII

Miscellaneous

Section 8.01    Amendments; Waivers. Subject to compliance with applicable Law,
this Agreement may be amended or supplemented in any and all respects only by
written agreement of the parties hereto.

Section 8.02    Extension of Time, Waiver, Etc. The Company and the Investor
may, subject to applicable Law and pursuant to a written instrument delivered by
such party, (a) waive any inaccuracies in the representations and warranties of
the other party contained herein or in any document delivered pursuant hereto,
(b) extend the time for the performance of any of the obligations or acts of the
other party contained herein or (c) waive compliance by the other party with any
of the agreements contained herein applicable to such party or, except as
otherwise provided herein, waive any of such party’s conditions. Notwithstanding
the foregoing, no failure or delay by the Company or an Investor Party in
exercising any right hereunder shall operate as a waiver thereof nor shall any
single or partial exercise thereof preclude any other or further exercise
thereof or the exercise of any other right hereunder. Any agreement on the part
of a party hereto to any such extension or waiver shall be valid only if set
forth in an instrument in writing signed on behalf of such party.

Section 8.03    Assignment. Neither this Agreement nor any of the rights,
interests or obligations hereunder shall be assigned, in whole or in part, by
operation of Law or otherwise, by any of the parties hereto without the prior
written consent of the other party hereto; provided, however, that (a) the
Investor or any Investor Party may assign its rights, interests and obligations
under this Agreement, in whole or in part (including, without limitation, solely
the right to purchase the Acquired Shares at the Initial Closing or Second
Closing, as applicable, in accordance with Section 2.02), to one or more
Permitted Transferees, or as otherwise contemplated in Section 5.08 and (b) in
the event of such assignment, the assignee shall agree in writing to be bound by
the provisions of this Agreement, including the rights, interests and
obligations so assigned; provided that no such assignment will relieve any
Investor Party of its obligations hereunder prior to the Initial Closing or
Second Closing, as applicable; provided, further, that no party hereto shall
assign any of its obligations hereunder with the primary intent of avoiding,
circumventing or eliminating such party’s obligations hereunder. Subject to the
immediately preceding sentence, this Agreement shall be binding upon, inure to
the benefit of, and be enforceable by, the parties hereto and their respective
successors and permitted assigns.

Section 8.04    Counterparts. This Agreement may be executed in one or more
counterparts (including by facsimile or electronic mail), each of which shall be
deemed to be an original but all of which taken together shall constitute one
and the same agreement, and shall become effective when one or more counterparts
have been signed by each of the parties hereto and delivered to the other
parties hereto.

Section 8.05    Entire Agreement; No Third Party Beneficiaries; No Recourse.
(a) This Agreement, including the Company Disclosure Letter, together with the
Confidentiality Agreement, the Registration Rights Agreement, the Equity
Commitment Letter and the Series B Certificate of Designations, constitutes the
entire agreement, and supersedes all other prior agreements and understandings,
both written and oral, among the parties and their Affiliates, or any of them,
with respect to the subject matter hereof and thereof.

 

50



--------------------------------------------------------------------------------

(b)    No provision of this Agreement shall confer upon any Person other than
the parties hereto and their permitted assigns any rights or remedies hereunder,
except that the Non-Recourse Parties shall be third party beneficiaries of this
Section 8.05(b). This Agreement may only be enforced against, and any claims or
causes of action that may be based upon, arise out of or relate to this
Agreement, or the negotiation, execution or performance of this Agreement may
only be made against the entities that are expressly identified as parties
hereto, including entities that become parties hereto after the date of this
Agreement or that agree in writing for the benefit of the Company to be bound by
the terms of this Agreement applicable to the Investor Parties, and no former,
current or future equityholders, controlling persons, directors, officers,
employees, general or limited partner, member, manager, advisor, agents,
successors, assigns or Affiliates of any party hereto or any former, current or
future equityholder, controlling person, director, officer, employee, general or
limited partner, member, manager, advisor, agent successors, assigns or
Affiliate of any of the foregoing (each, a “Non-Recourse Party”) shall have any
liability for any obligations or liabilities of the parties to this Agreement or
for any claim (whether in tort, contract or otherwise) based on, in respect of,
or by reason of, the transactions contemplated hereby or in respect of any
representations (whether written or oral) made or alleged to be made in
connection herewith, and no personal liability shall attach to, be imposed upon
or otherwise be incurred by the Non-Recourse Parties through the Investor or
otherwise, whether by or through attempted piercing of the corporate (or
partnership or limited liability company) veil, by the enforcement of any
assessment or by any legal or equitable proceeding, by virtue of any statute,
regulation or applicable Law, or otherwise, except for the Company’s rights
against Sponsor under the Confidentiality Agreement and the Company’s right
under the Equity Commitment Letter in accordance with its terms. Without
limiting the rights of any party against the other parties hereto, in no event
shall any party or any of its Affiliates seek to enforce this Agreement against,
make any claims for breach of this Agreement against, or seek to recover
monetary damages from, any Non-Recourse Party.

Section 8.06    Governing Law; Jurisdiction. (a) This Agreement and all matters,
claims or Actions (whether at law, in equity, in Contract, in tort or otherwise)
based upon, arising out of or relating to this Agreement or the negotiation,
execution or performance of this Agreement, shall be governed by, and construed
in accordance with, the laws of the State of Delaware applicable to contracts
executed in and to be performed entirely within that State, regardless of the
laws that might otherwise govern under any applicable conflict of Laws
principles.

(b)    All Actions arising out of or relating to this Agreement shall be heard
and determined in the Chancery Court of the State of Delaware (or, if the
Chancery Court of the State of Delaware declines to accept jurisdiction over any
Action, any state or federal court within the State of Delaware) and the parties
hereto hereby irrevocably submit to the exclusive jurisdiction and venue of such
courts in any such Action and irrevocably waive the defense of an inconvenient
forum or lack of jurisdiction to the maintenance of any such Action. The
consents to jurisdiction and venue set forth in this Section 8.06 shall not
constitute general consents to service of process in the State of Delaware and
shall have no effect for any purpose except as provided in this Section 8.06(b)
and shall not be deemed to confer rights on any Person other

 

51



--------------------------------------------------------------------------------

than the parties hereto. Each party hereto agrees that service of process upon
such party in any Action arising out of or relating to this Agreement shall be
effective if notice is given by overnight courier at the address set forth in
Section 8.09 of this Agreement. The parties hereto agree that a final judgment
in any such Action shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by
applicable Law; provided that nothing in the foregoing shall restrict any
party’s rights to seek any post-judgment relief regarding, or any appeal from, a
final trial court judgment.

Section 8.07    Specific Enforcement. The parties hereto agree that irreparable
damage for which monetary relief, even if available, would not be an adequate
remedy, would occur in the event that any provision of this Agreement is not
performed in accordance with its specific terms or is otherwise breached,
including if the parties hereto fail to take any action required of them
hereunder to cause the Closing to occur. The parties acknowledge and agree that
(a) the parties shall be entitled to an injunction or injunctions, specific
performance or other equitable relief to prevent breaches or threatened breaches
of this Agreement and to enforce specifically the terms and provisions hereof
(including, for the avoidance of doubt, the right of the Company to specifically
enforce the obligation of the Investor to cause the Equity Commitment (as
defined in the Equity Commitment Letter) to be funded and the Purchase to be
consummated on the terms and subject to the conditions set forth in this
Agreement) in the courts described in Section 8.06 without proof of damages or
otherwise (in each case, subject to the terms and conditions of this
Section 8.07), this being in addition to any other remedy to which they are
entitled under this Agreement and (b) the right of specific enforcement is an
integral part of the Transactions and without that right, neither the Company
nor the Investor would have entered into this Agreement. The parties hereto
agree not to assert that a remedy of specific enforcement is unenforceable,
invalid, contrary to Law or inequitable for any reason, and agree not to assert
that a remedy of monetary damages would provide an adequate remedy or that the
parties otherwise have an adequate remedy at Law. The parties hereto acknowledge
and agree that any party seeking an injunction or injunctions to prevent
breaches of this Agreement and to enforce specifically the terms and provisions
of this Agreement in accordance with this Section 8.07 shall not be required to
provide any bond or other security in connection with any such order or
injunction.

Section 8.08    WAIVER OF JURY TRIAL. EACH PARTY ACKNOWLEDGES AND AGREES THAT
ANY CONTROVERSY WHICH MAY ARISE UNDER THIS AGREEMENT IS LIKELY TO INVOLVE
COMPLICATED AND DIFFICULT ISSUES, AND THEREFORE IT HEREBY IRREVOCABLY AND
UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY
RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY ACTION DIRECTLY OR
INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT AND ANY OF THE
AGREEMENTS DELIVERED IN CONNECTION HEREWITH OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY. EACH PARTY CERTIFIES AND ACKNOWLEDGES THAT (A) NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF ACTION, SEEK TO
ENFORCE THE FOREGOING WAIVER, (B) IT UNDERSTANDS AND HAS CONSIDERED THE
IMPLICATIONS OF SUCH WAIVER, (C) IT MAKES SUCH WAIVER VOLUNTARILY AND (D) IT HAS
BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL
WAIVER AND CERTIFICATIONS IN THIS SECTION 8.08.

 

52



--------------------------------------------------------------------------------

Section 8.09    Notices. All notices, requests and other communications to any
party hereunder shall be in writing and shall be deemed given if delivered
personally, emailed (which is confirmed) or sent by overnight courier (providing
proof of delivery) to the parties at the following addresses:

 

  (a)

If to the Company, to it at:

Coty Inc.

350 Fifth Avenue,

New York, NY 10118

Attention: Kristin Blazewicz

Email: Kristin_Blazewicz@cotyinc.com

with a copy (which shall not constitute notice) to:

Skadden, Arps, Slate, Meagher & Flom LLP

One Manhattan West

New York, NY 10001

Attention:    Paul T. Schnell

Sean C. Doyle

Email:         paul.schnell@skadden.com

sean.doyle@skadden.com

 

  (b)

If to the Investor or any Investor Party at:

KKR Rainbow Aggregator L.P.

Maintor Panorama, 12th Floor

Neue Mainzer Str. 2-4

60311 Frankfurt

Attention:   Christian Ollig

Email:        christian.ollig@kkr.com

with a copy (which shall not constitute notice) to:

Simpson Thacher & Bartlett LLP

425 Lexington Avenue

New York, NY 10017

Attention:    Marni J. Lerner

Ravi Purushotham

Email:         mlerner@stblaw.com

rpurushotham@stblaw.com

or such other address or email address as such party may hereafter specify by
like notice to the other parties hereto. All such notices, requests and other
communications shall be deemed received on the date of actual receipt by the
recipient thereof if received prior to 5:00 p.m. local

 

53



--------------------------------------------------------------------------------

time in the place of receipt and such day is a Business Day in the place of
receipt. Otherwise, any such notice, request or communication shall be deemed
not to have been received until the next succeeding Business Day in the place of
receipt.

Section 8.10    Severability. If any term, condition or other provision of this
Agreement is determined by a court of competent jurisdiction to be invalid,
illegal or incapable of being enforced by any rule of Law or public policy, all
other terms, provisions and conditions of this Agreement shall nevertheless
remain in full force and effect. Upon such determination that any term,
condition or other provision is invalid, illegal or incapable of being enforced,
the parties hereto shall negotiate in good faith to modify this Agreement so as
to effect the original intent of the parties as closely as possible to the
fullest extent permitted by applicable Law.

Section 8.11    Expenses. The Investor shall be entitled to receive
reimbursement for all reasonable and documented out-of-pocket costs and
expenses, including fees and disbursements of counsel, financial advisors and
accountants, incurred through the Closing in connection with this Agreement and
the Transactions that are invoiced to the Company promptly following the Closing
Date, up to a maximum amount of $3,000,000. To the extent invoiced prior to the
Closing Date, the Company shall pay such costs and expenses at the Closing. The
Company shall also pay to a designee of the Investor, (i) on the Initial Closing
Date, a one-time lump-sum transaction fee equal to $22,500,000 and (ii) on the
Second Closing Date, a one-time lump-sum transaction fee equal to $7,500,000, in
each case, for capital markets advisory and additional services provided by
Kohlberg Kravis Roberts & Co. L.P. and its Affiliates in connection with the
Purchase. Subject to the foregoing, and except as otherwise expressly provided
herein, all costs and expenses, including fees and disbursements of counsel,
financial advisors and accountants, incurred in connection with this Agreement
and the Transactions shall be paid by the party incurring such costs and
expenses, whether or not the Closing shall have occurred.

Section 8.12    Interpretation. (a) When a reference is made in this Agreement
to an Article, a Section, Exhibit or Schedule, such reference shall be to an
Article of, a Section of, or an Exhibit or Schedule to, this Agreement unless
otherwise indicated. The table of contents and headings contained in this
Agreement are for reference purposes only and shall not affect in any way the
meaning or interpretation of this Agreement. Whenever the words “include”,
“includes” or “including” are used in this Agreement, they shall be deemed to be
followed by the words “without limitation”. The words “hereof”, “herein” and
“hereunder” and words of similar import when used in this Agreement shall refer
to this Agreement as a whole and not to any particular provision of this
Agreement unless the context requires otherwise. The terms “or”, “any” and
“either” are not exclusive. The word “extent” in the phrase “to the extent”
shall mean the degree to which a subject or other thing extends, and such phrase
shall not mean simply “if”. The word “will” shall be construed to have the same
meaning and effect as the word “shall”. The words “made available to the
Investor” and words of similar import refer to documents delivered in Person or
electronically to an Investor Party or its Representatives in each case no later
than one (1) Business Day prior to the date of this Agreement. All accounting
terms used and not defined herein shall have the respective meanings given to
them under GAAP. The definitions contained in this Agreement are applicable to
the singular as well as the plural forms of such terms and to the masculine as
well as to the feminine and neuter genders of such term. Any agreement,
instrument or statute defined or referred to herein or in any agreement or
instrument

 

54



--------------------------------------------------------------------------------

that is referred to herein means such agreement, instrument or statute as from
time to time amended, modified or supplemented, including (in the case of
agreements or instruments) by waiver or consent and (in the case of statutes) by
succession of comparable successor statutes and references to all attachments
thereto and instruments incorporated therein. Unless otherwise specifically
indicated, all references to “dollars” or “$” shall refer to the lawful money of
the United States. References to a Person are also to its permitted assigns and
successors. When calculating the period of time between which, within which or
following which any act is to be done or step taken pursuant to this Agreement,
the date that is the reference date in calculating such period shall be excluded
(and unless, otherwise required by Law, if the last day of such period is not a
Business Day, the period in question shall end on the next succeeding Business
Day).

(b)    The parties hereto have participated jointly in the negotiation and
drafting of this Agreement and, in the event an ambiguity or question of intent
or interpretation arises, this Agreement shall be construed as jointly drafted
by the parties hereto and no presumption or burden of proof shall arise favoring
or disfavoring any party hereto by virtue of the authorship of any provision of
this Agreement.

Section 8.13    Investor Representative. Each Investor Party hereby consents to
and authorizes (a) the appointment of KKR Rainbow Aggregator L.P. as the
Investor Representative hereunder (the “Investor Representative”) and as the
attorney-in-fact for and on behalf of such Investor Party, and (b) the taking by
the Investor Representative of any and all actions and the making of any
decisions required or permitted by, or with respect to, this Agreement and the
Transactions, including (i) the exercise of the power to agree to execute any
consents under this Agreement and (ii) to take all actions necessary in the
judgment of the Investor Representative for the accomplishment of the foregoing
and all of the other terms, conditions and limitations of this Agreement and the
Transactions. Each Investor Party shall be bound by the actions taken by the
Investor Representative exercising the rights granted to it by this Agreement,
and the Company shall be entitled to rely on any such action or decision of the
Investor Representative. If the Investor Representative shall resign or
otherwise be unable to fulfill its responsibilities hereunder, the Investor
Parties shall appoint a new Investor Representative as soon as reasonably
practicable by written consent of holders of a majority of the then outstanding
Series B Preferred Stock and/or shares of Common Stock that were issued upon
conversion of shares of Series B Preferred Stock beneficially owned by the
Investor or Investor Parties that are successors or assigns of the Investor by
sending notice and a copy of the duly executed written consent appointing such
new Investor Representative to the Company.

[Remainder of page intentionally left blank]

 

55



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered as of the date first above written.

 

COTY INC. By:  

/s/ Pierre-André Terisse

  Name: Pierre-André Terisse   Title: Chief Financial Officer

[Signature Page to Investment Agreement]

 



--------------------------------------------------------------------------------

INVESTOR: KKR RAINBOW AGGREGATOR L.P. By:   KKR Rainbow Aggregator GP LLC,   its
general partner By:  

/s/ Matthew Ross

  Name: Matthew Ross   Title: Vice President

[Signature Page to Investment Agreement]

 



--------------------------------------------------------------------------------

EXHIBIT A

CERTIFICATE OF DESIGNATIONS OF

SERIES B CONVERTIBLE PREFERRED STOCK,

PAR VALUE $0.01,

OF

COTY INC.

Pursuant to Section 151 of the Delaware General Corporation Law (as amended,
supplemented or restated from time to time, the “DGCL”), COTY INC., a
corporation organized and existing under the laws of the State of Delaware (the
“Company”), in accordance with the provisions of Section 103 of the DGCL, DOES
HEREBY CERTIFY:

That, the Certificate of Amendment to the Amended and Restated Certificate of
Incorporation of the Company, as filed with the Secretary of State of the State
of Delaware (the “Certificate of Amendment”), authorizes the issuance of
[1,387,754,370] shares of capital stock, consisting of [1,000,000,000] shares of
class A common stock, par value $0.01 per share (“Class A Common Stock”),
367,754,370 shares of class B common stock, par value $0.01 per share (“Class B
Common Stock” and together with the Class A Common Stock, the “Common Stock”)
and 20,000,000 shares of preferred stock, par value $0.01 per share (“Preferred
Stock”);

That, subject to the provisions of the Amended and Restated Certificate of
Incorporation of the Company, as filed with the Secretary of State of the State
of Delaware (as amended by the Certificate of Amendment, the “Certificate of
Incorporation”), the board of directors of the Company (the “Board”) is
authorized to fix by resolution or resolutions the designations and the powers,
including voting powers, if any, preferences and relative, participating,
optional or other special rights, if any, and qualifications, limitations or
restrictions thereof, of any series of Preferred Stock, and to fix the number of
shares constituting any such series.

That, pursuant to the authority conferred upon the Board by the Certificate of
Incorporation, the Board, on [•], 2020, adopted the following resolution
designating a new series of Preferred Stock as “Series B Convertible Preferred
Stock”:

RESOLVED, that, pursuant to the authority vested in the Board in accordance with
the provisions of Article Fourth of the Certificate of Incorporation and the
provisions of Section 151 of the DGCL, a series of Preferred Stock of the
Company is hereby authorized, and the number of shares to be included in such
series, and voting powers, designations, preferences and relative,
participating, optional or other special rights, and the qualifications,
limitations and restrictions of the shares of Preferred Stock included in such
series, shall be as follows:

SECTION 1. Designation and Number of Shares. The shares of such series of
Preferred Stock shall be designated as “Series B Convertible Preferred Stock”
(the “Series B Preferred Stock”). The number of authorized shares constituting
the Series B Preferred Stock shall be 1,000,000. That number from time to time
may be increased or decreased (but not below the number of shares of Series B
Preferred Stock then outstanding) by further resolution



--------------------------------------------------------------------------------

duly adopted by the Board, or any duly authorized committee thereof and by the
filing of a certificate pursuant to the provisions of the DGCL stating that such
increase or decrease, as applicable, has been so authorized. The Company shall
not have the authority to issue fractional shares of Series B Preferred Stock.

SECTION 2. Ranking. The Series B Preferred Stock will rank, with respect to
dividend rights and rights on the distribution of assets on any voluntary or
involuntary liquidation, dissolution or winding up of the affairs of the
Company:

(a) on a parity basis with each other class or series of Capital Stock of the
Company now existing or hereafter authorized, the terms of which expressly
provide that such class or series ranks on a parity basis with the Series B
Preferred Stock as to dividend rights and rights on the distribution of assets
on any voluntary or involuntary liquidation, dissolution or winding up of the
affairs of the Company (such Capital Stock, “Parity Stock”);

(b) junior to each other class or series of Capital Stock of the Company now
existing or hereafter authorized, the terms of which expressly provide that such
class or series ranks senior to the Series B Preferred Stock as to dividend
rights and rights on the distribution of assets on any voluntary or involuntary
liquidation, dissolution or winding up of the affairs of the Company (such
Capital Stock, “Senior Stock”); and

(c) senior to the Common Stock, Series A Preferred Stock, par value $0.01 per
share, of the Company, Series A-1 Preferred Stock, par value $0.01 per share, of
the Company and each other class or series of Capital Stock of the Company now
existing or hereafter authorized, the terms of which do not expressly provide
that such class or series ranks on a parity basis with or senior to the Series B
Preferred Stock as to dividend rights and rights on the distribution of assets
on any voluntary or involuntary liquidation, dissolution or winding up of the
affairs of the Company (such Capital Stock, “Junior Stock”).

SECTION 3. Definitions. As used herein with respect to Series B Preferred Stock:

“Accrued Dividend Record Date” has the meaning set forth in Section 4(e).

“Accrued Dividends” means, as of any date, with respect to any share of Series B
Preferred Stock, all Dividends that have accrued on such share pursuant to
Section 4(b), whether or not declared, but that have not, as of such date, been
paid.

“Additional Make-Whole Shares” means, with respect to any share of Series B
Preferred Stock, (i) the number of shares of Class A Common Stock equal to the
quotient of (A) the product of (x) the Liquidation Preference with respect to
such share of Series B Preferred Stock as of the Change of Control Purchase
Date, multiplied by (y) 10.0%, such product divided by (B) the Conversion Price
as of the Change of Control Purchase Date plus (ii) cash in lieu of fractional
shares as set out in Section 11(h).

 

2



--------------------------------------------------------------------------------

“Affiliate” means, as to any Person, any other Person that, directly or
indirectly, controls, or is controlled by, or is under common control with, such
Person; provided, however, (i) that the Company and its Subsidiaries shall not
be deemed to be Affiliates of any Investor Party or any of its Affiliates,
(ii) portfolio companies (as such term is customarily used among institutional
investors) in which any Investor Party or any of its Affiliates has an
investment (whether as debt or equity) shall not be deemed an Affiliate of such
Investor Party and (iii) the Excluded Sponsor Parties shall not be deemed to be
Affiliates of any Investor Party, the Company or any of the Company’s
Subsidiaries. For this purpose, “control” (including, with its correlative
meanings, “controlled by” and “under common control with”) shall mean the
possession, directly or indirectly, of the power to direct or cause the
direction of management or policies of a Person, whether through the ownership
of securities or partnership or other ownership interests, by contract or
otherwise.

“Base Amount” means, with respect to any share of Series B Preferred Stock, as
of any date of determination, the sum of (a) the Liquidation Preference and
(b) the Base Amount Accrued Dividends with respect to such share as of such
date.

“Base Amount Accrued Dividends” means, with respect to any share of Series B
Preferred Stock, as of any date of determination, (a) if a Dividend Payment Date
has occurred since the issuance of such share, the Accrued Dividends with
respect to such share as of the Dividend Payment Date immediately preceding such
date of determination (taking into account the payment of Dividends, if any, on
or with respect to such Dividend Payment Date) or (b) if no Dividend Payment
Date has occurred since the issuance of such share, zero.

Any Person shall be deemed to “beneficially own”, to have “beneficial ownership”
of, or to be “beneficially owning” any securities (which securities shall also
be deemed “beneficially owned” by such Person) that such Person is deemed to
“beneficially own” within the meaning of Rules 13d-3 and 13d-5 under the
Exchange Act; provided that any Person shall be deemed to beneficially own any
securities that such Person has the right to acquire, whether or not such right
is exercisable within sixty (60) days or thereafter (including assuming
conversion of all Series B Preferred Stock, if any, owned by such Person to
Class A Common Stock).

“Base Redemption Price” has the meaning set forth in Section 10(a)(i).

“Board” has the meaning set forth in the recitals above.

“Business Day” means any weekday that is not a day on which banking institutions
in New York, New York are authorized or required by law, regulation or executive
order to be closed.

“Bylaws” means the Amended and Restated Bylaws of the Company, as amended and as
may be amended from time to time.

“Capital Stock” means, with respect to any Person, any and all shares of,
interests in, rights to purchase, warrants to purchase, options for,
participations in or other equivalents of or interests in (however designated)
stock issued by such Person.

 

3



--------------------------------------------------------------------------------

“Cash Dividend” has the meaning set forth in Section 4(c).

“Certificate of Amendment” has the meaning set forth in the recitals above.

“Certificate of Designations” means this Certificate of Designations relating to
the Series B Preferred Stock, as it may be amended from time to time.

“Certificate of Incorporation” has the meaning set forth in the recitals above.

“Change of Control” means the occurrence of one of the following, whether in a
single transaction or a series of transactions:

(a) any “person” or “group” (as such terms are used in Sections 13(d) and 14(d)
of the Exchange Act), is or becomes the “beneficial owner” (as defined in Rules
13d-3 and 13d-5 under the Exchange Act) (other than the JAB Group), directly or
indirectly, of 35% or more of the total voting power of the Voting Stock of the
Company, other than as a result of a transaction in which (1) the holders of
securities that represented 100% of the Voting Stock of the Company immediately
prior to such transaction are substantially the same as the holders of
securities that represent a majority of the Voting Stock of the surviving Person
or its Parent Entity immediately following such transaction and (2) the holders
of securities that represented 100% of the Voting Stock of the Company
immediately prior to such transaction own directly or indirectly Voting Stock of
the surviving Person or its Parent Entity in substantially the same proportion
to each other as immediately prior to such transaction;

(b) the merger or consolidation of the Company with or into another Person or
the merger of another Person with or into the Company, or the sale, transfer or
lease of all or substantially all of the assets of the Company (determined on a
consolidated basis), whether in a single transaction or a series of
transactions, to another Person, or any recapitalization, reclassification or
other transaction in which all or substantially all of the Common Stock is
exchanged for or converted into cash, securities or other property, other than a
transaction following which (1) in the case of a merger or consolidation
transaction, holders of securities that represented 100% of the Voting Stock of
the Company immediately prior to such transaction own directly or indirectly (in
substantially the same proportion to each other as immediately prior to such
transaction, other than changes in proportionality as a result of any cash/stock
election provided under the terms of the definitive agreement regarding such
transaction) at least a majority of the voting power of the Voting Stock of the
surviving Person in such merger or consolidation transaction immediately after
such transaction, and (2) in the case of a sale, transfer or lease of all or
substantially all of the assets of the Company, other than to a Subsidiary or a
Person that becomes a Subsidiary of the Company;

(c) shares of Class A Common Stock or shares of any other Capital Stock into
which the Series B Preferred Stock is convertible are not listed for trading on
any United States national securities exchange or cease to be traded in
contemplation of a de-listing (other than as a result of a transaction described
in clause (b) above); or

(d) the JAB Group ceases to beneficially own at least 25% of the total Voting
Power of the voting stock of the Company and the JAB Group is no longer the
largest single shareholder in the Company.

 

4



--------------------------------------------------------------------------------

“Change of Control Effective Date” has the meaning set forth in Section 9(c).

“Change of Control Purchase Date” means, with respect to each share of Series B
Preferred Stock, (i) in the case of a conversion pursuant to Section 9(a)(i),
the date on which the Company issues the shares of Class A Common Stock upon
conversion of such share and (ii) in the case of a Change of Control Put, the
date on which the Company makes the payment in full of the Change of Control Put
Price for such share to the Holder thereof or to the Transfer Agent,
irrevocably, for the benefit of such Holder.

“Change of Control Put” has the meaning set forth in Section 9(a).

“Change of Control Put Price” has the meaning set forth in Section 9(a).

“Class A Common Stock” has the meaning set forth in the recitals above.

“Class B Common Stock” has the meaning set forth in the recitals above.

“close of business” means 5:00 p.m. (New York City time).

“Closing Price” of the Class A Common Stock on any date of determination means
the closing sale price or, if no closing sale price is reported, the last
reported sale price, of the shares of the Class A Common Stock on the NYSE on
such date. If the Class A Common Stock is not traded on the NYSE on any date of
determination, the Closing Price of the Class A    on such date of determination
means the closing sale price as reported in the composite transactions for the
principal United States securities exchange or automated quotation system on
which the Class A Common Stock is so listed or quoted, or, if no closing sale
price is reported, the last reported sale price on the principal United States
securities exchange or automated quotation system on which the Class A Common
Stock is so listed or quoted, or if the Class A Common Stock is not so listed or
quoted on a United States securities exchange or automated quotation system, the
last quoted bid price for the Class A Common Stock in the over-the-counter
market as reported by OTC Markets Group Inc. or any similar organization, or, if
that bid price is not available, the market price of the Class A Common Stock on
that date as determined by an Independent Financial Advisor retained by the
Company for such purpose.

“Common Stock” has the meaning set forth in the recitals above.

“Company” has the meaning set forth in the recitals above.

“Company Redemption Right” has the meaning set forth in Section 10(a)(i).

“Constituent Person” has the meaning set forth in Section 12(a).

“Conversion Agent” means the Transfer Agent acting in its capacity as conversion
agent for the Series B Preferred Stock, and its successors and assigns.

“Conversion Date” has the meaning set forth in Section 8(a).

“Conversion Notice” has the meaning set forth in Section 8(a)(i).

 

5



--------------------------------------------------------------------------------

“Conversion Price” means, for each share of Series B Preferred Stock, a dollar
amount equal to $1,000 divided by the Conversion Rate.

“Conversion Rate” means, for each share of Series B Preferred Stock, 160.2564
shares of Class A Common Stock, subject to adjustment as set forth herein;
provided that if the condition set forth in Section 6.04 of the Investment
Agreement (the “Wella Condition”) is not satisfied on or prior to the date set
forth therein (or such later date as the Company and the Investor shall agree in
accordance with the terms of the Investment Agreement, the “Step-up Date”)),
then beginning on the next day following the Step-up Date, the Conversion Rate
for each share of Series B Preferred Stock shall be 178.0627, subject to
adjustment as set forth herein.

“Conversion Restriction” has the meaning set forth in Section 6(c).

“Current Market Price” per share of Class A Common Stock, as of any date of
determination, means the arithmetic average of the VWAP per share of Class A
Common Stock for each of the ten (10) consecutive full Trading Days ending on
the Trading Day immediately preceding such day, appropriately adjusted to take
into account the occurrence during such period of any event described in
Section 11.

“DGCL” has the meaning set forth in the recitals above.

“Distributed Property” has the meaning set forth in Section 11(a)(iv).

“Distribution Transaction” means any distribution of equity securities of a
Subsidiary of the Company to holders of Common Stock, whether by means of a
spin-off, split-off, redemption, reclassification, exchange, stock dividend,
share distribution, rights offering or similar transaction.

“Dividend Accrual” has the meaning set forth in Section 4(b).

“Dividend Accrual Ratio” has the meaning set forth in Section 4(c).

“Dividend Payment Date” means March 31, June 30, September 30 and December 31 of
each year; provided that if any such Dividend Payment Date is not a Business
Day, then the applicable Dividend shall be payable on the next Business Day
immediately following such Dividend Payment Date, without any interest.

“Dividend Payment Period” means in respect of any share of Series B Preferred
Stock the period from and including the Issuance Date of such share to but
excluding the next Dividend Payment Date and, subsequently, in each case the
period from and including any Dividend Payment Date to but excluding the next
Dividend Payment Date.

“Dividend Rate” means 9.0% or, to the extent and during the period with respect
to which such rate has been adjusted as provided in Section 4(d) and/or
Section 9(g), such adjusted rate; provided that if the Wella Condition is not
satisfied on or prior to the Step-up Date, the Dividend Rate shall mean 12.0%
beginning on the next day following the Step-up Date. If the Wella Condition is
satisfied on or prior to the Step-up Date, then on the seven (7) year

 

6



--------------------------------------------------------------------------------

anniversary of the Initial Issuance Date, the Dividend Rate shall increase by
1%, and thereafter shall increase by 1% on each subsequent anniversary (provided
that under no circumstances shall the Dividend Rate exceed 12.0%).

“Dividend Record Date” has the meaning set forth in Section 4(e).

“Dividends” has the meaning set forth in Section 4(a).

“Excess Amount” has the meaning set forth in Section 6(c).

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

“Exchange Property” has the meaning set forth in Section 12(a).

“Excluded Sponsor Parties” has the meaning set forth in the Investment
Agreement.

“Existing Credit Agreement” has the meaning set forth in the Investment
Agreement.

“Expiration Date” has the meaning set forth in Section 11(a)(iii).

“Fair Market Value” means, with respect to any security or other property, the
fair market value of such security or other property as reasonably determined in
good faith by a majority of the Board, or an authorized committee thereof,
(i) after consultation with an Independent Financial Advisor, as to any security
or other property with a Fair Market Value of less than $50,000,000, or
(ii) otherwise using an Independent Financial Advisor to provide a valuation
opinion.

“Holder” means a Person in whose name the shares of the Series B Preferred Stock
are registered, which Person shall be treated by the Company, Transfer Agent,
Registrar, paying agent and Conversion Agent as the absolute owner of the shares
of Series B Preferred Stock for the purpose of making payment and settling
conversions and for all other purposes; provided that, to the fullest extent
permitted by law, no Person that has received shares of Series B Preferred Stock
in violation of the Investment Agreement shall be a Holder, the Transfer Agent,
Registrar, paying agent and Conversion Agent, as applicable, shall not, unless
directed otherwise by the Company, recognize any such Person as a Holder and the
Person in whose name the shares of the Series B Preferred Stock were registered
immediately prior to such transfer shall remain the Holder of such shares.

“HSR Act” means the Hart-Scott-Rodino Antitrust Improvements Act of 1976, as
amended, and the rules and regulations promulgated thereunder.

“Implied Quarterly Dividend Amount” means, with respect to any share of Series B
Preferred Stock, as of any date, the product of (a) the Base Amount of such
share on the first day of the applicable Dividend Payment Period (or in the case
of the first Dividend Payment Period for such share, as of the Issuance Date of
such share) multiplied by (b) one fourth of the Dividend Rate applicable on such
date.

 

7



--------------------------------------------------------------------------------

“Independent Financial Advisor” means an accounting, appraisal, investment
banking firm or consultant of nationally recognized standing; provided, however,
that such firm or consultant is not an Affiliate of the Company.

“Individual Holder Share Cap” means, with respect to any individual Holder, the
maximum number of shares of Common Stock that could be issued by the Company to
such Holder without triggering a change of control under NYSE Rule 312.03(d) (or
its successor).

“Initial Change of Control Notice” has the meaning set forth in Section 9(b).

“Investment Agreement” means that certain Investment Agreement between the
Company and the Investor dated as of May 11, 2020, as it may be amended,
supplemented or otherwise modified from time to time, with respect to certain
terms and conditions concerning, among other things, the rights of and
restrictions on the Holders.

“Investor” has the meaning set forth in the Investment Agreement.

“Investor Designee” means an individual nominated by the Board as a “Investor
Designee” for election to the Board pursuant to Section 5.10(a), Section 5.10(c)
or Section 5.10(d) of the Investment Agreement.

“Investor Parties” means the Investor and each Permitted Transferee of the
Investor to whom shares of Series B Preferred Stock or Class A Common Stock are
transferred pursuant to Section 5.08(b)(i) of the Investment Agreement.

“Issuance Date” means, with respect to any share of Series B Preferred Stock,
the date of issuance of such share.

“JAB Entities” means each of JAB Holding Company S.a.r.l and JAB Consumer Fund
SCA SICAR.

“JAB Affiliates” means (i) any JAB Entity and (ii) any Person that (a) is
organized by a JAB Entity or an Affiliate of a JAB Entity, and (b), directly or
indirectly, is controlled by the JAB Entities, but excluding any operating
portfolio companies of the foregoing.

“JAB Group” means the collective reference to the JAB Entities and their JAB
Affiliates.

“Junior Stock” has the meaning set forth in Section 2(c).

“Liquidation Preference” means, with respect to any share of Series B Preferred
Stock, as of any date, $1,000 per share.

“Mandatory Conversion” has the meaning set forth in Section 7(a).

“Mandatory Conversion Date” has the meaning set forth in Section 7(a).

 

8



--------------------------------------------------------------------------------

“Mandatory Conversion Price” means 200% of the Conversion Price, as adjusted
pursuant to the provisions of Section 11(a). The Mandatory Conversion Price
shall initially be $12.48.

“Market Disruption Event” means any of the following events:

(a) any suspension of, or limitation imposed on, trading of the Class A Common
Stock by any exchange or quotation system on which the Closing Price is
determined pursuant to the definition of the term “Closing Price” (the “Relevant
Exchange”) during the one-hour period prior to the close of trading for the
regular trading session on the Relevant Exchange (or for purposes of determining
the VWAP per share of Class A Common Stock, any period or periods aggregating
one half-hour or longer during the regular trading session on the relevant day)
and whether by reason of movements in price exceeding limits permitted by the
Relevant Exchange as to securities generally, or otherwise relating to the
Class A Common Stock or options contracts relating to the Class A Common Stock
on the Relevant Exchange; or

(b) any event that disrupts or impairs (as determined by the Company in its
reasonable discretion) the ability of market participants during the one-hour
period prior to the close of trading for the regular trading session on the
Relevant Exchange (or for purposes of determining the VWAP per share of Class A
Common Stock, any period or periods aggregating one half-hour or longer during
the regular trading session on the relevant day) in general to effect
transactions in, or obtain market values for, the Class A Common Stock on the
Relevant Exchange or to effect transactions in, or obtain market values for,
options contracts relating to the Class A Common Stock on the Relevant Exchange.

“Notice of Company Redemption” has the meaning set forth in Section 10(a)(ii).

“Notice of Mandatory Conversion” has the meaning set forth in Section 7(b).

“NYSE” means the New York Stock Exchange.

“Officer’s Certificate” means a certificate signed by the Chief Executive
Officer, the Chief Financial Officer or the Secretary of the Company.

“Original Issuance Date” means the Closing Date, as defined in the Investment
Agreement.

“Parent Entity” means, with respect to any Person, any other Person of which
such first Person is a direct or indirect wholly owned Subsidiary.

“Parity Stock” has the meaning set forth in Section 2(a).

“Permitted Transferee” has the meaning set forth in the Investment Agreement.

 

9



--------------------------------------------------------------------------------

“Person” means any individual, corporation, estate, partnership, joint venture,
association, joint-stock company, limited liability company, trust,
unincorporated organization or any other entity.

“Preferred Stock” has the meaning set forth in the recitals above.

“Record Date” means, with respect to any dividend, distribution or other
transaction or event in which holders of Common Stock have the right to receive
any cash, securities or other property or in which Common Stock is exchanged for
or converted into any combination of cash, securities or other property, the
date fixed for determination of holders of Common Stock entitled to receive such
cash, securities or other property (whether such date is fixed by the Board or
by statute, contract or otherwise).

“Redemption Date” means, with respect to each share of Series B Preferred Stock,
the date on which the Company makes the payment in full of the Redemption Price
for each such share either to the Holder of such share or to the Transfer Agent,
irrevocably, for the benefit of such Holder.

“Redemption Price” has the meaning set forth in Section 10(a)(i).

“Registrar” means the Transfer Agent acting in its capacity as registrar for the
Series B Preferred Stock, and its successors and assigns.

“Relevant Exchange” has the meaning set forth in the definition of the term
“Market Disruption Event”.

“Reorganization Event” has the meaning set forth in Section 12(a).

“Required Number of Shares” has the meaning set forth in Section 9(g).

“Second Fall-Away of Investor Board Rights” has the meaning set forth in the
Investment Agreement.

“Senior Stock” has the meaning set forth in Section 2(b).

“Series B Preferred Stock” has the meaning set forth in Section 1.

“Stockholder Approval” means all approvals, if any, of the shareholders of the
Company required in compliance with NYSE Rule 312.03(d) (or its successor).

“Subsidiary”, when used with respect to any Person, means any corporation,
limited liability company, partnership, association, trust or other entity of
which (i) securities or other ownership interests representing more than 50% of
the ordinary voting power (or, in the case of a partnership, more than 50% of
the general partnership interests) or (ii) sufficient voting rights to elect at
least a majority of the board of directors or other governing body are, as of
such date, owned by such Person or one or more Subsidiaries of such Person or by
such Person and one or more Subsidiaries of such Person.

 

10



--------------------------------------------------------------------------------

“Trading Day” means a Business Day on which the Relevant Exchange is scheduled
to be open for business and on which there has not occurred a Market Disruption
Event.

“Trading Period” has the meaning set forth in Section 7(a).

“Transfer Agent” means the Person acting as Transfer Agent, Registrar and paying
agent and Conversion Agent for the Series B Preferred Stock, and its successors
and assigns. The Transfer Agent initially shall be Computershare Trust Company,
N.A.

“Trigger Event” has the meaning set forth in Section 11(a)(vii).

“Voting Stock” means (i) with respect to the Company, the Common Stock, the
Series B Preferred Stock (subject to the limitations set forth herein) and any
other Capital Stock of the Company having the right to vote generally in any
election of directors of the Board and (ii) with respect to any other Person,
all Capital Stock of such Person having the right to vote generally in any
election of directors of the board of directors of such Person or other similar
governing body.

“VWAP” per share of Class A Common Stock on any Trading Day means the per share
volume-weighted average price as displayed under the heading Bloomberg VWAP on
Bloomberg (or, if Bloomberg ceases to publish such price, any successor service
reasonably chosen by the Company) page “COTY<equity> AQR” (or its equivalent
successor if such page is not available) in respect of the period from the open
of trading on the relevant Trading Day until the close of trading on such
Trading Day (or if such volume-weighted average price is unavailable, the market
price of one share of Class A Common Stock on such Trading Day determined, using
a volume-weighted average method, by an Independent Financial Advisor retained
for such purpose by the Company).

SECTION 4. Dividends. (a) Holders shall be entitled to receive dividends of the
type and in the amount determined as set forth in this Section 4 (such
dividends, “Dividends”).

(b) Accrual of Dividends. Dividends on each share of Series B Preferred Stock
(i) shall accrue on a daily basis from and including the Issuance Date of such
share, whether or not declared and whether or not the Company has assets legally
available to make payment thereof, at a rate equal to the Dividend Rate as
further specified below and (ii) shall be payable quarterly in arrears, if, as
and when authorized by the Board, or any duly authorized committee thereof, and
declared by the Company, to the extent not prohibited by law, on each Dividend
Payment Date, commencing on the first Dividend Payment Date following the
Issuance Date of such share. The amount of Dividends accruing with respect to
any share of Series B Preferred Stock for any day shall be determined by
dividing (x) the Implied Quarterly Dividend Amount as of such day by (y) the
actual number of days in the Dividend Payment Period in which such day falls;
provided that if during any Dividend Payment Period any Accrued Dividends in
respect of one or more prior Dividend Payment Periods are paid, then after the
date of such payment the amount of Dividends accruing with respect to any share
of Series B Preferred Stock for any day shall be determined by dividing (x) the
Implied Quarterly Dividend Amount (recalculated to take into account such
payment of Accrued Dividends) by (y) the actual number of days in such

 

11



--------------------------------------------------------------------------------

Dividend Payment Period. The amount of Dividends payable with respect to any
share of Series B Preferred Stock for any Dividend Payment Period shall equal
the sum of the daily Dividend amounts accrued in accordance with the prior
sentence of this Section 4(b) with respect to such share during such Dividend
Payment Period. For the avoidance of doubt, for any share of Series B Preferred
Stock with an Issuance Date that is not a Dividend Payment Date, the amount of
Dividends payable with respect to the initial Dividend Payment Period for such
share shall equal the product of (A) the daily accrual determined as specified
in the prior sentence, assuming a full Dividend Payment Period in accordance
with the definition of such term, and (B) the number of days from and including
such Issuance Date to but excluding the next Dividend Payment Date.

(c) Payment of Dividend. With respect to any Dividend Payment Date, the Company
will pay or accrue, to the extent permitted by applicable law, in its sole
discretion, Dividends on each share of Series B Preferred Stock (i) in cash (any
Dividend or portion of a Dividend paid in cash, a “Cash Dividend”), if, as and
when authorized by the Board, or any duly authorized committee thereof, and
declared by the Company, (ii) by increasing the amount of Accrued Dividends with
respect to such share (such increase described in this clause (ii) a “Dividend
Accrual”) or (iii) through a combination of either of the foregoing; provided
that (A) Cash Dividend payments shall be aggregated per Holder and shall be made
to the nearest cent (with $.005 being rounded upward), and (B) with respect to
any Dividend Payment Date where the Company elects a combination of a Dividend
Accrual and a payment of a Cash Dividend, the proportion of any Dividend paid
with respect to any Holder that consists of a Dividend Accrual (the “Dividend
Accrual Ratio”) shall be the same as the Dividend Accrual Ratio with respect to
each Dividend paid to each other Holder that is entitled to a Dividend or
Dividend Accrual on such Dividend Payment Date. Accrued Dividends in respect of
any prior Dividend Payment Periods may be paid on any date (whether or not such
date is a Dividend Payment Date) if, as and when authorized by the Board, or any
duly authorized committee thereof as declared by the Company; provided that the
Company may not pay in cash any Accrued Dividends after a Conversion Notice has
been delivered to the Conversion Agent hereunder.

(d) Arrearages. If the Company fails to declare and pay a full Dividend on the
Series B Preferred Stock on any Dividend Payment Date, then any Dividends
otherwise payable on such Dividend Payment Date on the Series B Preferred Stock
shall continue to accrue and cumulate at annual rate equal to then applicable
Dividend Rate plus 1%, until such failure is cured, payable quarterly in arrears
on each Dividend Payment Date, for the period from and including the first
Dividend Payment Date (or the Issuance Date, as applicable) upon which the
Company fails to pay a full Dividend on the Series B Preferred Stock through but
not including the latest of the day upon which the Company pays in accordance
with Section 4(c) all Dividends on the Series B Preferred Stock that are then in
arrears. Dividends shall accumulate from the most recent date through which
Dividends shall have been paid, or, if no Dividends have been paid, from the
Issuance Date.

(e) Record Date. The record date for payment of Dividends that are declared and
paid on any relevant Dividend Payment Date will be the close of business on the
fifteenth (15th) day of the calendar month which contains the relevant Dividend
Payment Date (each, a “Dividend Record Date”), and the record date for payment
of any Accrued Dividends that were not declared and paid on any relevant
Dividend Payment Date will be the close of business on the date that is
established by the Board, or a duly authorized committee thereof, as such, which

 

12



--------------------------------------------------------------------------------

will not be more than forty-five (45) days prior to the date on which such
Dividends are paid (each, an “Accrued Dividend Record Date”), in each case
whether or not such day is a Business Day.

(f) Priority of Dividends. So long as any shares of Series B Preferred Stock
remain outstanding, following March 31, 2021, unless full Dividends on all
outstanding shares of Series B Preferred Stock that have accrued from and
including March 31, 2021 have been declared and paid in cash, or have been or
contemporaneously are declared and a sum sufficient for the payment of those
Dividends has been or is set aside for the benefit of the Holders, the Company
may not declare any cash dividend on, or make any cash distributions relating
to, Junior Stock or Parity Stock, or redeem, purchase, acquire (either directly
or through any Subsidiary) or make a liquidation payment relating to, any Junior
Stock or Parity Stock, other than:

(i) purchases, redemptions or other acquisitions of shares of Junior Stock in
connection with any employment contract, benefit plan or other similar
arrangement with or for the benefit of current or former employees, officers,
directors or consultants;

(ii) purchases of Junior Stock through the use of the proceeds of a
substantially contemporaneous sale of other shares of Junior Stock;

(iii) as a result of an exchange or conversion of any class or series of Parity
Stock or Junior Stock for any other class or series of Parity Stock (in the case
of Parity Stock) or Junior Stock (in the case of Parity Stock or Junior Stock);

(iv) purchases of fractional interests in shares of Parity Stock or Junior Stock
pursuant to the conversion or exchange provisions of such Parity Stock or Junior
Stock or the security being converted or exchanged;

(v) payment of any dividends in respect of Junior Stock where the dividend is in
the form of the same stock or rights to purchase the same stock as that on which
the dividend is being paid;

(vi) distributions of Junior Stock or rights to purchase Junior Stock; or

(vii) any dividend in connection with the implementation of a shareholders’
rights or similar plan, or the redemption or repurchase of any rights under any
such plan.

Notwithstanding the foregoing, for so long as any shares of Series B Preferred
Stock remain outstanding, if dividends are not declared and paid in full upon
the shares of Series B Preferred Stock and any Parity Stock, all dividends
declared upon shares of Series B Preferred Stock and any Parity Stock will be
declared on a proportional basis so that the amount of dividends declared per
share will bear to each other the same ratio that all accrued and unpaid
dividends as of the end of the most recent Dividend Payment Period per share of
Series B Preferred Stock and accrued and unpaid dividends as of the end of the
most recent dividend period per share of any Parity Stock bear to each other.

 

13



--------------------------------------------------------------------------------

Subject to the provisions of this Section 4, dividends may be authorized by the
Board, or any duly authorized committee thereof, and declared and paid by the
Company, or any duly authorized committee thereof, on any Junior Stock and
Parity Stock from time to time and the Holders will not be entitled to
participate in those dividends (other than pursuant to the adjustments otherwise
provided under Section 11(a) or Section 12(a), as applicable).

(g) Conversion Following a Record Date. If the Conversion Date for any shares of
Series B Preferred Stock is prior to the close of business on a Dividend Record
Date or an Accrued Dividend Record Date, the Holder of such shares will not be
entitled to any dividend in respect of such Dividend Record Date or Accrued
Dividend Record Date, as applicable, other than through the inclusion of Accrued
Dividends as of the Conversion Date in the calculation under Section 6(a) or
Section 7(a), as applicable. If the Conversion Date for any shares of Series B
Preferred Stock is after the close of business on a Dividend Record Date or an
Accrued Dividend Record Date but prior to the corresponding payment date for
such dividend, the Holder of such shares as of such Dividend Record Date or
Accrued Dividend Record Date, as applicable, shall be entitled to receive such
dividend, notwithstanding the conversion of such shares prior to the applicable
Dividend Payment Date; provided that the amount of such Dividend shall not be
included for the purpose of determining the amount of Accrued Dividends under
Section 6(a) or Section 7(a), as applicable, with respect to such Conversion
Date.

SECTION 5. Liquidation Rights. (a) Liquidation. In the event of any voluntary or
involuntary liquidation, dissolution or winding up of the affairs of the
Company, the Holders shall be entitled, out of assets legally available
therefor, before any distribution or payment out of the assets of the Company
may be made to or set aside for the holders of any Junior Stock, and subject to
the rights of the holders of any Senior Stock or Parity Stock and the rights of
the Company’s existing and future creditors, to receive in full a liquidating
distribution in cash and in the amount per share of Series B Preferred Stock
equal to the greater of (i) the sum of (A) the Liquidation Preference plus
(B) the Accrued Dividends with respect to such share of Series B Preferred Stock
as of the date of such voluntary or involuntary liquidation, dissolution or
winding up of the affairs of the Company and (ii) the amount such Holders would
have received had such Holders, immediately prior to such voluntary or
involuntary liquidation, dissolution or winding up of the affairs of the
Company, converted such shares of Series B Preferred Stock into Class A Common
Stock (pursuant to Section 6 without regard to any of the limitations on
convertibility contained therein). Holders shall not be entitled to any further
payments in the event of any such voluntary or involuntary liquidation,
dissolution or winding up of the affairs of the Company other than what is
expressly provided for in this Section 5 and will have no right or claim to any
of the Company’s remaining assets.

(b) Partial Payment. If in connection with any distribution described in
Section 5(a) above, the assets of the Company or proceeds therefrom are not
sufficient to pay in full the aggregate liquidating distributions required to be
paid pursuant to Section 5(a) to all Holders and the liquidating distributions
payable to all holders of any Parity Stock, the amounts distributed to the
Holders and to the holders of all such Parity Stock shall be paid pro rata in
accordance with the respective aggregate liquidating distributions to which they
would otherwise be entitled if all amounts payable thereon were paid in full.

 

14



--------------------------------------------------------------------------------

(c) Merger, Consolidation and Sale of Assets Not Liquidation. For purposes of
this Section 5, the sale, conveyance, exchange or transfer (for cash, shares of
stock, securities or other consideration) of all or substantially all of the
property and assets of the Company shall not be deemed a voluntary or
involuntary liquidation, dissolution or winding up of the affairs of the
Company, nor shall the merger, consolidation, statutory exchange or any other
business combination transaction of the Company into or with any other Person or
the merger, consolidation, statutory exchange or any other business combination
transaction of any other Person into or with the Company be deemed to be a
voluntary or involuntary liquidation, dissolution or winding up of the affairs
of the Company.

SECTION 6. Right of the Holders to Convert.

(a) Each Holder shall have the right, at such Holder’s option, subject to the
conversion procedures set forth in Section 8, to convert each share of such
Holder’s Series B Preferred Stock at any time into (i) the number of shares of
Class A Common Stock equal to the quotient of (A) the sum of the Liquidation
Preference and the Accrued Dividends with respect to such share of Series B
Preferred Stock as of the applicable Conversion Date divided by (B) the
Conversion Price as of the applicable Conversion Date plus (ii) cash in lieu of
fractional shares as set out in Section 11(h); provided that no such conversion
shall be permitted until the expiration or early termination of the applicable
waiting period under the HSR Act with respect to any conversion of the Series B
Preferred Stock. The right of conversion may be exercised as to all or any
portion of such Holder’s Series B Preferred Stock from time to time; provided
that, in each case, no right of conversion may be exercised by a Holder in
respect of fewer than 1,000 shares of Series B Preferred Stock (unless such
conversion relates to all shares of Series B Preferred Stock held by such
Holder).

(b) The Company shall at all times reserve and keep available out of its
authorized and unissued Class A Common Stock, solely for issuance upon the
conversion of the Series B Preferred Stock, such number of shares of Class A
Common Stock as shall from time to time be issuable upon the conversion of all
the shares of Series B Preferred Stock then outstanding. Any shares of Class A
Common Stock issued upon conversion of Series B Preferred Stock shall be duly
authorized, validly issued, fully paid and nonassessable.

(c) Notwithstanding the foregoing or anything else in this Certificate of
Designations to the contrary, unless and until the Stockholder Approval (to the
extent required under the listing rules of the NYSE) is obtained, no Holder
shall have the right to acquire shares of Class A Common Stock, and the Company
shall not be required to issue shares of Class A Common Stock to such Holder, in
excess of such Holder’s Individual Holder Share Cap (the “Conversion
Restriction”), and the Company shall either obtain Stockholder Approval of such
issuance or deliver, in lieu of any shares of Class A Common Stock otherwise
deliverable upon conversion in excess of the Conversion Restriction, an amount
of cash per share equal to the VWAP per share of Class A Common Stock on the
Trading Day immediately preceding the Conversion Date (such cash amount, the
“Excess Amount”).

SECTION 7. Mandatory Conversion by the Company. (a) So long as an effective
Shelf Registration Statement (as defined in the Registration Rights Agreement)
is in effect, at any time after the three (3) year anniversary of the Original
Issuance Date, if the

 

15



--------------------------------------------------------------------------------

VWAP per share of Class A Common Stock was greater than the Mandatory Conversion
Price for at least twenty (20) Trading Days in any period of thirty
(30) consecutive Trading Days (such thirty (30) consecutive Trading Day period,
the “Trading Period”), the Company may elect to convert (a “Mandatory
Conversion”) all or any portion of the outstanding shares of Series B Preferred
Stock into shares of Class A Common Stock (the date selected by the Company for
any Mandatory Conversion pursuant to this Section 7(a), the “Mandatory
Conversion Date”). In the case of a Mandatory Conversion, each share of Series B
Preferred Stock then outstanding shall be converted into (i) the number of
shares of Class A Common Stock equal to the quotient of (A) the sum of the
Liquidation Preference and the Accrued Dividends with respect to such share of
Series B Preferred Stock as of the Mandatory Conversion Date divided by (B) the
Conversion Price of such share in effect as of the Mandatory Conversion Date
plus (ii) cash in lieu of fractional shares as set out in Section 11(h);
provided that, if as a result of the Conversion Restriction, all shares of
Series B Preferred Stock may not be converted into Class A Common Stock at such
time, either obtain Stockholder Approval of such issuances or deliver the
maximum number of shares of Class A Common Stock that may be issued upon
conversion of the Series B Preferred Stock at such time, together with an amount
of cash equal to the Excess Amount in lieu of any such shares of Class A Common
Stock otherwise deliverable upon a Mandatory Conversion in excess of the
Conversion Restrictions.

(b) Notice of Mandatory Conversion. If the Company elects to effect a Mandatory
Conversion, the Company shall, within ten (10) Business Days following the
completion of the applicable thirty (30) day Trading Period referred to in
Section 7(a) above, provide notice of the Mandatory Conversion to each Holder
(such notice, a “Notice of Mandatory Conversion”). For the avoidance of doubt, a
Notice of Mandatory Conversion does not limit a Holder’s right to convert on a
Conversion Date prior to the Mandatory Conversion Date. The Mandatory Conversion
Date selected by the Company shall be no less than ten (10) Business Days and no
more than twenty (20) Business Days after the date on which the Company provides
the Notice of Mandatory Conversion to the Holders. The Notice of Mandatory
Conversion shall state, as appropriate:

(i) the Mandatory Conversion Date selected by the Company; and

(ii) the Conversion Rate as in effect on the Mandatory Conversion Date, the
number of shares Series B Preferred Stock to be converted from such Holder, the
number of shares of Class A Common Stock to be issued to such Holder upon
conversion of each such share of Series B Preferred Stock and, if applicable,
the amount of Accrued Dividends as of the Mandatory Conversion Date.

(c) Partial Mandatory Conversion. In the event that the Mandatory Conversion is
exercised with respect to shares of Series B Preferred Stock representing less
than all the shares of Series B Preferred Stock outstanding at such time, the
shares to be converted shall be converted by the Company on a pro rata basis
based on the then-outstanding shares of Series B Preferred Stock. If fewer than
all the shares of Series B Preferred Stock represented by any certificate are
converted, new certificates shall be issued representing the shares of Series B
Preferred Stock that remain outstanding without charge to the Holder thereof, to
the extent applicable.

 

16



--------------------------------------------------------------------------------

SECTION 8. Conversion Procedures and Effect of Conversion. (a) Conversion
Procedure. A Holder must do each of the following in order to convert shares of
Series B Preferred Stock pursuant to this Section 8(a):

(i) in the case of a conversion pursuant to Section 6(a), complete and manually
sign the conversion notice provided by the Conversion Agent (the “Conversion
Notice”), and deliver such notice to the Conversion Agent; provided that a
Conversion Notice may be conditional on the completion of a Change of Control or
other corporate transaction;

(ii) deliver to the Conversion Agent the certificate or certificates (if any)
representing the shares of Series B Preferred Stock to be converted;

(iii) if required, furnish appropriate endorsements and transfer documents; and

(iv) if required, pay any stock transfer, documentary, stamp or similar taxes
not payable by the Company pursuant to Section 21.

The “Conversion Date” means (A) with respect to conversion of any shares of
Series B Preferred Stock at the option of any Holder pursuant to Section 6(a),
the date on which such Holder complies with the procedures in this Section 8(a)
(including the satisfaction of any conditions to conversion set forth in the
Conversion Notice) and (B) with respect to Mandatory Conversion pursuant to
Section 7(a), the Mandatory Conversion Date.

(b) Effect of Conversion. Effective immediately prior to the close of business
on the Conversion Date applicable to any shares of Series B Preferred Stock,
Dividends shall no longer accrue or be declared on any such shares of Series B
Preferred Stock, and such shares of Series B Preferred Stock shall cease to be
outstanding.

(c) Record Holder of Underlying Securities as of Conversion Date. The Person or
Persons entitled to receive the Class A Common Stock and, to the extent
applicable, cash, securities or other property issuable upon conversion of
Series B Preferred Stock on a Conversion Date shall be treated for all purposes
as the record holder(s) of such shares of Class A Common Stock and/or cash,
securities or other property as of the close of business on such Conversion
Date. As promptly as practicable on or after the Conversion Date and, if
applicable, compliance by the applicable Holder with the relevant procedures
contained in Section 8(a) (and in any event no later than three (3) Trading Days
thereafter; provided however that, if a written notice from the Holder in
accordance with Section 8(a)(i) specifies a date of delivery for any shares of
Class A Common Stock, such shares shall be delivered on the date so specified,
which shall be no earlier than the second (2nd) Business Day immediately
following the date of such notice and no later than the seventh (7th) Business
Day thereafter), the Company shall issue the number of whole shares of Class A
Common Stock issuable upon conversion (and deliver payment of cash in lieu of
fractional shares as set out in Section 11(h) and any Excess Amount) and, to the
extent applicable, any cash, securities or other property issuable thereon. Such
delivery of shares of Class A Common Stock, securities or other property shall
be made by book-entry or, at the request of the Holder, by delivering a notice
to the Conversion Agent, through the facilities of The Depositary Trust Company
or in certificated form. Any such certificate or certificates shall be delivered
by the Company to the appropriate Holder on a book-entry basis,

 

17



--------------------------------------------------------------------------------

through the facilities of The Depositary Trust Company, or by mailing
certificates evidencing the shares to the Holders, in each case at their
respective addresses as set forth in the Conversion Notice (in the case of a
conversion pursuant to Section 6(a)) or in the records of the Company or as set
forth in a notice from the Holder to the Conversion Agent, as applicable (in the
case of a Mandatory Conversion). In the event that a Holder shall not by written
notice designate the name in which shares of Class A Common Stock (and payments
of cash in lieu of fractional shares) and, to the extent applicable, cash,
securities or other property to be delivered upon conversion of shares of Series
B Preferred Stock should be registered or paid, or the manner in which such
shares, cash, securities or other property should be delivered, the Company
shall be entitled to register and deliver such shares, securities or other
property, and make such payment, in the name of the Holder and in the manner
shown on the records of the Company.

(d) Status of Converted or Reacquired Shares. Shares of Series B Preferred Stock
converted in accordance with this Certificate of Designations, or otherwise
acquired by the Company in any manner whatsoever, shall be retired promptly
after the conversion or acquisition thereof. All such shares shall, upon their
retirement and any filing required by the DGCL, become authorized but unissued
shares of Preferred Stock, without designation as to series until such shares
are once more designated as part of a particular series by the Board pursuant to
the provisions of the Certificate of Incorporation.

(e) Partial Conversion. In case any certificate for shares of Series B Preferred
Stock shall be surrendered for partial conversion, the Company shall, at its
expense, execute and deliver to or upon the written order of the Holder of the
certificate so surrendered a new certificate for the shares of Series B
Preferred Stock not converted.

SECTION 9. Change of Control. (a) Holder Rights Upon Change of Control. Upon the
occurrence of a Change of Control, each Holder of outstanding shares of Series B
Preferred Stock may, at such Holder’s election, (i) effective as of immediately
prior to the Change of Control, convert all or a portion of its shares of Series
B Preferred Stock pursuant to Section 6(a); provided, that, if the Change of
Control Effective Date occurs at any time prior to the fifth (5th) anniversary
of the Original Issuance Date and a Holder elects to convert all or a portion of
its shares of Series B Preferred Stock in accordance with this Section 9(a)(i),
in addition to the number of shares of Class A Common Stock issued upon
conversion of such Series B Preferred Stock pursuant to Section 6(a), the
Company shall issue such holder of Series B Preferred Stock a number of shares
of Class A Common Stock equal to the Additional Make-Whole Shares, or
(ii) require the Company to purchase (a “Change of Control Put”) all or a
portion of such Holder’s shares of Series B Preferred Stock that have not been
so converted at a purchase price per share of Series B Preferred Stock, payable
in cash, equal to the (A) if the Change of Control Effective Date occurs at any
time prior to the fifth (5th) anniversary of the Original Issuance Date, the
product of 110% multiplied by the sum of (x) the Liquidation Preference of such
share of Series B Preferred Stock, plus (y) the Accrued Dividends in respect of
such share of Series B Preferred Stock as of the applicable Change of Control
Purchase Date and (B) if the Change of Control Effective Date occurs on or after
the fifth (5th) anniversary of the Original Issuance Date, 100%, multiplied by
the Redemption Price, as of the applicable Change of Control Purchase Date (the
“Change of Control Put Price”); provided that the Company shall only be required
to pay the Change of Control Put Price to the extent such purchase can be made
out of funds legally available therefor in accordance with Section 9(g) and

 

18



--------------------------------------------------------------------------------

in conformity with the terms the Existing Credit Agreement as set forth in
Section 9(j). For clarity, any shares of Series B Preferred Stock that a Holder
does not convert as set forth in clause (i) above or subject to the Change of
Control Put as set forth in clause (ii) above shall remain outstanding.

(b) Initial Change of Control Notice. On or before the twentieth (20th) Business
Day prior to the date on which the Company anticipates consummating a Change of
Control (or, if later, promptly after the Company discovers that a Change of
Control may occur), a written notice (the “Initial Change of Control Notice”)
shall be sent by or on behalf of the Company to the Holders as they appear in
the records of the Company, which notice shall contain (i) the date on which the
Change of Control is anticipated to be effected (or, if applicable, the date on
which a Schedule TO or other schedule, form or report disclosing a Change of
Control was filed), (ii) a description of the material terms and conditions of
the Change of Control and (iii) the then applicable Conversion Rate. No later
than ten (10) Business Days prior to the date on which the Company anticipates
consummating the Change of Control as set forth in the Initial Change of Control
Notice (or, if the Change of Control has already occurred as provided in the
Initial Change of Control Notice, promptly, but no later than the tenth (10th)
Business Day following receipt thereof), any Holder that desires to exercise its
rights pursuant to Section 9(a) shall notify the Company in writing thereof and
shall specify (x) whether such Holder is electing to exercise its rights
pursuant to Section 9(a)(i), (ii) or both, and (y) the number of shares of
Series B Preferred Stock subject thereto.

(c) Final Change of Control Put Notice. If a Holder elects to exercise its
rights pursuant to Section 9(a)(ii), within two (2) days following the effective
date of the Change of Control (the “Change of Control Effective Date”) (or if
the Company discovers later than such date that a Change of Control has
occurred, promptly following the date of such discovery), a final written notice
shall be sent by or on behalf of the Company to the Holders as they appear in
the records of the Company on such Change of Control Effective Date, which
notice shall contain:

(i) a statement setting forth in reasonable detail the calculation of the Change
of Control Put Price with respect to such Holder;

(ii) the Change of Control Purchase Date, which shall be no later than 60 days
after such notice is sent; provided, that a reasonable amount of time shall be
provided between delivery of such notice and the Change of Control Purchase Date
to allow such Holder to comply with the instructions delivered pursuant to
Section 9(c)(iii) below; and

(iii) the instructions a Holder must follow to receive the Change of Control Put
Price in connection with such Change of Control.

(d) Change of Control Put Procedure. To receive the Change of Control Put Price,
a Holder must surrender to the Transfer Agent in accordance with the
instructions delivered pursuant to Section 9(c)(iii), the certificates
representing the shares of Series B Preferred Stock to be repurchased by the
Company or lost stock affidavits therefor, to the extent applicable.

 

19



--------------------------------------------------------------------------------

(e) Delivery upon Change of Control Put. Upon a Change of Control Put, subject
to Section 9(g) and Section 9(j) below, the Company (or its successor) shall
deliver or cause to be delivered to the Holder by wire transfer of immediately
available funds, the Change of Control Put Price for such Holder’s shares of
Series B Preferred Stock.

(f) Treatment of Shares. Until a share of Series B Preferred Stock is purchased
by the payment or deposit in full of the applicable Change of Control Put Price
as provided in Section 9(i), such share of Series B Preferred Stock will remain
outstanding and will be entitled to all of the powers, designations, preferences
and other rights provided herein; provided that no such shares of Series B
Preferred Stock may be converted into shares of Class A Common Stock following
the Change of Control Effective Date.

(g) Sufficient Funds. If the Company shall not have sufficient funds legally
available under the DGCL to purchase all shares of Series B Preferred Stock that
Holders have requested to be purchased under Section 9(a) (the “Required Number
of Shares”), the Company shall (i) purchase, pro rata among the Holders that
have requested their shares be purchased pursuant to Section 9(a), a number of
shares of Series B Preferred Stock with an aggregate Change of Control Put Price
equal to the amount legally available for the purchase of shares of Series B
Preferred Stock under the DGCL and (ii) purchase any shares of Series B
Preferred Stock not purchased because of the foregoing limitations at the
applicable Change of Control Put Price as soon as practicable after the Company
is able to make such purchase out of assets legally available for the purchase
of such share of Series B Preferred Stock. The inability of the Company (or its
successor) to make a purchase payment for any reason shall not relieve the
Company (or its successor) from its obligation to effect any required purchase
when, as and if permitted by applicable law. If the Company fails to pay the
Change of Control Put Price in full when due in accordance with this Section 9
in respect of some or all of the shares or Series B Preferred Stock to be
repurchased pursuant to the Change of Control Put, the Company will pay
Dividends on such shares not repurchased at the then applicable Dividend Rate
per annum until such shares are repurchased, payable quarterly in arrears on
each Dividend Payment Date, for the period from and including the first Dividend
Payment Date (or the Issuance Date, as applicable) upon which the Company fails
to pay the Change of Control Put Price in full when due in accordance with this
Section 9 through but not including the latest of the day upon which the Company
pays the Change of Control Put Price in full in accordance with this Section 9.
Notwithstanding the foregoing, in the event a Holder exercises a Change of
Control Put pursuant to this Section 9 at a time when the Company is restricted
or prohibited (contractually or otherwise) from redeeming some or all of the
Series B Preferred Stock subject to the Change of Control Put, the Company will
use its commercially reasonable efforts to obtain the requisite consents to
remove or obtain an exception or waiver to such restrictions or prohibition.
Nothing herein shall limit a Holder’s right to pursue any other remedies
available to it hereunder, at law or in equity, including, without limitation, a
decree of specific performance and/or injunctive relief with respect to the
Company’s failure to comply with its obligations under this Section 9.

(h) Change of Control Agreements. The Company shall not enter into any agreement
for a transaction constituting a Change of Control unless (i) such agreement
provides for or does not interfere with or prevent (as applicable) the exercise
by the Holders of their Change of Control Put in a manner that is consistent
with and gives effect to this Section 9, and (ii) the acquiring or surviving
Person in such Change of Control represents or covenants, in form

 

20



--------------------------------------------------------------------------------

and substance reasonably satisfactory to the Board acting in good faith, that at
the closing of such Change of Control that such Person shall have sufficient
funds (which may include, without limitation, cash and cash equivalents on the
Company’s balance sheet, the proceeds of any debt or equity financing, available
lines of credit or uncalled capital commitments) to consummate such Change of
Control and the payment of the Change of Control Put Price in respect of shares
of Series B Preferred Stock that have not been converted into Class A Common
Stock prior to the Change of Control Effective Date pursuant to Section 6,
Section 7 or this Section 9, as applicable.

(i) With respect to any share of Series B Preferred Stock to be purchased by the
Company pursuant to the Change of Control Put and which has been purchased in
accordance with the provisions of this Section 9, or for which the Company has
irrevocably deposited an amount equal to the Change of Control Put Price in
respect of such share with the Transfer Agent, (i) Dividends shall cease to
accrue on such share, (ii) such share shall no longer be deemed outstanding and
(iii) all rights with respect to such share shall cease and terminate other than
the rights of the Holder thereof to receive the Change of Control Put Price
therefor.

(j) Treatment of Existing Credit Agreement. Notwithstanding anything in this
Certificate of Designations to the contrary but subject to the terms set forth
herein, the Company shall not pay, and shall not be required to pay, any Change
of Control Put Price unless the Loan Obligations (as defined in the Existing
Credit Agreement) thereunder are fully satisfied prior to or simultaneously with
such payment of the Change of Control Put Price.

SECTION 10. Redemption. (a) Redemption at the Option of the Company.

(i) At any time on or after the five (5)-year anniversary of the Original
Issuance Date, the Company shall have the right (the “Company Redemption Right”)
to redeem, in whole or, from time to time in part, the shares of Series B
Preferred Stock of any Holder outstanding at such time at a redemption price
equal to (A) the sum of (x) the Liquidation Preference of the shares of Series B
Preferred Stock to be redeemed plus (y) the Accrued Dividends with respect to
such shares of Series B Preferred Stock as of the applicable Redemption Date
(such price, the “Base Redemption Price”), multiplied by (B) (1) if the
Redemption Date occurs at any time on or after the fifth (5th) anniversary of
the Original Issuance Date and prior to the sixth (6th) anniversary of the
Original Issuance Date, 107%, (2) if the Redemption Date occurs at any time on
or after the sixth (6th) anniversary of the Original Issuance Date and prior to
the seventh (7th) anniversary of the Original Issuance Date, 105%, or (3) if the
Redemption Date occurs at any time on or after the seventh (7th) anniversary of
the Original Issuance Date, 100% (such price, the “Redemption Price”).
Notwithstanding the foregoing, the Company will not exercise the Company
Redemption Right, or otherwise send a Notice of Company Redemption in respect of
the redemption of, any Series B Preferred Stock pursuant to this Section 10
unless the Company has sufficient funds legally available to fully pay the
Redemption Price in respect of all shares of Series B Preferred Stock called for
redemption. The Redemption Price shall be payable in cash. If fewer than all of
the shares of Series B Preferred Stock then outstanding are to be redeemed
pursuant to this Section 10(a), then such redemption shall occur on a pro rata
basis with respect to all Holders based on the total number of shares of Series
B Preferred Stock then held by such Holder relative to the total number of
shares of Series B Preferred Stock then outstanding.

 

21



--------------------------------------------------------------------------------

(ii) To exercise the Company Redemption Right pursuant to this Section 10(a),
the Company shall deliver written notice thereof (a “Notice of Company
Redemption”) to the Holders and the Transfer Agent at least ten (10) days prior
to the Redemption Date designated therein for such redemption. The Notice of
Company Redemption shall contain instructions whereby Holders will surrender to
the Transfer Agent all shares of Series B Preferred Stock specified in the
Notice of Company Redemption to be redeemed by the Company. The Company shall
deliver or cause to be delivered to each Holder that has complied with the
instructions set forth in such Notice of Company Redemption, cash by wire
transfer in an amount equal to the Redemption Price of the shares of Series B
Preferred Stock in respect of which such Holder has complied with such
instructions in accordance herewith.

(b) Effect of Redemption. With respect to any share of Series B Preferred Stock
specified to be redeemed by the Company pursuant to the Company Redemption Right
and which has been redeemed in accordance with the provisions of this
Section 10, or for which the Company has irrevocably deposited an amount equal
to the Redemption Price in respect of such share with the Transfer Agent, then
(i) Dividends shall cease to accrue on such share, (ii) such share shall no
longer be deemed outstanding and (iii) all rights with respect to such share
shall cease and terminate.

(c) Partial Redemption. In the event that the Company Redemption Right is
exercised with respect to shares of Series B Preferred Stock representing less
than all the shares of Series B Preferred Stock held by a Holder, upon such
redemption, the Company shall execute and the Transfer Agent shall countersign
and deliver to such Holder, at the expense of the Company, a certificate
representing the shares of Series B Preferred Stock held by the Holder as to
which a Company Redemption Right was not exercised (or book-entry interests
representing such shares).

SECTION 11. Anti-Dilution Adjustments. (a) Adjustments. The Conversion Rate will
be subject to adjustment, without duplication, upon the occurrence of the
following events, except that the Company shall not make any adjustment to the
Conversion Rate if Holders of the Series B Preferred Stock participate, at the
same time and upon the same terms as holders of Class A Common Stock and solely
as a result of holding shares of Series B Preferred Stock, in any transaction
described in this Section 11(a), without having to convert their Series B
Preferred Stock, as if they held a number of shares of Class A Common Stock
equal to the Conversion Rate multiplied by the number of shares of Series B
Preferred Stock held by such Holders:

(i) The issuance of Common Stock as a dividend or distribution to all or
substantially all holders of Common Stock, or a subdivision or combination of
Common Stock or a reclassification of Common Stock into a greater or lesser
number of shares of Common Stock, in which event the Conversion Rate shall be
adjusted based on the following formula:

 

22



--------------------------------------------------------------------------------

CR1 = CR0 x (OS1 / OS0)

CR0 = the Conversion Rate in effect immediately prior to the close of business
on (i) the Record Date for such dividend or distribution, or (ii) the effective
date of such subdivision, combination or reclassification

CR1 = the new Conversion Rate in effect immediately after the close of business
on (i) the Record Date for such dividend or distribution, or (ii) the effective
date of such subdivision, combination or reclassification

OS0 = the number of shares of Common Stock outstanding immediately prior to the
close of business on (i) the Record Date for such dividend or distribution or
(ii) the effective date of such subdivision, combination or reclassification

OS1 = the number of shares of Common Stock that would be outstanding immediately
after, and solely as a result of, the completion of such event

Any adjustment made pursuant to this clause (i) shall be effective immediately
after the close of business on the Record Date for such dividend or
distribution, or the effective date of such subdivision, combination or
reclassification. If any such event is announced or declared but does not occur,
the Conversion Rate shall be readjusted, effective as of the date the Board
announces that such event shall not occur, to the Conversion Rate that would
then be in effect if such event had not been declared.

(ii) The dividend, distribution or other issuance to all or substantially all
holders of Common Stock of rights (other than rights, options or warrants
distributed in connection with a stockholder rights plan (in which event the
provisions of Section 11(a)(vii) shall apply)), options or warrants entitling
them to subscribe for or purchase shares of Common Stock for a period expiring
forty-five (45) days or less from the date of issuance thereof, at a price per
share that is less than the Current Market Price as of the Record Date for such
issuance, in which event the Conversion Rate will be increased based on the
following formula:

CR1 = CR0 x [(OS0+X) / (OS0+Y)]

CR0 = the Conversion Rate in effect immediately prior to the close of business
on the Record Date for such dividend, distribution or issuance

CR1 = the new Conversion Rate in effect immediately following the close of
business on the Record Date for such dividend, distribution or issuance

OS0 = the number of shares of Common Stock outstanding immediately prior to the
close of business on the Record Date for such dividend, distribution or issuance

X = the total number of shares of Common Stock issuable pursuant to such rights,
options or warrants

Y = the number of shares of Common Stock equal to the aggregate price payable to
exercise such rights, options or warrants divided by the Current Market Price as
of the Record Date for such dividend, distribution or issuance.

 

23



--------------------------------------------------------------------------------

For purposes of this clause (ii), in determining whether any rights, options or
warrants entitle the holders to purchase the Common Stock at a price per share
that is less than the Current Market Price as of the Record Date for such
dividend, distribution or issuance, there shall be taken into account any
consideration the Company receives for such rights, options or warrants, and any
amount payable on exercise thereof, with the value of such consideration, if
other than cash, to be the Fair Market Value thereof.

Any adjustment made pursuant to this clause (ii) shall become effective
immediately following the close of business on the Record Date for such
dividend, distribution or issuance. In the event that such rights, options or
warrants are not so issued, the Conversion Rate shall be readjusted, effective
as of the date the Board publicly announces its decision not to issue such
rights, options or warrants, to the Conversion Rate that would then be in effect
if such dividend, distribution or issuance had not been declared. To the extent
that such rights, options or warrants are not exercised prior to their
expiration or shares of Common Stock are otherwise not delivered pursuant to
such rights, options or warrants upon the exercise of such rights, options or
warrants, the Conversion Rate shall be readjusted to the Conversion Rate that
would then be in effect had the adjustments made upon the dividend, distribution
or issuance of such rights, options or warrants been made on the basis of the
delivery of only the number of shares of Common Stock actually delivered.

(iii) The Company or one or more of its Subsidiaries purchases Common Stock
pursuant to a tender offer or exchange offer (other than an exchange offer that
constitutes a Distribution Transaction subject to Section 11(a)(v)) by the
Company or a Subsidiary of the Company for all or any portion of the Common
Stock, or otherwise acquires Common Stock (except (1) in an open market purchase
in compliance with Rule 10b-18 promulgated under the Exchange Act, (2) through
an “accelerated share repurchase” on customary terms or (3) in connection with
tax withholding upon vesting or settlement of options, restricted stock units,
performance share units or other similar equity awards or upon forfeiture or
cashless exercise of options or other equity awards) (a “Covered Repurchase”),
if the cash and value of any other consideration included in the payment per
share of Common Stock validly tendered, exchanged or otherwise acquired through
a Covered Repurchase exceeds the arithmetic average of the VWAP per share of
Common Stock for each of the ten (10) consecutive full Trading Days commencing
on, and including, the Trading Day next succeeding the last day on which tenders
or exchanges may be made pursuant to such tender or exchange offer (as it may be
amended) or shares of Common Stock are otherwise acquired through a Covered
Repurchase (the “Expiration Date”), in which event the Conversion Rate shall be
increased based on the following formula:

CR1 = CR0 x [(FMV + (SP1 x OS1)) / (SP1 x OS0)]

CR0 = the Conversion Rate in effect immediately prior to the close of business
on the Expiration Date

CR1 = the new Conversion Rate in effect immediately after the close of business
on the Expiration Date

 

24



--------------------------------------------------------------------------------

FMV = the Fair Market Value, on the Expiration Date, of all cash and any other
consideration paid or payable for all shares validly tendered or exchanged and
not withdrawn, or otherwise acquired through a Covered Repurchase, as of the
Expiration Date

OS0 = the number of shares of Common Stock outstanding immediately prior to the
last time tenders or exchanges may be made pursuant to such tender or exchange
offer (including the shares to be purchased in such tender or exchange offer) or
shares are otherwise acquired through a Covered Repurchase

OS1 = the number of shares of Common Stock outstanding immediately after the
last time tenders or exchanges may be made pursuant to such tender or exchange
offer (after giving effect to the purchase of shares in such tender or exchange
offer) or shares are otherwise acquired through a Covered Repurchase

SP1 = the arithmetic average of the VWAP per share of Common Stock for each of
the ten (10) consecutive full Trading Days commencing on, and including, the
Trading Day next succeeding the Expiration Date

Such adjustment shall become effective immediately after the close of business
on the Expiration Date. If an adjustment to the Conversion Rate is required
under this Section 11(a)(iii), delivery of any additional shares of Common Stock
that may be deliverable upon conversion as a result of an adjustment required
under this Section 11(a)(iii) shall be delayed to the extent necessary in order
to complete the calculations provided for in this Section 11(a)(iii).

In the event that the Company or any of its Subsidiaries is obligated to
purchase Common Stock pursuant to any such tender offer, exchange offer or other
commitment to acquire shares of Common Stock through a Covered Repurchase but is
permanently prevented by applicable law from effecting any such purchases, or
all such purchases are rescinded, then the Conversion Rate shall be readjusted
to be the Conversion Rate that would have been then in effect if such tender
offer, exchange offer or Covered Repurchase had not been made.

(iv) The Company shall, by dividend or otherwise, distribute to all or
substantially all holders of its Common Stock (other than for cash in lieu of
fractional shares), shares of any class of its Capital Stock, evidences of its
indebtedness, assets, other property or securities, but excluding (A) dividends
or distributions referred to in Section 11(a)(i) or Section 11(a)(ii) hereof,
(B) Distribution Transactions as to which Section 11(a)(v) shall apply,
(C) dividends or distributions paid exclusively in cash as to which
Section 11(a)(vi) shall apply and (D) rights, options or warrants distributed in
connection with a stockholder rights plan as to which Section 11(a)(vii) shall
apply (any of such shares of its Capital Stock, indebtedness, assets or property
that are not so excluded are hereinafter called the “Distributed Property”),
then, in each such case the Conversion Rate shall be increased based on the
following formula:

CR1 = CR0 x [SP0 / (SP0 - FMV)]

 

25



--------------------------------------------------------------------------------

CR0 = the Conversion Rate in effect immediately prior to the close of business
on the Record Date for such dividend or distribution

CR1 = the new Conversion Rate in effect immediately after the close of business
on the Record Date for such dividend or distribution

SP0 = the Current Market Price as of the Record Date for such dividend or
distribution

FMV = the Fair Market Value of the portion of Distributed Property distributed
with respect to each outstanding share of Common Stock on the Record Date for
such dividend or distribution; provided that, if FMV is equal or greater than
SP0, then in lieu of the foregoing adjustment, the Company shall distribute to
each holder of Series B Preferred Stock on the date the applicable Distributed
Property is distributed to holders of Common Stock, but without requiring such
holder to convert its shares of Series B Preferred Stock, in respect of each
share of Series B Preferred Stock held by such holder, the amount of Distributed
Property such holder would have received had such holder owned a number of
shares of Common Stock equal to the Conversion Rate on the Record Date for such
dividend or distribution

Any adjustment made pursuant to this clause (iv) shall be effective immediately
after the close of business on the Record Date for such dividend or
distribution. If any such dividend or distribution is declared but does not
occur, the Conversion Rate shall be readjusted, effective as of the date the
Board announces that such dividend or distribution shall not occur, to the
Conversion Rate that would then be in effect if such dividend or distribution
had not been declared.

(v) The Company effects a Distribution Transaction, in which case the Conversion
Rate in effect immediately prior to the effective date of the Distribution
Transaction shall be increased based on the following formula:

CR1 = CR0 x [(FMV + MP0) / MP0]

CR0 = the Conversion Rate in effect immediately prior to the close of business
on the effective date of the Distribution Transaction

CR1 = the new Conversion Rate in effect immediately after the close of business
on the effective date of the Distribution Transaction

FMV = the arithmetic average of the volume-weighted average prices for a share
of the capital stock or other interest distributed to holders of Common Stock on
the principal United States securities exchange or automated quotation system on
which such capital stock or other interest trades, as reported by Bloomberg (or,
if Bloomberg ceases to publish such price, any successor service chosen by the
Company) in respect of the period from the open of trading on the relevant
Trading Day until the close of trading on such Trading Day (or if such
volume-weighted average price is unavailable, the market price of one share of
such capital stock or other interest on such Trading Day determined, using a
volume-weighted average method, by an Independent Financial Advisor retained for
such purpose by the Company), for each of the ten consecutive full Trading Days
commencing with, and including, the effective date of the Distribution
Transaction

 

26



--------------------------------------------------------------------------------

MP0 = the arithmetic average of the VWAP per share of Common Stock for each of
the ten (10) consecutive full Trading Days commencing on, and including, the
effective date of the Distribution Transaction

Such adjustment shall become effective immediately following the close of
business on the effective date of the Distribution Transaction. If an adjustment
to the Conversion Rate is required under this Section 11(a)(v), delivery of any
additional shares of Common Stock that may be deliverable upon conversion as a
result of an adjustment required under this Section 11(a)(v) shall be delayed to
the extent necessary in order to complete the calculations provided for in this
Section 11(a)(v).

(vi) The Company makes a cash dividend or distribution to all or substantially
all holders of the Common Stock, the Conversion Rate shall be increased based on
the following formula:

CR1 = CR0 x [SP0 / (SP0 – C)]

CR0 = the Conversion Rate in effect immediately prior to the close of business
on the Record Date for such dividend or distribution

CR1 = the new Conversion Rate in effect immediately after the close of business
on the Record Date for such dividend or distribution

SP0 = the Current Market Price as of the Record Date for such dividend or
distribution

C = the amount in cash per share of Common Stock the Company distributes to all
or substantially all holders of its Common Stock; provided that, if C is equal
or greater than SP0, then in lieu of the foregoing adjustment, the Company shall
pay to each holder of Series B Preferred Stock on the date the applicable cash
dividend or distribution is made to holders of Common Stock, but without
requiring such holder to convert its shares of Series B Preferred Stock, in
respect of each share of Series B Preferred Stock held by such holder, the
amount of cash such holder would have received had such holder owned a number of
shares of Common Stock equal to the Conversion Rate on the Record Date for such
dividend or distribution

Any adjustment made pursuant to this clause (vi) shall be effective immediately
after the close of business on the Record Date for such dividend or
distribution. If any dividend or distribution is declared but not paid, the
Conversion Rate shall be readjusted, effective as of the date the Board
announces that such dividend or distribution will not be paid, to the Conversion
Rate that would then be in effect if such had dividend or distribution not been
declared.

(vii) If the Company has a stockholder rights plan in effect with respect to the
Class A Common Stock on any Conversion Date, upon conversion of any shares of
the Series B Preferred Stock, Holders of such shares will receive, in addition
to the applicable number of shares of Class A Common Stock, the rights under
such rights plan relating to such Class A Common Stock, unless, prior to such
Conversion Date, the rights have (i) become exercisable or (ii) separated from
the shares of Class A Common Stock

 

27



--------------------------------------------------------------------------------

(the first of such events to occur, a “Trigger Event”), in which case, the
Conversion Rate will be adjusted, effective automatically at the time of such
Trigger Event, as if the Company had made a distribution of such rights to all
holders of Common Stock as described in Section 11(a)(ii) (without giving effect
to the forty-five (45) day limit on the exercisability of rights, options or
warrants ordinarily subject to such Section 11(a)(ii)), subject to appropriate
readjustment in the event of the expiration, termination or redemption of such
rights prior to the exercise, deemed exercise or exchange thereof.
Notwithstanding the foregoing, to the extent any such stockholder rights are
exchanged by the Company for shares of Common Stock or other property or
securities, the Conversion Rate shall be appropriately readjusted as if such
stockholder rights had not been issued, but the Company had instead issued such
shares of Common Stock or other property or securities as a dividend or
distribution of shares of Common Stock pursuant to Section 11(a)(i) or
Section 11(a)(iv), as applicable.

To the extent that such rights are not exercised prior to their expiration,
termination or redemption, the Conversion Rate shall be readjusted to the
Conversion Rate that would then be in effect had the adjustments made upon the
occurrence of the Trigger Event been made on the basis of the issuance of, and
the receipt of the exercise price with respect to, only the number of shares of
Common Stock actually issued pursuant to such rights.

Notwithstanding anything to the contrary in this Section 11(a)(vii), no
adjustment shall be required to be made to the Conversion Rate with respect to
any Holder which is, or is an “affiliate” or “associate” of, an “acquiring
person” under such stockholder rights plan or with respect to any direct or
indirect transferee of such Holder who receives Series B Preferred Stock in such
transfer after the time such Holder becomes, or its affiliate or associate
becomes, such an “acquiring person”.

(b) Calculation of Adjustments. All adjustments to the Conversion Rate shall be
calculated by the Company to the nearest 1/10,000th of one share of Class A
Common Stock (or if there is not a nearest 1/10,000th of a share, to the next
lower 1/10,000th of a share). No adjustment to the Conversion Rate will be
required unless such adjustment would require an increase or decrease of at
least one percent of the Conversion Rate; provided, however, that any such
adjustment that is not required to be made will be carried forward and taken
into account in any subsequent adjustment; provided, further that any such
adjustment of less than one percent that has not been made will be made upon any
Conversion Date or redemption or repurchase date.

(c) When No Adjustment Required. (i) Except as otherwise provided in this
Section 11, the Conversion Rate will not be adjusted for the issuance of Common
Stock or any securities convertible into or exchangeable for Common Stock or
carrying the right to purchase any of the foregoing, or for the repurchase of
Common Stock.

(ii) Except as otherwise provided in this Section 11, the Conversion Rate will
not be adjusted as a result of the issuance of, the distribution of separate
certificates representing, the exercise or redemption of, or the termination or
invalidation of, rights pursuant to any stockholder rights plans.

 

28



--------------------------------------------------------------------------------

(iii) No adjustment to the Conversion Rate will be made:

(A) upon the issuance of any shares of Common Stock pursuant to any present or
future plan providing for the reinvestment of dividends or interest payable on
securities of the Company and the investment of additional optional amounts in
Common Stock under any plan in which purchases are made at market prices on the
date or dates of purchase, without discount, and whether or not the Company
bears the ordinary costs of administration and operation of the plan, including
brokerage commissions;

(B) upon the issuance of any shares of Common Stock or options or rights to
purchase such shares pursuant to any present or future employee, director or
consultant benefit plan or program of or assumed by the Company or any of its
Subsidiaries or of any employee agreements or arrangements or programs,
including, without limitation, the Company’s 2007 Stock Plan for Directors and
2019 Equity and Long-Term Incentive Plan;

(C) upon the issuance of any shares of Common Stock pursuant to any option,
warrant, right, or exercisable, exchangeable or convertible security, including
the Series B Preferred Stock; or

(D) for a change in the par value of the Common Stock.

(d) Successive Adjustments. After an adjustment to the Conversion Rate under
this Section 11, any subsequent event requiring an adjustment under this
Section 11 shall cause an adjustment to each such Conversion Rate as so
adjusted.

(e) Multiple Adjustments. For the avoidance of doubt, if an event occurs that
would trigger an adjustment to the Conversion Rate pursuant to this Section 11
under more than one subsection hereof, such event, to the extent fully taken
into account in a single adjustment, shall not result in multiple adjustments
hereunder; provided, however, that if more than one subsection of this
Section 11 is applicable to a single event, the subsection shall be applied that
produces the largest adjustment.

(f) Notice of Adjustments. Whenever the Conversion Rate is adjusted as provided
under this Section 11, the Company shall as soon as reasonably practicable
following the occurrence of an event that requires such adjustment (or if the
Company is not aware of such occurrence, as soon as reasonably practicable after
becoming so aware):

(i) compute the adjusted applicable Conversion Rate in accordance with this
Section 11 and prepare and transmit to the Conversion Agent an Officer’s
Certificate setting forth the applicable Conversion Rate, the method of
calculation thereof, and the facts requiring such adjustment and upon which such
adjustment is based; and

(ii) provide a written notice to the Holders of the occurrence of such event and
a statement in reasonable detail setting forth the method by which the
adjustment to the applicable Conversion Rate was determined and setting forth
the adjusted applicable Conversion Rate.

 

29



--------------------------------------------------------------------------------

(g) Conversion Agent. The Conversion Agent shall not at any time be under any
duty or responsibility to any Holder to determine whether any facts exist that
may require any adjustment of the Conversion Rate or with respect to the nature
or extent or calculation of any such adjustment when made, or with respect to
the method employed in making the same. The Conversion Agent shall be fully
authorized and protected in relying on any Officer’s Certificate delivered
pursuant to this Section 11(g) and any adjustment contained therein and the
Conversion Agent shall not be deemed to have knowledge of any adjustment unless
and until it has received such certificate. The Conversion Agent shall not be
accountable with respect to the validity or value (or the kind or amount) of any
shares of Class A Common Stock, or of any securities or property, that may at
the time be issued or delivered with respect to any Series B Preferred Stock and
the Conversion Agent makes no representation with respect thereto. The
Conversion Agent shall not be responsible for any failure of the Company to
issue, transfer or deliver any shares of Class A Common Stock pursuant to the
conversion of Series B Preferred Stock or to comply with any of the duties,
responsibilities or covenants of the Company contained in this Section 11.

(h) Fractional Shares. No fractional shares of Class A Common Stock will be
delivered to the Holders upon conversion. In lieu of fractional shares otherwise
issuable, the Holders will be entitled to receive, at the Company’s sole
discretion, either (i) an amount in cash equal to the fraction of a share of
Class A Common Stock multiplied by the Closing Price of the Class A Common Stock
on the Trading Day immediately preceding the applicable Conversion Date or
(ii) one additional whole share of Class A Common Stock. In order to determine
whether the number of shares of Class A Common Stock to be delivered to a Holder
upon the conversion of such Holder’s shares of Series B Preferred Stock or
pursuant to the issuance of Additional Make-Whole Shares will include a
fractional share, such determination shall be based on the aggregate number of
shares of Series B Preferred Stock of such Holder that are being converted
and/or issued on any single Conversion Date or Change of Control Purchase Date.

SECTION 12. Adjustment for Reorganization Events.

(a) Reorganization Events. In the event of:

(i) any reclassification, statutory exchange, merger, consolidation or other
similar business combination of the Company with or into another Person, in each
case, pursuant to which at least a majority of the Class A Common Stock is
changed or converted into, or exchanged for, cash, securities or other property
of the Company or another Person;

(ii) any sale, transfer, lease or conveyance to another Person of all or a
majority of the property and assets of the Company, in each case pursuant to
which the Class A Common Stock is converted into cash, securities or other
property; or

(iii) any statutory exchange of securities of the Company with another Person
(other than in connection with a merger or acquisition) or reclassification,
recapitalization or reorganization of the Class A Common Stock into other
securities;

other than, in each case, any such transaction that constitutes a Change of
Control, with respect to which, for the avoidance of doubt, the provisions of
Section 9 shall apply (each of which is

 

30



--------------------------------------------------------------------------------

referred to as a “Reorganization Event”), each share of Series B Preferred Stock
outstanding immediately prior to such Reorganization Event will, without the
consent of the Holders and subject to Section 12(d) and Section 13(b), remain
outstanding but shall become convertible into, out of funds legally available
therefor, the number, kind and amount of securities, cash and other property
(the “Exchange Property”) (without any interest on such Exchange Property and
without any right to dividends or distribution on such Exchange Property which
have a record date that is prior to the applicable Conversion Date) that the
Holder of such share of Series B Preferred Stock would have received in such
Reorganization Event had such Holder converted its shares of Series B Preferred
Stock into the applicable number of shares of Class A Common Stock immediately
prior to the effective date of the Reorganization Event using the Conversion
Rate applicable immediately prior to the effective date of the Reorganization
Event and the Liquidation Preference applicable at the time of such subsequent
conversion; provided that the foregoing shall not apply if such Holder is a
Person with which the Company consolidated or into which the Company merged or
which merged into the Company or to which such sale or transfer was made, as the
case may be (any such Person, a “Constituent Person”), or an Affiliate of a
Constituent Person, to the extent such Reorganization Event provides for
different treatment of Class A Common Stock held by such Constituent Persons or
such Affiliate thereof. If the kind or amount of securities, cash and other
property receivable upon such Reorganization Event is not the same for each
share of Class A Common Stock held immediately prior to such Reorganization
Event by a Person (other than a Constituent Person or an Affiliate thereof),
then for the purpose of this Section 12(a), the kind and amount of securities,
cash and other property receivable upon conversion following such Reorganization
Event will be deemed to be the weighted average of the types and amounts of
consideration received by the holders of Class A Common Stock.

(b) Successive Reorganization Events. The above provisions of this Section 12
shall similarly apply to successive Reorganization Events and the provisions of
Section 11 shall apply to any shares of Capital Stock received by the holders of
the Class A Common Stock in any such Reorganization Event.

(c) Reorganization Event Notice. The Company (or any successor) shall, no less
than thirty (30) days prior to the anticipated effective date of any
Reorganization Event, provide written notice to the Holders of such occurrence
of such event and of the kind and amount of the cash, securities or other
property that constitutes the Exchange Property. Failure to deliver such notice
shall not affect the operation of this Section 12.

(d) Reorganization Event Agreements. The Company shall not enter into any
agreement for a transaction constituting a Reorganization Event unless (i) such
agreement provides for or does not interfere with or prevent (as applicable)
conversion of the Series B Preferred Stock into the Exchange Property in a
manner that is consistent with and gives effect to this Section 12, and (ii) to
the extent that the Company is not the surviving corporation in such
Reorganization Event or will be dissolved in connection with such Reorganization
Event, proper provision shall be made in the agreements governing such
Reorganization Event for the conversion of the Series B Preferred Stock into
stock of the Person surviving such Reorganization Event or such other continuing
entity in such Reorganization Event.

 

31



--------------------------------------------------------------------------------

SECTION 13. Voting Rights.

(a) General. Except as provided in Section 13(b), Holders of shares of Series B
Preferred Stock shall be entitled to vote as a single class with the holders of
the Class A Common Stock and the holders of any other class or series of Capital
Stock of the Company then entitled to vote with the Class A Common Stock on all
matters submitted to a vote of the holders of Class A Common Stock (and, if
applicable, holders of any other class or series of Capital Stock of the
Company); provided that no Holder of shares of Series B Preferred Stock shall be
entitled to vote with the holders of Common Stock or any other class or series
of Capital Stock of the Company until the expiration or early termination of the
applicable waiting period under the HSR Act with respect to any conversion of
the Series B Preferred Stock. Each Holder shall be entitled to the number of
votes, not to exceed such Holder’s Individual Share Cap, equal to the product of
(i) the largest number of whole shares of Class A Common Stock into which all
shares of Series B Preferred Stock could be converted pursuant to Section 6
(taking into account the Conversion Restriction to the extent applicable)
multiplied by (ii) a fraction the numerator of which is the number of shares of
Series B Preferred Stock held by such Holder and the denominator of which is the
aggregate number of issued and outstanding shares of Series B Preferred Stock,
in each case at and calculated as of the record date for the determination of
stockholders entitled to vote or consent on such matters or, if no such record
date is established, at and as of the date such vote or consent is taken or any
written consent of stockholders is first executed. The Holders shall be entitled
to notice of any meeting of holders of Class A Common Stock in accordance with
the Certificate of Incorporation and Bylaws of the Company.

(b) Adverse Changes. The vote or consent of the Holders of at least a majority
of the shares of Series B Preferred Stock outstanding at such time, voting
together as a separate class, given in person or by proxy, either in writing
without a meeting or by vote at any meeting called for the purpose, will be
necessary for effecting or validating any of the following actions, whether or
not such approval is required pursuant to the DGCL:

(i) any amendment, alteration or repeal (whether by merger, consolidation or
otherwise) of any provision of the Certificate of Incorporation (including this
Certificate of Designations) or Bylaws that would have an adverse effect on the
rights, preferences, privileges or voting power of the Series B Preferred Stock
or the Holder thereof;

(ii) any amendment or alteration (whether by merger, consolidation or otherwise)
of, or any supplement (whether by a certificate of designations or otherwise)
to, the Certificate of Incorporation or any provision thereof, or any other
action to authorize or create, or increase the number of authorized or issued
shares of, or any securities convertible into shares of, or reclassify any
security into, or issue, any Parity Stock or Senior Stock or any other class or
series of Capital Stock of the Company ranking senior to, or on a parity basis
with, the Series B Preferred Stock as to dividend rights or rights on the
distribution of assets on any voluntary or involuntary liquidation, dissolution
or winding up of the affairs of the Company; and

(iii) any increase or decrease in the authorized number of shares of Series B
Preferred Stock or issuance of shares of Series B Preferred Stock after the
Issuance Date.

 

32



--------------------------------------------------------------------------------

provided, however, (A) that, with respect to the occurrence of any of the events
set forth in clause (i) above, so long as (1) the Series B Preferred Stock
remains outstanding with the terms thereof materially unchanged, or (2) the
holders of the Series B Preferred Stock receive equity securities with rights,
preferences, privileges and voting power substantially the same as those of the
Series B Preferred Stock, then the occurrence of such event shall not be deemed
to adversely affect such rights, preferences, privileges or voting power of the
Series B Preferred Stock, and in such case such holders shall not have any
voting rights with respect to the occurrence of any of the events set forth in
clause (i) above and (B) that the authorization or creation of, or the increase
in the number of authorized or issued shares of, or any securities convertible
into shares of, or the reclassification of any security (other than the Series B
Preferred Stock) into, or the issuance of, Junior Stock will not require the
vote the holders of the Series B Preferred Stock.

For purposes of this Section 13, the filing in accordance with applicable law of
a certificate of designations or any similar document setting forth or changing
the designations, powers, preferences, rights, qualifications, limitations and
restrictions of any class or series of stock of the Company shall be deemed an
amendment to the Certificate of Incorporation.

(c) Each Holder of Series B Preferred Stock will have one vote per share on any
matter on which Holders of Series B Preferred Stock are entitled to vote
separately as a class, whether at a meeting or by written consent.

(d) The vote or consent of the Holders of a majority of the shares of Series B
Preferred Stock outstanding at such time, voting together as a single class,
given in person or by proxy, either in writing without a meeting or by vote at
any meeting called for the purpose, will be sufficient to waive or amend the
provisions of Section 9(h) of this Certificate of Designations, and any
amendment or waiver of any of the provisions of Section 9(h) approved by such
percentage of the Holders shall be binding on all of the Holders.

(e) For the avoidance of doubt and notwithstanding anything to the contrary in
the Certificate of Incorporation or Bylaws of the Company, the Holders of Series
B Preferred Stock shall have the exclusive consent and voting rights set forth
in Section 13(b) and may take action or consent to any action with respect to
such rights without a meeting by delivering a consent in writing or by
electronic transmission of the Holders of the Series B Preferred Stock entitled
to cast not less than the minimum number of votes that would be necessary to
authorize, take or consent to such action at a meeting of stockholders.

SECTION 14. Election of Directors. Provided that the Second Fall-Away of
Investor Board Rights has not occurred, (i) the Holders of a majority of the
then outstanding shares of Series B Preferred Stock shall have, at each annual
meeting of the Company’s stockholders at which the Board is obligated to
nominate one or more Investor Designees for election to the Board pursuant to
and in accordance with the Investment Agreement, the exclusive right, voting
separately as a class, to elect or appoint such Investor Designee(s) to the
Board, irrespective of whether the Board has nominated such Investor
Designee(s), (ii) notwithstanding anything to the contrary in the Certificate of
Incorporation or Bylaws, the Holders of a majority of the then outstanding
shares of Series B Preferred Stock shall have the exclusive right to remove any
Investor Designee(s) at any time for any reason or no reason (with or without
cause) by sending a written notice to the Company and, upon receipt of such
notice by

 

33



--------------------------------------------------------------------------------

the Company, such Investor Designee(s) shall be deemed to have resigned from the
Board, and (iii) in the event of the death, disability, resignation or removal
of any Investor Designee(s), the Investor Parties shall have the exclusive right
to designate or appoint a successor to fill the vacancy created thereby. The
Board and the holders of Common Stock shall not have the right to remove any
Investor Designee from the Board (even for cause), such right of removal being
vested exclusively with the Holders of a majority of the then outstanding shares
of Series B Preferred Stock.

SECTION 15. Preemptive Rights. Except for the right to participate in any
issuance of new equity securities by the Company as set forth in the Investment
Agreement, the Holders shall not have any preemptive rights.

SECTION 16. Term. Except as expressly provided in this Certificate of
Designations, the shares of Series B Preferred Stock shall not be redeemable or
otherwise mature and the term of the Series B Preferred Stock shall be
perpetual.

SECTION 17. Creation of Capital Stock. Subject to Section 13(b)(ii) or
Section 13(b)(iii), the Board, or any duly authorized committee thereof, without
the vote of the Holders, may authorize and issue additional shares of Capital
Stock of the Company.

SECTION 18. No Sinking Fund. Shares of Series B Preferred Stock shall not be
subject to or entitled to the operation of a retirement or sinking fund.

SECTION 19. Transfer Agent, Conversion Agent, Registrar and Paying Agent. The
duly appointed Transfer Agent, Conversion Agent, Registrar and paying agent for
the Series B Preferred Stock shall be Computershare Trust Company, N.A.. The
Company may, in its sole discretion, appoint any other Person to serve as
Transfer Agent, Conversion Agent, Registrar or paying agent for the Series B
Preferred Stock and thereafter may remove or replace such other Person at any
time. Upon any such appointment or removal, the Company shall send notice
thereof to the Holders.

SECTION 20. Replacement Certificates. (a) Mutilated, Destroyed, Stolen and Lost
Certificates. If physical certificates evidencing the Series B Preferred Stock
are issued, the Company shall replace any mutilated certificate at the Holder’s
expense upon surrender of that certificate to the Transfer Agent. The Company
shall replace certificates that become destroyed, stolen or lost at the Holder’s
expense upon delivery to the Company and the Transfer Agent of satisfactory
evidence that the certificate has been destroyed, stolen or lost, together with
any indemnity that may be required by the Transfer Agent and the Company.

(b) Certificates Following Conversion. If physical certificates representing the
Series B Preferred Stock are issued, the Company shall not be required to issue
replacement certificates representing shares of Series B Preferred Stock on or
after the Conversion Date applicable to such shares (except if any certificate
for shares of Series B Preferred Stock shall be surrendered for partial
conversion, the Company shall, at its expense, execute and deliver to or upon
the written order of the Holder of the certificate so surrendered a new
certificate for the shares of Series B Preferred Stock not converted). In place
of the delivery of a replacement certificate following the applicable Conversion
Date, the Transfer Agent, upon receipt of the

 

34



--------------------------------------------------------------------------------

satisfactory evidence and indemnity described in clause (a) above, shall deliver
the shares of Class A Common Stock issuable upon conversion of such shares of
Series B Preferred Stock formerly evidenced by the physical certificate.

SECTION 21. Taxes. (a) Transfer Taxes. The Company shall pay any and all stock
transfer, documentary, stamp and similar taxes that may be payable in respect of
any issuance or delivery of shares of Series B Preferred Stock or shares of
Class A Common Stock or other securities issued on account of Series B Preferred
Stock pursuant hereto or certificates representing such shares or securities.
However, in the case of conversion of Series B Preferred Stock, the Company
shall not be required to pay any such tax that may be payable in respect of any
transfer involved in the issuance or delivery of shares of Series B Preferred
Stock, shares of Class A Common Stock or other securities to a beneficial owner
other than the beneficial owner of the Series B Preferred Stock immediately
prior to such conversion, and shall not be required to make any such issuance,
delivery or payment unless and until the Person otherwise entitled to such
issuance, delivery or payment has paid to the Company the amount of any such tax
or has established, to the satisfaction of the Company, that such tax has been
paid or is not payable.

(b) Withholding. All payments and distributions (or deemed distributions) on the
shares of Series B Preferred Stock (and on the shares of Class A Common Stock
received upon their conversion) shall be subject to withholding and backup
withholding of taxes to the extent required by law, subject to applicable
exemptions, and amounts withheld, if any, shall be treated as received by the
Holders.

SECTION 22. Notices. All notices referred to herein shall be in writing and,
unless otherwise specified herein, all notices hereunder shall be deemed to have
been given upon the earlier of receipt thereof or three (3) Business Days after
the mailing thereof if sent by registered or certified mail with postage
prepaid, or by private courier service addressed: (i) if to the Company, to its
office at Coty Inc., 350 Fifth Avenue, New York, New York 10118 (Attention:
Kristin Blazewicz), (ii) if to any Holder, to such Holder at the address of such
Holder as listed in the stock record books of the Company (which may include the
records of the Transfer Agent) or (iii) to such other address as the Company or
any such Holder, as the case may be, shall have designated by notice similarly
given.

SECTION 23. Facts Ascertainable. When the terms of this Certificate of
Designations refers to a specific agreement or other document to determine the
meaning or operation of a provision hereof, the Secretary of the Company shall
maintain a copy of such agreement or document at the principal executive offices
of the Company and a copy thereof shall be provided free of charge to any Holder
who makes a request therefor. The Secretary of the Company shall also maintain a
written record of the Issuance Date, the number of shares of Series B Preferred
Stock issued to a Holder and the date of each such issuance, and shall furnish
such written record free of charge to any Holder who makes a request therefor.

SECTION 24. Waiver. Notwithstanding any provision in this Certificate of
Designations to the contrary, any provision contained herein and any right of
the Holders of Series B Preferred Stock granted hereunder may be waived as to
all shares of Series B Preferred Stock (and the Holders thereof) upon the vote
or written consent of the Holders of a majority of the shares of Series B
Preferred Stock then outstanding.

 

35



--------------------------------------------------------------------------------

SECTION 25. Severability. If any term of the Series B Preferred Stock set forth
herein is invalid, unlawful or incapable of being enforced by reason of any rule
of law or public policy, all other terms set forth herein which can be given
effect without the invalid, unlawful or unenforceable term will, nevertheless,
remain in full force and effect, and no term herein set forth will be deemed
dependent upon any other such term unless so expressed herein.

SECTION 26. Business Opportunities. To the fullest extent permitted by
Section 122(17) of the DGCL (or any successor provision) and except as may be
otherwise expressly agreed in writing by the Company and the Investor Parties,
the Company, on behalf of itself and its Subsidiaries, renounces any interest or
expectancy of the Company and its Subsidiaries in, or in being offered an
opportunity to participate in, business opportunities, that are from time to
time presented to the Investor Parties or any of their respective officers,
representatives, directors, agents, stockholders, members, partners, Affiliates,
Subsidiaries (other than the Company and its Subsidiaries), or any of their
respective designees on the Company’s Board and/or any of their respective
representatives who, from time to time, may act as officers of the Company, even
if the opportunity is one that the Company or its Subsidiaries might reasonably
be deemed to have pursued or had the ability or desire to pursue if granted the
opportunity to do so, and no such person shall be liable to the Company or any
of its Subsidiaries for breach of any fiduciary or other duty, as a director or
officer or otherwise, by reason of the fact that such person pursues or acquires
such business opportunity, directs such business opportunity to another person
or fails to present such business opportunity, or information regarding such
business opportunity, to the Company or its Subsidiaries unless, in the case of
any such person who is a director or officer of the Company, such business
opportunity is expressly offered to such director or officer in writing solely
in his or her capacity as a director or officer of the Company. Any Person
purchasing or otherwise acquiring any interest in any shares of Capital Stock of
the Company shall be deemed to have notice of and consented to the provisions of
this Section 26. Neither the alteration, amendment or repeal of this Section 26,
nor the adoption of any provision of the Certificate of Incorporation or this
Certificate of Designations inconsistent with this Section 26, nor, to the
fullest extent permitted by Delaware law, any modification of law, shall
eliminate or reduce the effect of this Section 26 in respect of any business
opportunity first identified or any other matter occurring, or any cause of
action, suit or claim that, but for this Section 26, would accrue or arise,
prior to such alteration, amendment, repeal, adoption or modification. If any
provision or provisions of this Section 26 shall be held to be invalid, illegal
or unenforceable as applied to any circumstance for any reason whatsoever:
(a) the validity, legality and enforceability of such provisions in any other
circumstance and of the remaining provisions of this Section 26 (including,
without limitation, each portion of any paragraph of this Section 26 containing
any such provision held to be invalid, illegal or unenforceable that is not
itself held to be invalid, illegal or unenforceable) shall not in any way be
affected or impaired thereby and (b) to the fullest extent possible, the
provisions of this Section 26 (including, without limitation, each such portion
of any paragraph of this Section 26 containing any such provision held to be
invalid, illegal or unenforceable) shall be construed so as to permit the
Company to protect its directors, officers, employees and agents from personal
liability in respect of their good faith service to or for the benefit of the
Company to the fullest extent permitted by law. This Section 26 shall not limit
any protections or defenses available to, or indemnification or advancement
rights of, any director, officer, employee or agent of the Company under the
Certificate of Incorporation, the Bylaws, any other agreement between the
Company and such director, officer, employee or agent or applicable law.

 

36



--------------------------------------------------------------------------------

[Signature Page Follows]

 

37



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has caused this Certificate of Designations to
be executed this [•] day of [•], 2020.

 

COTY INC. By:  

 

Name:   Title:  

 

 

 

 

 

[Signature Page to Certificate of Designations]



--------------------------------------------------------------------------------

EXHIBIT B

FORM OF REGISTRATION RIGHTS AGREEMENT

REGISTRATION RIGHTS AGREEMENT, dated as of [●], 2020 (the “Agreement”), by and
among Coty Inc., a Delaware corporation (the “Company”), and KKR Rainbow
Aggregator L.P., a Delaware limited partnership (together with its successors
and assigns, the “Investor”). The Investor and any other party that may become a
party hereto pursuant to Section 9(c) are referred to collectively as the
“Stockholders” and individually each as a “Stockholder”.

RECITALS

WHEREAS, the Company and the Investor are parties to the Investment Agreement,
dated as of May 11, 2020 (as amended from time to time, the “Investment
Agreement”), pursuant to which the Company is selling to the Investor, and the
Investor is purchasing from the Company, an aggregate of 1,000,000 shares of
Series B Preferred Stock (the “Series B Preferred Stock”), which is convertible
into shares of Common Stock;

WHEREAS, as a condition to the obligations of the Company and the Investor under
the Investment Agreement, the Company and the Investor are entering into this
Agreement for the purpose of granting certain registration and other rights to
the Stockholders.

NOW, THEREFORE, in consideration of the foregoing recitals and of the mutual
promises hereinafter set forth, the parties hereto agree as follows:

AGREEMENT

1.    Definitions. As used in this Agreement, the following capitalized terms
shall have the following respective meanings:

“Adverse Disclosure” means public disclosure of material non-public information
that, in the good faith judgment of the Company (after consultation with
external legal counsel): (i) would be required to be made in any Registration
Statement or report filed with the SEC by the Company so that such registration
statement would not contain any untrue statement of material fact or omit to
state a material fact necessary in order to make the statements made therein, in
light of the circumstances under which they are made, not misleading; (ii) would
not be required to be made at such time but for the filing, effectiveness or
continued use of such Registration Statement; and (iii) the Company has a bona
fide business purpose for not disclosing publicly.

“Affiliate” means, as to any Person, any other Person that, directly or
indirectly, controls, or is controlled by, or is under common control with, such
Person. For this purpose, “control” (including its correlative meanings,
“controlling”, “controlled by” and “under common control with”), with respect to
the relationship between or among two or more Persons, means the possession,
directly or indirectly, of the power to direct or cause the direction of the
affairs or management of a Person, whether through the ownership of voting
securities, as trustee or executor, by contract or otherwise.



--------------------------------------------------------------------------------

“as converted basis” means with respect to the outstanding shares of Common
Stock as of any date, all outstanding shares of Common Stock calculated on a
basis in which all shares of Common Stock issuable upon conversion of the
outstanding shares of Series B Preferred Stock (at the Conversion Rate in effect
on such date as set forth in the Certificate of Designations) are assumed to be
outstanding as of such date.

“Business Day” or “business day” means any day except a Saturday, a Sunday or
other day on which the SEC or banks in the City of New York are authorized or
required by law to be closed.

“Certificate of Designations” means the Certificate of Designations setting
forth voting powers, designations, preferences and relative, participating,
optional or other special rights, and the qualifications, limitations and
restrictions of the Series B Preferred Stock, dated as of the date hereof.

“Charitable Gifting Event” means any transfer by a Holder, or any subsequent
transfer by such Holder’s members, partners or other employees, in connection
with a bona fide gift to any Charitable Organization made in connection with
sales of Registrable Securities by a Holder pursuant to an effective
registration statement.

“Charitable Organization” means a charitable organization as described by
Section 501(c)(3) of the Internal Revenue Code of 1986, as in effect from time
to time.

“Common Stock” means all shares currently or hereafter existing of the Company’s
class A common stock, par value $0.01 per share.

“Conversion Rate” has the meaning set forth in the Certificate of Designations.

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and any
successor statute thereto and the rules and regulations of the SEC promulgated
thereunder.

“FINRA” means the Financial Industry Regulatory Authority.

“Holdback Period” means the period commencing on the date of an underwriters’
request (which shall be no earlier than four (4) Business Days prior to the
expected “pricing” of the related underwritten offering) and continuing for not
more than ninety (90) calendar days after the date of the final prospectus (or
final prospectus supplement if the offering is made pursuant to a shelf
registration), pursuant to which such underwritten offering shall be made, or
such lesser period as is required by such underwriters (which shall also apply
equally to all Holders).

“Holder” means any Stockholder holding Registrable Securities.

“Lock-Up Period” has the meaning set forth in the Investment Agreement.

“NYSE” means the New York Stock Exchange.

 

2



--------------------------------------------------------------------------------

“Person” means any individual, corporation, limited liability company, limited
or general partnership, joint venture, association, joint-stock company, trust,
unincorporated organization, government or any agency or political subdivision
thereof, any other form of entity or any group comprised of two or more of the
foregoing.

“Prospectus” means the prospectus included in any Registration Statement
(including, without limitation, a prospectus that discloses information
previously omitted from a prospectus filed as part of an effective Registration
Statement in reliance upon Rule 430A promulgated under the Securities Act), as
amended or supplemented by any prospectus supplement, with respect to the terms
of the offering of any portion of the Registrable Securities covered by such
Registration Statement, and all other amendments and supplements to the
Prospectus, including post-effective amendments, and all material incorporated
by reference or deemed to be incorporated by reference in such prospectus.

“register”, “registered” and “registration” refer to a registration effected by
preparing and filing a registration statement in compliance with the Securities
Act, and the declaration or ordering of the effectiveness of such registration
statement or the automatic effectiveness of such registration statement, as
applicable.

“Registrable Securities” means, as of any date of determination, any shares of
Series B Preferred Stock issued pursuant to the Investment Agreement and any
shares of Common Stock issued pursuant to the conversion of any shares of Series
B Preferred Stock, and any other securities issued or issuable with respect to
any such shares of Common Stock or Series B Preferred Stock by way of share
split, share dividend, distribution, recapitalization, merger, exchange,
replacement or similar event or otherwise. As to any particular Registrable
Securities, once issued, such securities shall cease to be Registrable
Securities when (i) they are sold pursuant to an effective Registration
Statement under the Securities Act, (ii) they are sold pursuant to Rule 144 (or
other exemption from registration under the Securities Act), (iii) in the case
of any shares of Common Stock held by a Holder, all shares of Common Stock held
by such Holder, on an as converted basis, constitute less than 1% of all
outstanding shares of Common Stock and may be sold in a single day pursuant to,
and in accordance with, subsection (k) of Rule 144, (iv) they shall have ceased
to be outstanding or (v) they have been sold in a private transaction in which
the transferor’s rights under this Agreement are not assigned to the transferee
of the securities.

“Registration Statement” means any registration statement of the Company filed
with the SEC under the Securities Act which covers any of the Registrable
Securities pursuant to the provisions of this Agreement, including the
Prospectus, amendments and supplements to such registration statement, including
post-effective amendments, all exhibits and all material incorporated by
reference or deemed to be incorporated by reference in such registration
statement.

“Rule 144” means Rule 144 under the Securities Act, as such Rule may be amended
from time to time, or any similar rule or regulation hereafter adopted by the
SEC.

“SEC” means the Securities and Exchange Commission or any other federal agency
at the time administering the Securities Act or the Exchange Act.

 

3



--------------------------------------------------------------------------------

“Securities Act” means the Securities Act of 1933, as amended, and any successor
statute thereto and the rules and regulations of the SEC promulgated thereunder.

2.    Incidental Registrations.

(a)    Right to Include Registrable Securities. If, following the expiration of
the Lock-Up Period, the Company proposes to register its Common Stock under the
Securities Act (other than pursuant to a Registration Statement filed by the
Company on Form S-4 or S-8, or any successor or other forms promulgated for
similar purposes or filed solely in connection with an exchange offer or any
employee benefit or dividend reinvestment plan), whether or not for sale for its
own account, in a manner which would permit registration of Registrable
Securities for sale to the public under the Securities Act, it will, at each
such time, give prompt written notice to all Holders of its intention to do so
and of such Holders’ rights under this Section 2. Upon the written request of
any such Holder made within seven (7) calendar days after the receipt of any
such notice (which request shall specify the Registrable Securities intended to
be disposed of by such Holder), the Company will use its reasonable best efforts
to effect the registration under the Securities Act of all Registrable
Securities which the Company has been so requested to register by the Holders
thereof, to the extent required to permit the disposition of the Registrable
Securities so to be registered; provided that (i) if, at any time after giving
written notice of its intention to register any securities and prior to the
effective date of the Registration Statement filed in connection with such
registration, the Company shall determine for any reason not to proceed with the
proposed registration of the securities to be sold by it, the Company may, at
its election, give written notice of such determination to each Holder and,
thereupon, shall be relieved of its obligation to register any Registrable
Securities in connection with such registration (but not from its obligation to
pay the registration expenses pursuant to Section 6 hereof in connection
therewith), without prejudice to the rights of the Holders to request that such
registration be effected as a registration under Section 3, and (ii) if such
registration involves an underwritten offering, all Holders requesting to be
included in the Company’s registration and to participate in the underwritten
offering must sell their Registrable Securities to the underwriters selected by
the Company on the same terms and conditions as apply to the Company, with such
differences, including any with respect to indemnification and liability, as are
customary in combined primary and secondary offerings by the Company and the
Investor. If a registration requested pursuant to this Section 2(a) involves an
underwritten public offering, any Holder requesting to be included in such
registration may elect, in writing at least two business days prior to the
effective date of the Registration Statement filed in connection with such
registration or, in the case of a takedown from a Shelf Registration Statement,
prior to the launch of such takedown, not to register such securities in
connection with such registration. The Company shall not be required to maintain
the effectiveness of the Registration Statement for a registration requested
pursuant to this Section 2(a) beyond the earlier to occur of (i) 180 calendar
days after the effective date thereof and (ii) consummation of the distribution
by the Holders of the Registrable Securities included in such Registration
Statement. Any Holder who has elected to sell Registrable Securities in an
offering pursuant to this Section 2 shall be permitted to withdraw from such
registration by written notice to the Company if the price to the public at
which the Registrable Securities are proposed to be sold will be less than 90%
of the average closing price of the class of stock being sold in the offering
during the 10 trading days preceding the date on which the notice of such
offering was given pursuant to this Section 2(a).

 

4



--------------------------------------------------------------------------------

(b)    Priority in Incidental Registrations. The Company shall use reasonable
efforts to cause the managing underwriter or underwriters of a proposed
underwritten offering to permit Holders who have requested to include
Registrable Securities in such offering to include in such offering all
Registrable Securities so requested to be included on the same terms and
conditions as any other shares of capital stock, if any, of the Company included
in the offering. Notwithstanding the foregoing, if the managing underwriter or
underwriters of such underwritten offering have informed the Company in writing
that it is their good faith opinion that the total amount of securities that are
intended to be included in such offering is such as to adversely affect the
success of such offering (including adversely affect the per-share offering
price), then the amount of securities to be offered shall be reduced to the
amount recommended by such managing underwriter or underwriters in its or their
good faith opinion, which will be allocated in the following order of priority:
(i) first, the securities to be proposed to be sold by the Company for its own
account, (ii) second, the Registrable Securities of the Investor, (iii) third,
the Registrable Securities of the Holders other than the Investor that have
requested to participate in such underwritten offering, allocated pro rata among
such Holders on the basis of the percentage of the Registrable Securities
requested to be included in such underwritten offering by such Holders and
(iv) fourth, for the account of any other holders of Common Stock that have
requested to be included in such underwritten offering as a result of
registration rights or otherwise.

3.    Registration on Request.

(a)    Request by the Demand Party. Subject to the following paragraphs of this
Section 3(a), each Holder shall have the right, by delivering a written notice
to the Company, to require the Company to register, at any time following the
expiration of the Lock-Up Period and pursuant to the terms of this Agreement,
under and in accordance with the provisions of the Securities Act, the number of
Registrable Securities of such Holder requested to be so registered pursuant to
the terms of this Agreement (any such written notice, a “Demand Notice”, any
such registration, a “Demand Registration” and any such Holder, a “Demand
Party”); provided, however, that a Demand Notice may only be made if the sale of
the Registrable Securities requested to be registered by such Holder is
reasonably expected to result in aggregate gross cash proceeds in excess of
$75,000,000 (without regard to any underwriting discount or commission);
provided, further, that the Company shall not be obligated to file a
registration statement relating to any registration request under this
Section 3(a), (i) within the period or such shorter period as may be specified
by the Company’s insider trading policy as applicable to Company employees
generally (the “Quarterly Blackout Period”) commencing fourteen (14) calendar
days prior to and ending two (2) calendar days following the Company’s scheduled
earnings release for any fiscal quarter or year or (ii) within a period of sixty
(60) calendar days after the effective date of any other registration statement
relating to any registration request under this Section 3(a); provided, further,
that nothing in this Section 3(a) or elsewhere herein shall be construed as
limiting the frequency by which a Holder may effect a Shelf Underwritten
Offering or Non-Underwritten Shelf Take-Down pursuant to Section 3(f). Following
receipt of a Demand Notice for a Demand Registration in accordance with this
Section 3(a), the Company shall use its reasonable best efforts to file a
Registration Statement as promptly as practicable within ten (10) calendar days
and shall use its reasonable best efforts to cause such Registration Statement
to be declared effective under the Securities Act as promptly as practicable
after the filing thereof.

 

5



--------------------------------------------------------------------------------

No Demand Registration shall be deemed to have occurred for purposes of this
Section 3 if (i) the Registration Statement relating thereto (x) does not become
effective, (y) is not maintained effective for the period required pursuant to
this Section 3 or (z) the offering of the Registrable Securities pursuant to
such Registration Statement is subject to a stop order, injunction, or similar
order or requirement of the SEC during such period, in which case, such
requesting Holder shall be entitled to an additional Demand Registration in lieu
thereof, (ii) more than 90% of the Registrable Securities requested by the
Demand Party to be included in the registration are not so included pursuant to
Section 3(b) or (iii) in the case of a Demand Registration for an underwritten
offering, the conditions to closing specified in any underwriting agreement,
purchase agreement or similar agreement entered into in connection with the
registration relating to such request are not satisfied (other than as a result
of a material default or breach thereunder by such Demand Party) or otherwise
waived by such Demand Party; provided that the Company’s obligation to pay the
registration expenses pursuant to Section 6 hereof in connection therewith shall
still apply.

As promptly as practicable within two (2) calendar days after receipt by the
Company of a Demand Notice in accordance with this Section 3(a), the Company
shall give written notice (the “Demand Follow-up Notice”) of such Demand Notice
to all other Holders and shall, subject to the provisions of Section 3(b)
hereof, include in such registration all Registrable Securities with respect to
which the Company received written requests for inclusion therein within five
(5) calendar days after such Demand Follow-up Notice is given by the Company to
such Holders, provided that the Company shall not provide a Demand Follow-up
Notice to any other Holder or holder of the Company’s equity securities in the
case of a sale of Registrable Securities by the Investor to one or several
purchasers pursuant to a Shelf Underwritten Offering by means of a bought deal,
a block trade or a similar transaction that is an underwritten offering (a
“Block Sale”).

All requests made pursuant to this Section 3 will specify the number of
Registrable Securities to be registered and the intended methods of disposition
thereof.

The Company shall be required to maintain the effectiveness of the Registration
Statement with respect to any Demand Registration for a period of at least one
hundred and eighty (180) calendar days after the effective date thereof or such
shorter period during which all Registrable Securities included in such
Registration Statement have actually been sold; provided, however, that such
period shall be extended for a period of time equal to the period the Holder
refrains from selling any securities included in such Registration Statement at
the request of the Company or an underwriter of the Company pursuant to the
provisions of this Agreement.

(b)    Priority on Demand Registration. If any of the Registrable Securities
registered pursuant to a Demand Registration are to be sold in a firm commitment
underwritten offering, and the managing underwriter or underwriters advise the
Holders of such securities in writing that in its or their good faith opinion
the total number or dollar amount of Registrable Securities proposed to be sold
in such offering is such as to adversely affect the success of such offering
(including, without limitation, securities proposed to be included by other
holders of securities entitled to include securities in such Registration
Statement pursuant to incidental or piggyback registration rights), then there
shall be included in such firm commitment underwritten offering the number or
dollar amount of Registrable Securities that in the good faith

 

6



--------------------------------------------------------------------------------

opinion of such managing underwriter or underwriters can be sold without
adversely affecting such offering, and such number of Registrable Securities
shall be allocated as follows, unless the underwriter or underwriters require a
different allocation:

(i)    first, to the Investor until all Registrable Securities requested for
registration by the Investor have been included in such registration;

(ii)    second, to any Holders other than the Investor requesting such Demand
Registration (whether pursuant to a Demand Notice or pursuant to incidental or
piggyback registration rights) among such Holders pro rata on the basis of the
percentage of Registrable Securities owned by each such Holder relative to the
number of Registrable Securities owned by all such Holders;

(iii)    third, the securities for which inclusion in such Demand Registration,
as the case may be, was requested by any other holders of Common Stock as a
result of registration rights or otherwise; and

(iv)    fourth, the securities for which inclusion in such Demand Registration
was requested by the Company.

(c)    Cancellation of a Demand Registration. Each Demand Party and the Holders
of a majority of the Registrable Securities which are to be registered in a
particular offering pursuant to this Section 3 shall have the right, prior to
the effectiveness of the Registration Statement, to notify the Company that it
or they, as the case may be, has or have determined that such Registration
Statement be abandoned or withdrawn, in which event the Company shall abandon or
withdraw such registration statement. Any Holder who has elected to sell
Registrable Securities in an underwritten offering pursuant to this Section 3
(including the Demand Party of such Demand Registration) shall be permitted to
withdraw from such registration by written notice to the Company if the price to
the public at which the Registrable Securities are proposed to be sold will be
less than 90% of the average closing price of the class of stock being sold in
the offering during the ten (10) trading days preceding the date on which the
Demand Notice of such offering was given pursuant to Section 3(a).

(d)    Postponements in Requested Registrations. If the Company shall at any
time furnish to the Holders a certificate signed by its chairman of the board,
chief executive officer or president stating that the filing of a Registration
Statement or conducting a Shelf Underwritten Offering or Non-Underwritten Shelf
Take-Down would, in the good faith judgment of the board of directors of the
Company (after consultation with external legal counsel), (i) require the
Company to make an Adverse Disclosure or (ii) materially interfere with any
material proposed acquisition, disposition, financing, reorganization,
recapitalization or similar transaction involving the Company or any of its
subsidiaries then under consideration, the Company may postpone the filing (but
not the preparation) of a Registration Statement or the commencement of a Shelf
Underwritten Offering, as applicable, required by this Section 3 until such
circumstance is no longer continuing but not to exceed sixty (60) days (such
period, a “Postponement Period”); provided that the Company shall at all times
in good faith use its commercially reasonable best efforts to cause any
Registration Statement required by this Section 3 to be filed as soon as
possible or any Shelf Underwritten Offering to be conducted as

 

7



--------------------------------------------------------------------------------

soon as possible, as applicable; provided, further, that the Company shall not
be permitted to commence a Postponement Period pursuant to this Section 3(d)
more than once in any 180-day period. The Company shall promptly give the
Holders requesting registration thereof or that delivered a Take-Down Notice, as
applicable, pursuant to this Section 3 written notice of any postponement made
in accordance with the preceding sentence.

(e)    Shelf Registration Statement.

(i)    No later than the expiration of the Lock-Up Period, the Company shall
file with the SEC a shelf Registration Statement (on Form S-3 to the extent
permissible) (a “Shelf Registration Statement”) covering the resale of all
Registrable Securities, and shall use reasonable best efforts to cause such
registration statement to become effective no later than the expiration of the
Lock-Up Period. Upon filing the Shelf Registration Statement, the Company shall
use its reasonable best efforts to keep such Shelf Registration Statement
effective with the SEC at all times and to re-file such Shelf Registration
Statement upon its expiration, and subject to Sections 3(f) and (g), to
cooperate in any shelf take-down, whether or not underwritten, by amending or
supplementing the Prospectus related to such Shelf Registration Statement as may
be reasonably requested by the Holders or as otherwise required, until such time
as all Registrable Securities that could be sold in such Shelf Registration
Statement have been sold or are no longer outstanding.

(ii)    If the Company is a well-known seasoned issuer (as defined in Rule 405)
(a “WKSI”) at a time when it is obligated to file a Shelf Registration Statement
pursuant to this Agreement, the Company shall file an automatic shelf
registration statement (as defined in Rule 405 of the Securities Act) on Form
S-3 (an “Automatic Shelf Registration Statement”) in accordance with the
requirements of the Securities Act and the rules and regulations of the SEC
thereunder, that covers the Registrable Securities. The Company shall pay the
registration fee for all Registrable Securities to be registered pursuant to an
Automatic Shelf Registration Statement at the time of filing of the Automatic
Shelf Registration Statement and shall not elect to pay any portion of the
registration fee on a deferred basis. If at any time following the filing of an
Automatic Shelf Registration Statement when the Company is required to
re-evaluate its WKSI status the Company determines that it is not a WKSI, the
Company shall use its reasonable best efforts to post-effectively amend the
Automatic Shelf Registration Statement to a Shelf Registration Statement that is
not automatically effective or file a new Shelf Registration Statement.

(iii)    To the extent that the Company becomes ineligible to use Form S-3, the
Company shall file a “shelf” registration statement on Form S-1 registering the
Registrable Securities for resale not later than thirty (30) calendar days after
the date of such ineligibility and use its reasonable best efforts to have such
registration statement declared effective as promptly as practicable.

(f)    Shelf-Take Downs. At any time that a Shelf Registration Statement
covering Registrable Securities pursuant to Section 2 or Section 3 is effective,
the Investor may, deliver a written notice to the Company (a “Take-Down Notice”)
stating that it intends to effect

 

8



--------------------------------------------------------------------------------

an underwritten offering (a “Shelf Underwritten Offering”) or other
non-underwritten sale (a “Non-Underwritten Shelf Take-Down”) of all or part of
its Registrable Securities included by it on the Shelf Registration Statement,
then, the Company shall amend or supplement the Shelf Registration Statement as
may be necessary in order to enable such Registrable Securities to be
distributed pursuant to the Shelf Underwritten Offering (taking into account the
inclusion of Registrable Securities by any other holders pursuant to
Section 3(b)) or Non-Underwritten Shelf Take-Down; provided, however that the
Holders may not, without the Company’s prior written consent, (i) launch a Shelf
Underwritten Offering the anticipated gross cash proceeds of which shall be less
than $75,000,000 (unless the Holders are proposing to sell all of their
remaining Registrable Securities), (ii) launch more than four (4) Shelf
Underwritten Offerings at the request of the Holders within any 365-day period
or (iii) launch a Shelf Underwritten Offering within the Quarterly Blackout
Period. The Investor shall be entitled to deliver an unlimited number of
Take-Down Notices to effect a Non-Underwritten Shelf Take-Down with respect to
the Registrable Securities held by the Investor in addition to the other
registration rights provided in Section 2 and this Section 3. In connection with
any Shelf Underwritten Offering:

(i)    the Company shall also as promptly as practicable within two (2) business
days deliver the Take-Down Notice to all other Holders with Registrable
Securities included on such Shelf Registration Statement and permit each Holder
to include its Registrable Securities included on the Shelf Registration
Statement in the Shelf Underwritten Offering if such Holder notifies the Company
(who shall notify the Investor) within two (2) business days after delivery of
the Take-Down Notice to such Holder, provided that the Company shall not provide
a Take-Down Notice to any other Holder or holder of the Company’s equity
securities in the case of a Block Sale by the Investor; and

(ii)    in the event that the underwriter advises the Company (who shall notify
the Investor) in its good faith opinion that the total number or dollar amount
of Registrable Securities proposed to be sold in such offering is such as to
adversely affect the success of such offering (including an adverse effect on
the per -share offering price), the underwriter may limit the number of shares
which would otherwise be included in such Shelf Underwritten Offering in the
same manner as described in Section 3(b) with respect to a limitation of shares
to be included in a registration.

(g)    Selection of Underwriters. If a requested registration pursuant to this
Section 3 involves an underwritten offering, the investment banker(s) and
manager(s) and lead investment banker(s) and manager(s) to administer the
offering shall be chosen by the Demand Party, provided that if a Holder other
than the Investor is the Demand Party, the investment banker(s) and manager(s)
and lead investment banker(s) and manager(s) to administer the offering shall be
chosen by the Investor, provided, further, that if a Holder other than the
Demand Party will sell at least 50% of the Registrable Securities proposed to be
sold in such offering and the Investor is not participating in such offering,
the investment banker(s) and manager(s) and lead investment banker(s) and
manager(s) shall be chosen by such other Holder (such other Holder, if any, the
“Lead Holder”), in each case subject to the approval of the Company (not to be
unreasonably delayed or withheld). If the offering is underwritten, the right of
any Holder to registration pursuant to this Section 3 will be conditioned upon
such Holder’s participation in such underwriting and the inclusion of such
Holder’s Registrable Securities in

 

9



--------------------------------------------------------------------------------

the underwriting (unless otherwise agreed by the Demand Party), and each such
Holder will (together with the Company and the other Holders distributing their
securities through such underwriting) enter into an underwriting agreement in
customary form with the underwriter or underwriters selected for such
underwriting (including pursuant to the terms of any over-allotment or “green
shoe” option requested by the managing underwriter(s)); provided that (x) no
Holder shall be required to sell more than the number of Registrable Securities
that such Holder has requested the Company to include in any registration and
(y) if any Holder disapproves of the terms of the underwriting, such Holder may
elect to withdraw prior to launching the applicable underwritten offering by
written notice to the Company, the managing underwriter or underwriters and, in
connection with an underwritten registration pursuant to this Section 3, the
Demand Party.

4.    Registration Procedures. If and whenever the Company is required to use
its reasonable best efforts to effect the registration of any Registrable
Securities under the Securities Act as provided in Section 2 and Section 3
hereof, the Company shall effect such registration to permit the sale of such
Registrable Securities in accordance with the intended method or methods of
disposition thereof, and pursuant thereto the Company shall cooperate in the
sale of the securities and shall, as expeditiously as possible:

(a)    prepare and file, in each case as promptly as practicable, with the SEC a
Registration Statement or Registration Statements on such form as shall be
available for the sale of the Registrable Securities by the Holders thereof or
by the Company in accordance with the intended method or methods of distribution
thereof, make all required filings with FINRA and use its reasonable best
efforts to cause such Registration Statement to become effective as soon as
practicable and to remain effective as provided herein; provided, however, that
before filing a Registration Statement or Prospectus or any amendments or
supplements thereto (including any free writing prospectuses under Rule 433
under the Securities Act (each a “Free Writing Prospectus”) and including such
documents that would be incorporated or deemed to be incorporated therein by
reference), the Company shall furnish or otherwise make available to the Holders
of the Registrable Securities covered by such Registration Statement, their
counsel and the managing underwriters, if any, copies of all such documents
proposed to be filed, which documents will be subject to the reasonable review
and comment of such counsel, and such other documents reasonably requested by
such counsel, including any comment letter from the SEC, and, if requested by
such counsel, provide such counsel reasonable opportunity to participate in the
preparation of such Registration Statement and each Prospectus included therein
and such other opportunities to conduct a reasonable investigation within the
meaning of the Securities Act, including reasonable access to the Company’s
books and records, officers, accountants and other advisors. The Company shall
not file any such Registration Statement or Prospectus or any amendments or
supplements thereto (including any Free Writing Prospectuses and including such
documents that, upon filing, would be incorporated or deemed to be incorporated
by reference therein) with respect to a Demand Registration to which the Demand
Party, the Holders of a majority of the Registrable Securities covered by such
Registration Statement, or their counsel, or the managing underwriters, if any,
shall reasonably object, in writing, on a timely basis, unless, in the opinion
of the Company, such filing is necessary to comply with applicable law;

 

10



--------------------------------------------------------------------------------

(b)    subject to Section 3(e), prepare and file with the SEC such amendments,
post-effective amendments and supplements to each Registration Statement and the
Prospectus used in connection therewith and such Free Writing Prospectuses and
Exchange Act reports as may be necessary to keep such Registration Statement
continuously effective during the period provided herein and comply in all
material respects with the provisions of the Securities Act with respect to the
disposition of all Registrable Securities covered by such Registration
Statement; and cause the related Prospectus to be supplemented by any Prospectus
supplement as may be necessary to comply with the provisions of the Securities
Act with respect to the disposition of the Registrable Securities covered by
such Registration Statement, and as so supplemented to be filed pursuant to Rule
424 (or any similar provisions then in force) under the Securities Act, in each
case, until such time as all of such securities have been disposed of in
accordance with the intended method or methods of disposition by the seller or
sellers thereof set forth in such Registration Statement;

(c)    notify each selling Holder, its counsel and the managing underwriters, if
any, promptly, and (if requested by any such Person) confirm such notice in
writing, (i) when a Prospectus or any Prospectus supplement or post-effective
amendment or any Free Writing Prospectus has been filed, and, with respect to a
Registration Statement or any post-effective amendment, when the same has become
effective, (ii) of any request by the SEC or any other federal or state
governmental authority for amendments or supplements to a Registration Statement
or related Prospectus or for additional information, (iii) of the issuance by
the SEC of any stop order suspending the effectiveness of a Registration
Statement or the initiation of any proceedings for that purpose, (iv) if at any
time the Company has reason to believe that the representations and warranties
of the Company contained in any agreement (including any underwriting agreement)
contemplated by Section 4(n) below cease to be true and correct, (v) of the
receipt by the Company of any notification with respect to the suspension of the
qualification or exemption from qualification of any of the Registrable
Securities for sale in any jurisdiction, or the initiation or threatening of any
proceeding for such purpose, and (vi) of the happening of any event that makes
any statement made in such Registration Statement, related Prospectus, Free
Writing Prospectus, amendment or supplement thereto or any document incorporated
or deemed to be incorporated therein by reference untrue in any material respect
or that requires the making of any changes in such Registration Statement,
Prospectus or documents so that, in the case of the Registration Statement, it
will not contain any untrue statement of a material fact or omit to state any
material fact required to be stated therein or necessary to make the statements
therein, not misleading, and that in the case of the Prospectus, it will not
contain any untrue statement of a material fact or omit to state any material
fact necessary in order to make the statements therein, in light of the
circumstances under which they were made, not misleading (which notice shall
notify the selling Holders only of the occurrence of such an event and shall
provide no additional information regarding such event to the extent such
information would constitute material non-public information);

(d)    use its reasonable best efforts to obtain the withdrawal of any order
suspending the effectiveness of a Registration Statement, or the lifting of any
suspension of the qualification (or exemption from qualification) of any of the
Registrable Securities for sale in any jurisdiction at the earliest date
reasonably practical;

 

11



--------------------------------------------------------------------------------

(e)    if requested by the managing underwriters, if any, the Demand Party with
respect to the offering or the Holders of a majority of the then issued and
outstanding Registrable Securities being sold in connection with an underwritten
offering, promptly include in a Prospectus supplement or post-effective
amendment such information as the managing underwriters, if any, or such Demand
Party or Holders, as the case may be, may reasonably request in order to permit
the intended method of distribution of such Registrable Securities and make all
required filings of such Prospectus supplement or such post-effective amendment
as soon as practicable after the Company has received such request; provided,
however, that the Company shall not be required to take any actions under this
Section 4(e) that are not, in the opinion of counsel for the Company, in
compliance with applicable law;

(f)    deliver to each selling Holder, its counsel, and the underwriters, if
any, without charge, as many copies of the Prospectus or Prospectuses (including
each form of Prospectus) and each amendment, supplement or post-effective
amendment thereto as such Persons may reasonably request from time to time in
connection with the distribution of the Registrable Securities; and the Company,
subject to the last paragraph of this Section 4, hereby consents to the use of
such Prospectus and each amendment or supplement thereto by each of the selling
Holders and the underwriters, if any, in connection with the offering and sale
of the Registrable Securities covered by such Prospectus and any such amendment
or supplement thereto;

(g)    prior to any public offering of Registrable Securities, use its
reasonable best efforts to register or qualify or cooperate with the selling
Holders, the underwriters, if any, and their respective counsel in connection
with the registration or qualification (or exemption from such registration or
qualification) of such Registrable Securities for offer and sale under the
securities or “Blue Sky” laws of such jurisdictions within the United States as
any seller or underwriter reasonably requests in writing and to keep each such
registration or qualification (or exemption therefrom) effective during the
period such Registration Statement is required to be kept effective and to take
any other action that may be necessary or advisable to enable such Holders to
consummate the disposition of such Registrable Securities in such jurisdiction
in accordance with the intended method or methods of disposition thereof;
provided, however, that the Company will not be required to (i) qualify
generally to do business in any jurisdiction where it is not then so required to
qualify but for this paragraph (g) or (ii) take any action that would subject it
to general service of process in any such jurisdiction where it is not then so
subject (other than service of process in connection with such registration or
qualification or any sale of Registrable Securities in connection therewith);

(h)    cooperate with the selling Holders and the managing underwriters, if any,
to facilitate the timely preparation and delivery of certificates (not bearing
any legends) representing Registrable Securities to be sold after receiving
written representations from each Holder of such Registrable Securities that the
Registrable Securities represented by the certificates so delivered by such
Holder will be transferred in accordance with the

 

12



--------------------------------------------------------------------------------

Registration Statement, and enable such Registrable Securities to be in such
denominations and registered in such names as the managing underwriters, if any,
or Holders may request;

(i)    use its reasonable best efforts to cause the Registrable Securities
covered by the Registration Statement to be registered with or approved by such
other governmental agencies or authorities within the United States as may be
necessary in light of the business or operations of the Company to enable the
seller or sellers thereof or the managing underwriters, if any, to consummate
the disposition of such Registrable Securities, in accordance with the intended
method or methods thereof, except as may be required solely as a consequence of
the nature of such selling Holder’s business, in which case the Company will
cooperate in all reasonable respects with the filing of such Registration
Statement and the granting of such approvals, as may be necessary to enable the
seller or sellers thereof or the underwriters, if any, to consummate the
disposition of such Registrable Securities in accordance with the intended
method or methods thereof;

(j)    upon the occurrence of any event contemplated by Section 4(c)(vi) above,
promptly prepare a supplement or post-effective amendment to the Registration
Statement or a supplement to the related Prospectus or any document incorporated
or deemed to be incorporated therein by reference, or file any other required
document so that, as thereafter delivered to the purchasers of the Registrable
Securities being sold thereunder, such Prospectus will not contain an untrue
statement of a material fact or omit to state a material fact required to be
stated therein or necessary to make the statements therein, in light of the
circumstances under which they were made, not misleading;

(k)    prior to the effective date of the Registration Statement relating to the
Registrable Securities, provide a CUSIP number for the Registrable Securities;

(l)    provide and cause to be maintained a transfer agent and registrar for all
Registrable Securities covered by such Registration Statement from and after a
date not later than the effective date of such Registration Statement (and in
connection therewith, if reasonably required by the Company’s transfer agent,
the Company will cause an opinion of counsel as to the effectiveness of the
Registration Statement to be delivered to such transfer agent, together with any
other authorizations, certificates and directions reasonably required by the
transfer agent which authorize and direct the transfer agent to issue such
Registrable Securities without any legend upon sale by the Holder or the
underwriter or managing underwriter of an underwritten offering of Registrable
Securities, if any, of such Registrable Securities under the Registration
Statement);

(m)    use its reasonable best efforts to cause all shares of Registrable
Securities covered by such Registration Statement to be listed on the NYSE or
other national securities exchange on which the Common Stock is then listed,
prior to the effectiveness of such Registration Statement (or, if no Common
Stock issued by the Company is then listed on any securities exchange, use its
reasonable best efforts to cause such Registrable Securities to be so listed on
the NYSE or NASDAQ, as determined by the Company);

 

13



--------------------------------------------------------------------------------

(n)    enter into such agreements (including an underwriting agreement in form,
scope and substance as is customary in underwritten offerings) and take all such
other actions reasonably requested by the Demand Party or the Holders of a
majority of the Registrable Securities being sold in connection therewith
(including those reasonably requested by the managing underwriters, if any) to
expedite or facilitate the disposition of such Registrable Securities, and in
such connection, whether or not an underwriting agreement is entered into and
whether or not the registration is an underwritten registration, (i) make such
representations and warranties to the Holders of such Registrable Securities and
the underwriters, if any, with respect to the business of the Company and its
subsidiaries, and the Registration Statement, Prospectus and documents, if any,
incorporated or deemed to be incorporated by reference therein, in each case, in
form, substance and scope as are customarily made by issuers to underwriters in
underwritten offerings, and, if true, confirm the same if and when requested,
(ii) use its reasonable best efforts to furnish to the selling Holders and the
underwriters, if any, opinions of outside counsel to the Company and updates
thereof (which counsel and opinions (in form, scope and substance) shall be
reasonably satisfactory to the managing underwriters, if any), addressed to each
of the underwriters, if any, covering the matters customarily covered in
opinions requested in underwritten offerings and such other matters as may be
reasonably requested by such counsel and underwriters, (iii) use its reasonable
best efforts to obtain “cold comfort” letters and updates thereof from the
independent certified public accountants of the Company (and, if necessary, any
other independent certified public accountants of any subsidiary of the Company
or of any business acquired by the Company for which financial statements and
financial data are, or are required to be, included in the Registration
Statement) who have certified the financial statements included in such
Registration Statement, addressed to each selling Holder (unless such
accountants shall be prohibited from so addressing such letters by applicable
standards of the accounting profession) and each of the underwriters, if any,
such letters to be in customary form and covering matters of the type
customarily covered in “cold comfort” letters in connection with underwritten
offerings, (iv) if an underwriting agreement is entered into, the same shall
contain indemnification provisions and procedures substantially to the effect
set forth in Section 5 hereof with respect to all parties to be indemnified
pursuant to Section 5 except as otherwise agreed by the Holders and (v) deliver
such documents and certificates as may be reasonably requested by the Demand
Party, the Holders of a majority of the Registrable Securities being sold
pursuant to such Registration Statement, its or their counsel or the managing
underwriters, if any, to evidence the continued validity of the representations
and warranties made pursuant to Section 4(n)(i) above and to evidence compliance
with any customary conditions contained in the underwriting agreement or other
agreement entered into by the Company. The above shall be done at each closing
under such underwriting or similar agreement, or as and to the extent required
thereunder;

(o)    make available for inspection by a representative of the selling Holders,
any underwriter participating in any such disposition of Registrable Securities,
if any, and any attorneys or accountants retained by such selling Holders or
underwriter, at the offices where normally kept, during reasonable business
hours, all financial and other records, pertinent corporate documents and
properties of the Company and its subsidiaries, and cause the officers,
directors and employees of the Company and its

 

14



--------------------------------------------------------------------------------

subsidiaries to supply all information in each case reasonably requested by any
such representative, underwriter, attorney or accountant in connection with such
Registration Statement; provided, however, that any information that is not
generally publicly available at the time of delivery of such information shall
be kept confidential by such Persons unless (i) disclosure of such information
is required by court or administrative order, (ii) disclosure of such
information, in the opinion of counsel to such Person, is required by law or
applicable legal process, or (iii) such information becomes generally available
to the public other than as a result of a disclosure or failure to safeguard by
such Person. In the case of a proposed disclosure pursuant to (i) or (ii) above,
such Person shall be required to give the Company written notice of the proposed
disclosure prior to such disclosure and, if requested by the Company, assist the
Company in seeking to prevent or limit the proposed disclosure. Without limiting
the foregoing, no such information shall be used by such Person as the basis for
any market transactions in securities of the Company or its subsidiaries in
violation of law;

(p)    cause its officers, including its executive officers, to use their
reasonable best efforts to support the marketing of the Registrable Securities
covered by the Registration Statement (including, without limitation,
participation in “road shows” and other customary marketing activities) taking
into account the Company’s business needs;

(q)    cooperate with each seller of Registrable Securities and each underwriter
or agent participating in the disposition of such Registrable Securities and
their respective counsel in connection with any filings required to be made with
FINRA;

(r)    otherwise use its reasonable best efforts to comply with all applicable
rules and regulations of the SEC, and make available to its security holders, as
soon as reasonably practicable, an earnings statement covering the period of at
least twelve (12) months beginning with the first day of the Company’s first
full calendar quarter after the effective date of the Registration Statement,
which earnings statement will satisfy the provisions of Section 11(a) of the
Securities Act and Rule 158 thereunder; and

(s)    cooperate with the Holders subject to the Registration Statement and with
the underwriter(s) or agent participating in the distribution, if any, to
facilitate any Charitable Gifting Event and to prepare and file with the SEC
such amendments and supplements to such Registration Statement and the
Prospectus used in connection therewith as may be necessary to permit any such
recipient Charitable Organization to sell in the underwritten offering if it so
elects.

The Company may require each Holder as to which any registration is being
effected to furnish to the Company in writing such information required in
connection with such registration regarding such seller and the distribution of
such Registrable Securities as the Company may, from time to time, reasonably
request in writing and the Company may exclude from such registration the
Registrable Securities of any Holder who unreasonably fails to furnish such
information within a reasonable time after receiving such request.

The Company agrees not to file or make any amendment to any Registration
Statement with respect to any Registrable Securities, or any amendment of or
supplement to the

 

15



--------------------------------------------------------------------------------

Prospectus or any Free Writing Prospectus used in connection therewith, that
refers to any Holder covered thereby by name, or otherwise identifies such
Holder as the holder of any securities of the Company, without the consent of
such Holder, such consent not to be unreasonably withheld or delayed, unless and
to the extent such disclosure is required by law.

If the Company files any Shelf Registration Statement for the benefit of the
holders of any of its securities other than the Holders, the Company agrees that
it shall use its reasonable best efforts to include in such registration
statement such disclosures as may be required by Rule 430B under the Securities
Act (referring to the unnamed selling security holders in a generic manner by
identifying the initial offering of the securities to the Holders) in order to
ensure that such Holders may be added to such Shelf Registration Statement at a
later time through the filing of a Prospectus supplement rather than a
post-effective amendment.

Notwithstanding any provision hereof to the contrary, to the extent that any pro
rata or other allocation or reduction of Registrable Securities is required
pursuant to Sections 2(b), 3(b), 3(g)(ii) or any other section herein, (i) all
Registrable Securities transferred by a Holder to a Charitable Organization in
connection with an underwritten offering for which such pro rata or other
allocation is required shall be included in the number of Registrable Securities
deemed to be held by each Holder (or deemed to be included in such Holder’s
request for inclusion of Registrable Securities) for purposes of calculating
such Holder’s pro rata allocation or reduction in such underwritten offering and
(ii) the number of Registrable Securities that a Holder is otherwise entitled to
include in such underwritten offering shall be reduced by the number of
Registrable Securities transferred by such Holder to a Charitable Organization
in connection with such underwritten offering.

Each Holder agrees if such Holder has Registrable Securities covered by such
Registration Statement that, upon receipt of any notice from the Company of the
happening of any event of the kind described in Section 4(c)(ii), 4(c)(iii),
4(c)(iv), 4(c)(v) or 4(c)(vi) hereof, such Holder will forthwith discontinue
disposition of such Registrable Securities covered by such Registration
Statement or Prospectus until such Holder’s receipt of the copies of the
supplemented or amended Prospectus contemplated by Section 4(j) hereof, or until
it is advised in writing by the Company that the use of the applicable
Prospectus may be resumed, and has received copies of any additional or
supplemental filings that are incorporated or deemed to be incorporated by
reference in such Prospectus; provided, however, that the time periods under
Section 3 with respect to the length of time that the effectiveness of a
Registration Statement must be maintained shall automatically be extended by the
amount of time the Holder is required to discontinue disposition of such
securities.

5.    Indemnification.

(a)    Indemnification by the Company. The Company shall, without limitation as
to time, indemnify and hold harmless, to the fullest extent permitted by law,
each Holder whose Registrable Securities are covered by a Registration Statement
or Prospectus, the officers, directors, partners, members, managers,
shareholders, accountants, attorneys, agents and employees of each of them, each
Person who controls each such Holder (within the meaning of Section 15 of the
Securities Act or Section 20 of the Exchange Act) and the officers, directors,
partners, members, managers, shareholders, accountants, attorneys, agents and
employees of

 

16



--------------------------------------------------------------------------------

each such controlling person, each underwriter, if any, and each Person who
controls (within the meaning of Section 15 of the Securities Act or Section 20
of the Exchange Act) such underwriter (each such person being referred to herein
as a “Covered Person”), from and against any and all losses, claims, damages,
liabilities, costs (including, without limitation, costs of preparation and
reasonable attorneys’ fees and any legal or other fees or expenses incurred by
such party in connection with any investigation or proceeding), expenses,
judgments, fines, penalties, charges and amounts paid in settlement
(collectively, “Losses”), as incurred, arising out of or based upon any untrue
statement (or alleged untrue statement) of a material fact contained in any
Prospectus, offering circular, or other document (including any related
Registration Statement, notification, or the like or Free Writing Prospectus or
any amendment thereof or supplement thereto or any document incorporated by
reference therein) incident to any such registration, qualification, or
compliance, or based on any omission (or alleged omission) to state therein a
material fact required to be stated therein or necessary to make the statements
therein not misleading, or any violation by the Company of the Securities Act,
the Exchange Act, any state securities law, or any rule or regulation thereunder
applicable to the Company and (without limitation of the preceding portions of
this Section 5(a)) will reimburse each such Covered Person for any legal and any
other expenses reasonably incurred in connection with investigating and
defending or settling any such Loss, provided that the Company will not be
liable in any such case to the extent that any such Loss arises out of or is
based on any untrue statement or omission by such Covered Person related to such
Covered Person or its Affiliates (other than the Company or any of its
subsidiaries, but only to the extent, that such untrue statement (or alleged
untrue statement) or omission (or alleged omission) is made in such Registration
Statement, Prospectus, offering circular, Free Writing Prospectus or any
amendment thereof or supplement thereto, or any document incorporated by
reference therein, or other document in reliance upon and in conformity with
written information furnished to the Company by such Covered Person with respect
to such Covered Person for use therein. It is agreed that the indemnity
agreement contained in this Section 5(a) shall not apply to amounts paid in
settlement of any such Loss or action if such settlement is effected without the
consent of the Company (which consent shall not be unreasonably delayed or
withheld), provided that notwithstanding the foregoing, the indemnity agreement
contained in this Section 5(a) shall apply to amounts paid in settlement of any
Loss or action even if such settlement is effected without the consent of the
Company if the Company does not timely reply to a request for its consent.

(b)    Indemnification by Holder. The Company may require, as a condition to
including any Registrable Securities in any Registration Statement filed in
accordance with Section 4 hereof, that the Company shall have received an
undertaking reasonably satisfactory to it from the participating Holder of such
Registrable Securities to indemnify, to the fullest extent permitted by law,
severally and not jointly with any other Holders, the Company, its directors and
officers and each Person who controls the Company (within the meaning of
Section 15 of the Securities Act and Section 20 of the Exchange Act), from and
against all Losses arising out of or based on any untrue statement of a material
fact contained in any such Registration Statement, Prospectus, Free Writing
Prospectus, offering circular, or other document, or any omission to state
therein a material fact required to be stated therein or necessary to make the
statements therein not misleading, and will (without limitation of the portions
of this Section 5(b)) reimburse the Company, such directors, officers and
controlling persons for any legal or any other expenses reasonably incurred in
connection with investigating or defending any such Loss, in each case to the
extent, but only to the extent, that such untrue statement or omission is made

 

17



--------------------------------------------------------------------------------

in such Registration Statement, Prospectus, Free Writing Prospectus, offering
circular, or other document in reliance upon and in conformity with written
information furnished to the Company by such Holder with respect to such Holder
for inclusion in such Registration Statement, Prospectus, offering circular or
other document; provided, however, that the obligations of such Holder hereunder
shall not apply to amounts paid in settlement of any such Losses (or actions in
respect thereof) if such settlement is effected without the consent of such
Holder (which consent shall not be unreasonably withheld); and provided,
further, that the liability of such Holder shall be individual, not joint and
several, for each Holder and shall be limited to the net proceeds received by
such selling Holder from the sale of Registrable Securities covered by such
Registration Statement, Prospectus, offering circular or other document
containing such untrue statement (or alleged untrue statement) or omission (or
alleged omission) (less the aggregate amount of any damages which such Holder
has otherwise been required to pay in respect of such Loss or any substantially
similar Loss arising from the sale of such Registrable Securities).

(c)    Conduct of Indemnification Proceedings. If any Person shall be entitled
to indemnification hereunder (an “Indemnified Party”), such Indemnified Party
shall give prompt notice to the party from which such indemnity is sought (the
“Indemnifying Party”) of any claim or of the commencement of any proceeding with
respect to which such Indemnified Party seeks indemnification or contribution
pursuant hereto; provided, however, that the delay or failure to so notify the
Indemnifying Party shall not relieve the Indemnifying Party from any obligation
or liability except to the extent that the Indemnifying Party has been
materially prejudiced by such delay or failure. The Indemnifying Party shall
have the right, exercisable by giving written notice to an Indemnified Party
promptly after the receipt of written notice from such Indemnified Party of such
claim or proceeding, to, unless in the Indemnified Party’s reasonable judgment a
conflict of interest between such indemnified and indemnifying parties may exist
in respect of such claim, assume, at the Indemnifying Party’s expense, the
defense of any such claim or proceeding, with counsel reasonably satisfactory to
such Indemnified Party; provided, however, that an Indemnified Party shall have
the right to employ separate counsel in any such claim or proceeding and to
participate in the defense thereof, but the fees and expenses of such counsel
shall be at the expense of such Indemnified Party unless: (i) the Indemnifying
Party agrees to pay such fees and expenses; or (ii) the Indemnifying Party fails
promptly to assume, or in the event of a conflict of interest cannot assume, the
defense of such claim or proceeding or fails to employ counsel reasonably
satisfactory to such Indemnified Party; in which case the Indemnified Party
shall have the right to employ counsel and to assume the defense of such claim
or proceeding at the Indemnifying Party’s expense; provided, further, however,
that the Indemnifying Party shall not, in connection with any one such claim or
proceeding or separate but substantially similar or related claims or
proceedings in the same jurisdiction, arising out of the same general
allegations or circumstances, be liable for the fees and expenses of more than
one firm of attorneys (together with appropriate local counsel) at any time for
all of the Indemnified Parties, or for fees and expenses that are not
reasonable. Whether or not such defense is assumed by the Indemnifying Party,
such Indemnifying Party will not be subject to any liability for any settlement
made without its consent (but such consent will not be unreasonably delayed or
withheld). Without the prior written consent of the Indemnified Party, the
Indemnifying Party shall not consent to entry of any judgment or enter into any
settlement that (x) does not include as an unconditional term thereof the giving
by the claimant or plaintiff to such Indemnified Party of a release, in form and
substance reasonably satisfactory to the Indemnified Party, from all liability
in respect of such claim or litigation for which such

 

18



--------------------------------------------------------------------------------

Indemnified Party would be entitled to indemnification hereunder or (y) involves
the imposition of equitable remedies or the imposition of any obligations on the
Indemnified Party or adversely affects such Indemnified Party other than as a
result of financial obligations for which such Indemnified Party would be
entitled to indemnification hereunder.

(d)    Contribution. If the indemnification provided for in this Section 5 is
unavailable to an Indemnified Party in respect of any Losses (other than in
accordance with its terms), then each applicable Indemnifying Party, in lieu of
indemnifying such Indemnified Party, shall contribute to the amount paid or
payable by such Indemnified Party as a result of such Losses, in such proportion
as is appropriate to reflect the relative fault of the Indemnifying Party, on
the one hand, and such Indemnified Party, on the other hand, in connection with
the actions, statements or omissions that resulted in such Losses as well as any
other relevant equitable considerations. The relative fault of such Indemnifying
Party, on the one hand, and Indemnified Party, on the other hand, shall be
determined by reference to, among other things, whether any action in question,
including any untrue or alleged untrue statement of a material fact or omission
or alleged omission to state a material fact, has been made (or omitted) by, or
relates to information supplied by, such Indemnifying Party or Indemnified
Party, and the parties’ relative intent, knowledge, access to information and
opportunity to correct or prevent any such action, statement or omission.

The parties hereto agree that it would not be just and equitable if contribution
pursuant to this Section 5(d) were determined by pro rata allocation or by any
other method of allocation that does not take account of the equitable
considerations referred to in the immediately preceding paragraph.
Notwithstanding the provisions of this Section 5(d), an Indemnifying Party that
is a selling Holder shall not be required to contribute any amount in excess of
the net proceeds to such Holder from the Registrable Securities sold pursuant to
the Registration Statement which gives rise to such obligation to contribute
(less the aggregate amount of any damages which the Holder has otherwise been
required to pay in respect of such Loss or any substantially similar Loss
arising from the sale of such Registrable Securities). No person guilty of
fraudulent misrepresentation (within the meaning of Section 11(f) of the
Securities Act) shall be entitled to contribution from any Person who was not
guilty of such fraudulent misrepresentation. No selling Holder shall be liable
for contribution under this Section 5(d), except under such circumstances as
such selling Holder would have been liable for indemnification under this
Section 5 if such indemnification were enforceable under applicable law.

Notwithstanding the foregoing, to the extent that the provisions on
indemnification and contribution contained in the underwriting agreement entered
into in connection with the underwritten offering are more favorable to the
Holders than the foregoing provisions, the provisions in the underwriting
agreement shall control.

(e)    Deemed Underwriter. To the extent that any of the Holders is, or would be
expected to be, deemed to be an underwriter of Registrable Securities pursuant
to any SEC comments or policies or any court of law or otherwise, the Company
agrees that (i) the indemnification and contribution provisions contained in
this Section 5 shall be applicable to the benefit of such Holder in its role as
deemed underwriter in addition to its capacity as a Holder (so long as the
amount for which any other Holder is or becomes responsible does not exceed the

 

19



--------------------------------------------------------------------------------

amount for which such Holder would be responsible if the Holder were not deemed
to be an underwriter of Registrable Securities) and (ii) such Holder and its
representatives shall be entitled to conduct the due diligence which would
normally be conducted in connection with an offering of securities registered
under the Securities Act, including receipt of customary opinions and comfort
letters.

(f)    Other Indemnification. Indemnification similar to that specified in the
preceding provisions of this Section 5 (with appropriate modifications) shall be
given by the Company and each seller of Registrable Securities with respect to
any required registration or other qualification of securities under any federal
or state law or regulation or governmental authority other than the Securities
Act.

(g)    Non-Exclusivity. The obligations of the parties under this Section 5
shall be in addition to any liability which any party may otherwise have to any
other party.

6.    Registration Expenses. All reasonable fees and expenses incident to the
performance of or compliance with this Agreement by the Company (including,
without limitation, (i) all registration and filing fees (including, without
limitation, fees and expenses (A) with respect to filings required to be made
with the SEC, NYSE, FINRA or the National Association of Securities Dealers,
Inc. and (B) of compliance with securities or Blue Sky laws, including, without
limitation, any fees and disbursements of counsel for the underwriters in
connection with Blue Sky qualifications of the Registrable Securities pursuant
to Section 4(h)), (ii) printing expenses (including, without limitation,
expenses of printing certificates for Registrable Securities in a form eligible
for deposit with The Depository Trust Company and of printing Prospectuses if
the printing of Prospectuses is requested by the managing underwriters, if any,
the Demand Party or by the Holders of a majority of the Registrable Securities
included in any Registration Statement), (iii) messenger, telephone and delivery
expenses of the Company, (iv) fees and disbursements of counsel for the Company,
(v) expenses of the Company incurred in connection with any road show, (vi) fees
and disbursements of all independent certified public accountants referred to in
Section 4(o) hereof (including, without limitation, the expenses of any “cold
comfort” letters required by this Agreement) and any other persons, including
special experts retained by the Company and (vii) fees and disbursements of one
counsel for the Holders whose shares are included in a Registration Statement
(which counsel shall be selected as set forth in Section 8)) shall be borne by
the Company whether or not any Registration Statement is filed or becomes
effective. In addition, the Company shall pay its internal expenses (including,
without limitation, all salaries and expenses of its officers and employees
performing legal or accounting duties), the expense of any annual audit, the
fees and expenses incurred in connection with the listing of the securities to
be registered on the NYSE or such other national securities exchange on which
the Common Stock is listed and rating agency fees and the fees and expenses of
any Person, including special experts, retained by the Company.

The Company shall not be required to pay (i) fees and disbursements of any
counsel retained by any Holder or by any underwriter (except as set forth in
this Section 6 and in Section 8 or pursuant to the underwriting agreement
entered into in connection with such offering), (ii) any underwriter’s fees
(including discounts, commissions or fees of underwriters, selling brokers,
dealer managers or similar securities industry professionals) relating to the
distribution of the Registrable Securities (other than with respect to
Registrable Securities sold by the Company), or (iii) any other expenses of the
Holders not specifically required to be paid by the Company pursuant to the
first paragraph of this Section 6.

 

20



--------------------------------------------------------------------------------

7.    Rule 144. The Company covenants that it will file the reports required to
be filed by it under the Securities Act and the Exchange Act and the rules and
regulations adopted by the SEC thereunder (or, if the Company is not required to
file such reports, it will, upon the request of any Demand Party, make publicly
available such information so long as necessary to permit sales of Registrable
Securities pursuant to Rule 144), and it will take such further action as any
Holder (or, if the Company is not required to file reports as provided above,
any Demand Party) may reasonably request, all to the extent required from time
to time to enable such Holder to sell shares of Registrable Securities without
registration under the Securities Act within the limitation of the exemptions
provided by (i) Rule 144 under the Securities Act, as such Rule may be amended
from time to time, or (ii) any similar rule or regulation hereafter adopted by
the SEC. Upon the request of any Holder, the Company will deliver to such Holder
a written statement as to whether it has complied with such requirements and, if
not, the specific requirements with which it did not so comply. Notwithstanding
anything contained in this Section 7, the Company may deregister under
Section 12 of the Exchange Act if it then is permitted to do so pursuant to the
Exchange Act and the rules and regulations thereunder.

8.    Selection of Counsel. In connection with any registration of Registrable
Securities pursuant to Section 2 or 3 hereof, if the Investor is participating
in such registration pursuant to Section 2 or 3 hereof, the Investor may select
one counsel to represent it and all other Holders participating in such
registration, and if the Investor is not participating in such registration
pursuant to Section 2 or 3 hereof, the Holders other than the Investor of a
majority of the Registrable Securities covered by any such registration may
select one counsel to represent such other Holders covered by such registration;
provided, however, that in the event that the counsel selected as provided above
is also acting as counsel to the Company in connection with such registration,
the Holders shall be entitled to select one additional counsel at the Company’s
expense to represent all Holders.

9.    Miscellaneous.

(a)    Holdback Agreement. In consideration for the Company agreeing to its
obligations under this Agreement, each Holder agrees in connection with any
underwritten offering of the Company’s securities with respect to which the
Company has complied with its obligations under Section 2 or Section 3 hereof,
as applicable (whether or not such Holder is participating in such offering)
upon the request of the underwriters managing any such underwritten offering,
not to effect (other than pursuant to such offering) any public sale or
distribution of Registrable Securities, including, but not limited to, any sale
pursuant to Rule 144, or make any short sale of, grant any option for the
purchase of, or otherwise dispose of any Registrable Securities, any other
equity securities of the Company or any securities convertible into or
exchangeable or exercisable for any equity securities of the Company, in each
case without the prior written consent of such underwriters and subject to
customary exceptions, during the Holdback Period; provided that nothing herein
will prevent (i) any Holder that is a partnership or corporation from making a
transfer to an Affiliate that is otherwise in compliance with applicable
securities laws, (ii) any pledge of Registrable Securities by a Holder in
connection with a Permitted Loan (as defined in the Investment Agreement) or
(iii) any

 

21



--------------------------------------------------------------------------------

foreclosure in connection with a Permitted Loan (as defined in the Investment
Agreement) or transfer in lieu of a foreclosure thereunder, in each case that is
otherwise in compliance with applicable securities laws. Notwithstanding the
foregoing, any discretionary waiver or termination of this holdback provision by
such underwriters with respect to any of the Holders shall apply to the other
Holders as well, pro rata based upon the number of shares subject to such
obligations.

If any registration pursuant to Section 3 of this Agreement shall be in
connection with any underwritten public offering, if requested by the managing
underwriter or underwriters, the Company will not effect any public sale or
distribution of any common equity (or securities convertible into or
exchangeable or exercisable for common equity) (other than a registration
statement (i) on Form S-4, Form S-8 or any successor forms thereto or (ii) filed
solely in connection with an exchange offer or any employee benefit or dividend
reinvestment plan) for its own account, during the Holdback Period.

(b)    Amendments and Waivers. The provisions of this Agreement, including the
provisions of this sentence, may not be amended, modified or supplemented, and
waivers or consents to departures from the provisions hereof may not be given
without the written consent of each of the Company and the Holders of a majority
of the Registrable Securities; provided, however, that (x) any amendment,
modification, supplement, waiver or consent to departures from the provisions of
this Agreement that would subject a Stockholder to adverse differential
treatment relative to the other Stockholders shall require the agreement of the
differentially treated Stockholder and (y) any amendment, modification,
supplement, waiver or consent to departures from the provisions of this
Agreement that would be adverse to a right specifically granted to a specific
Stockholder herein (but not to other Stockholders) shall require the agreement
of that Stockholder. Notwithstanding the foregoing, a waiver or consent to
depart from the provisions hereof with respect to a matter that relates
exclusively to the rights of Holders whose securities are being sold pursuant to
a Registration Statement and that does not directly or indirectly affect the
rights of other Holders may be given by Holders of at least a majority of the
Registrable Securities being sold by such Holders pursuant to such Registration
Statement.

(c)    Successors, Assigns and Transferees. This Agreement shall be binding upon
and shall inure to the benefit of the parties hereto and their respective
successors and permitted assigns. The provisions of this Agreement which are for
the benefit of the parties hereto other than the Company may be transferred or
assigned to any Person in connection with a Transfer (as defined in the
Investment Agreement) of Series B Preferred Stock or Common Stock issued upon
conversion of the Series B Preferred Stock to such Person in a Transfer
permitted by Section 5.08(b)(i) of the Investment Agreement; provided, however,
that (i) prior written notice of such assignment of rights is given to the
Company and (ii) such transferee agrees in writing to be bound by, and subject
to, this Agreement as a “Holder” pursuant to a written instrument in form and
substance reasonably acceptable to the Company. Except as provided in Section 5
with respect to an Indemnified Party, nothing expressed or mentioned in this
Agreement is intended or shall be construed to give any Person other than the
parties hereto and their respective successors and permitted assigns any legal
or equitable right, remedy or claim under, or in respect of this Agreement or
any provision herein contained.

 

22



--------------------------------------------------------------------------------

(d)    Notices. All notices, requests and other communications to any party
hereunder shall be in writing and shall be deemed given if delivered personally,
emailed (which is confirmed) or sent by overnight courier (providing proof of
delivery) to the parties at the following addresses:

if to the Company, to:

Coty Inc.

350 Fifth Avenue,

New York, NY 10118

Attention: Kristin Blazewicz

Email: Kristin_Blazewicz@cotyinc.com

with a copy (which shall not constitute notice) to:

Skadden, Arps, Slate, Meagher & Flom LLP

One Manhattan West

New York, NY 10001

Attention:         Paul T. Schnell

                          Sean C. Doyle

Email:              paul.schnell@skadden.com

                          sean.doyle@skadden.com

if to the Stockholders or the Investor, to the Investor, to:

KKR Rainbow Aggregator L.P.

Maintor Panorama, 12th Floor

Neue Mainzer Str. 2-4

60311 Frankfurt

Attention:         Christian Ollig

Email:               christian.ollig@kkr.com

with a copy (which shall not constitute notice) to:

Simpson Thacher & Bartlett LLP

425 Lexington Avenue

New York, NY 10017

Attention:         Marni J. Lerner

                          Ravi Purushotham

Email:              mlerner@stblaw.com

                          rpurushotham@stblaw.com

or such other address or email address as such party may hereafter specify by
like notice to the other parties hereto. All such notices, requests and other
communications shall be deemed received on the date of actual receipt by the
recipient thereof if received prior to 5:00 p.m. local time in the place of
receipt and such day is a business day in the place of receipt. Otherwise, any
such notice, request or communication shall be deemed not to have been received
until the next succeeding business day in the place of receipt.

 

23



--------------------------------------------------------------------------------

(e)    Descriptive Headings. The headings in this Agreement are for convenience
of reference only and shall not limit or otherwise affect the meaning of terms
contained herein.

(f)    Severability. If any term, condition or other provision of this Agreement
is determined by a court of competent jurisdiction to be invalid, illegal or
incapable of being enforced by any rule of law or public policy, all other
terms, provisions and conditions of this Agreement shall nevertheless remain in
full force and effect. Upon such determination that any term, condition or other
provision is invalid, illegal or incapable of being enforced, the parties hereto
shall negotiate in good faith to modify this Agreement so as to effect the
original intent of the parties as closely as possible to the fullest extent
permitted by applicable law.

(g)    Counterparts. This Agreement may be executed in one or more counterparts
(including by facsimile or electronic mail), each of which shall be deemed to be
an original but all of which taken together shall constitute one and the same
agreement, and shall become effective when one or more counterparts have been
signed by each of the parties hereto and delivered to the other parties hereto.

(h)    Governing Law; Submission to Jurisdiction. This Agreement and all legal
or administrative proceedings, suits, investigations, arbitrations or actions
(“Actions”) (whether at law, in equity, in contract, in tort or otherwise) based
upon, arising out of or relating to this Agreement or the negotiation, execution
or performance of this Agreement, shall be governed by, and construed in
accordance with, the laws of the State of Delaware applicable to contracts
executed in and to be performed entirely within that State, regardless of the
laws that might otherwise govern under any applicable conflict of laws
principles.

All Actions arising out of or relating to this Agreement shall be heard and
determined in the Chancery Court of the State of Delaware (or, if the Chancery
Court of the State of Delaware declines to accept jurisdiction over any Action,
any state or federal court within the State of Delaware) and the parties hereto
hereby irrevocably submit to the exclusive jurisdiction and venue of such courts
in any such Action and irrevocably waive the defense of an inconvenient forum or
lack of jurisdiction to the maintenance of any such Action. The consents to
jurisdiction and venue set forth in this Section 9(h) shall not constitute
general consents to service of process in the State of Delaware and shall have
no effect for any purpose except as provided in this paragraph and shall not be
deemed to confer rights on any Person other than the parties hereto. Each party
hereto agrees that service of process upon such party in any Action arising out
of or relating to this Agreement shall be effective if notice is given by
overnight courier at the address set forth in Section 9(d) of this Agreement.
The parties hereto agree that a final judgment in any such Action shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by applicable law; provided that nothing in the
foregoing shall restrict any party’s rights to seek any post-judgment relief
regarding, or any appeal from, a final trial court judgment.

 

24



--------------------------------------------------------------------------------

(i)    Specific Performance. Each party hereto acknowledges that money damages
would not be an adequate remedy in the event that any of the covenants or
agreements in this Agreement are not performed in accordance with its terms, and
it is therefore agreed that in addition to and without limiting any other remedy
or right it may have, the non-breaching party will have the right to an
injunction, temporary restraining order or other equitable relief in any court
of competent jurisdiction enjoining any such breach and enforcing specifically
the terms and provisions hereof.

(j)    Further Assurances. At any time or from time to time after the date
hereof, the parties agree to cooperate with each other, and at the request of
any other party, to execute and deliver any further instruments or documents and
to take all such further action as the other party may reasonably request in
order to evidence or effectuate the consummation of the transactions
contemplated hereby and to otherwise carry out the intent of the parties
hereunder.

(k)    Termination. The provisions of this Agreement (other than Section 5 and
Section 6) shall terminate upon the earliest to occur of (i) its termination by
the written agreement of all parties hereto or their respective successors in
interest, (ii) the date on which all shares of Common Stock and Series B
Preferred Stock have ceased to be Registrable Securities and (iii) the
dissolution, liquidation or winding up of the Company. Nothing herein shall
relieve any party from any liability for the breach of any of the agreements set
forth in this Agreement.

(l)    No Inconsistent Agreements; Most Favored Nations. The Company shall not
hereafter enter into any agreement with respect to its securities that is
inconsistent with or violates the rights granted to the Holders in this
Agreement. In the event that the Company desires to enter into any agreement
with any Person, including any holder or prospective holder of any securities of
the Company, giving or granting any registration (or related) rights the terms
of which are more favorable than or senior to the registration or other rights
granted to the Holders hereunder, then (i) the Company shall provide prior
written notice thereof to the Holders and (ii) upon execution by the Company of
such other agreement, the terms and conditions of this Agreement shall be,
without any further action by the Holders or the Company, automatically amended
and modified in an economically and legally equivalent manner such that the
Holders shall receive the benefit of the more favorable terms and/or conditions
(as the case may be) set forth in such other agreement, provided that upon
written notice to the Company at any time, any Holder may elect not to accept
the benefit of any such amended or modified term or condition, in which event
the term or condition contained in this Agreement shall apply to such Holder as
it was in effect immediately prior to such amendment or modification as if such
amendment or modification never occurred with respect to such Holder.

 

25



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the undersigned has executed this Agreement or
caused this Agreement to be duly executed on its behalf as of the date first
written above.

 

COTY INC. By:  

 

  Name: [●]   Title:   [●]

[Signature Page to Registration Rights Agreement]



--------------------------------------------------------------------------------

KKR RAINBOW AGGREGATOR L.P. By:   KKR Rainbow Aggregator GP LLC,   its general
partner By:  

 

  Name: [●]   Title:   [●]

[Signature Page to Registration Rights Agreement]



--------------------------------------------------------------------------------

EXHIBIT C

CERTIFICATE OF AMENDMENT

TO THE

AMENDED AND RESTATED CERTIFICATE OF INCORPORATION

OF

COTY INC.

 

 

Pursuant to Section 228 and 242 of the General

Corporation Law of the State of Delaware

 

 

Coty Inc., a corporation organized and existing under and by virtue of the
provisions of the General Corporation Law of the State of Delaware (the
“Corporation”), does hereby certify as follows:

FIRST: That Article FOURTH of the Corporation’s Amended and Restated Certificate
of Incorporation, as amended by that Certificate of Amendment dated
September 29, 2016 to the Amended and Restated Certificate of Incorporation, is
hereby amended by deleting the first sentence of Section A therefrom and
substituting the following in lieu thereof:

“Authorized Capital. The total number of shares of all classes of stock which
the Corporation shall have the authority to issue is 1,637,754,370, of which
1,250,000,000 shall be designated as Class A Common Stock, par value $0.01 per
share (the “Class A Common Stock”), 367,754,370 shall be designated as Class B
Common Stock, par value $0.01 per share (the “Class B Common Stock”) and
20,000,000 shall be designated as Preferred Stock, par value $0.01 per share
(the “Preferred Stock”).”

SECOND: That the foregoing amendment was duly adopted by the board of directors
of the Corporation, which declared the amendment to be advisable, and was
subsequently duly adopted by the written consent of the stockholders in
accordance with the provisions of Sections 228 and 242 of the General
Corporation Law of the State of Delaware.



--------------------------------------------------------------------------------

EXHIBIT C

 

IN WITNESS WHEREOF, Coty Inc. has caused this Certificate to be duly executed in
its corporate name this      day of                     , 2020.

 

COTY INC. By:  

 

Name:   [Name] Title:   [Title]